Exhibit 10.1

 



EXECUTION VERSION



 

 

 

 

 

LOAN AND SECURITY AGREEMENT

 

Dated as of April 3, 2017

 

among

 

STERLING CONSTRUCTION COMPANY, INC.,



as Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as Guarantors,

 

THE LENDERS PARTY HERETO



and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,



as Agent

 

___________________________________________

 

TCB CAPITAL MARKETS,

as Lead Arranger

 

___________________________________________

 

 

 

 

 

 

 

 

 



 

 

 

LIST OF EXHIBITS AND SCHEDULES

 



  Schedule 1  List of Guarantors   Schedule 2  List of Lenders   Schedule 3 
Collateral Enhancement Requirement   Schedule 4  Permitted Dispositions  
Schedule 5  Permitted Indebtedness   Schedule 6  Permitted Investments  
Schedule 7  Permitted Liens   Schedule 8  UCC Filing Offices   Schedule 9
Collective Bargaining Agreements   Schedule 10  Post-Closing Obligations        
      Exhibit A  Form of Secured Promissory Note   Exhibit B  Collateral
Description   Exhibit C  Form of Landlord Waiver   Exhibit D  Form of Solvency
Certificate   Exhibit E  Form of Intellectual Property Security Agreement  
Exhibit F  Form of Assignment and Assumption Agreement   Exhibit G  Form of
Notice of Borrowing   Exhibit H  Form of Joinder Agreement   Exhibit I  Reserved
  Exhibit J  Reserved   Exhibit K  Form of Compliance Certificate   Exhibit L-1
Form of U.S. Tax Compliance Certificate   Exhibit L-2 Form of U.S. Tax
Compliance Certificate   Exhibit L-3  Form of U.S. Tax Compliance Certificate  
Exhibit L-4 Form of U.S. Tax Compliance Certificate   Exhibit M  Form of
Mortgage   Exhibit N  Form of Guaranty   Exhibit O  Form of Assignment of Claims
Under Government Contract



 



 

 

 

 





LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT, dated as of April 3, 2017, is entered by and
between Sterling Construction Company, Inc., a Delaware corporation (the
“Borrower”); the guarantors identified on Schedule 1 hereto (such guarantors,
together with any entities required to become Guarantors pursuant to the Joinder
Requirements, are referred to hereinafter each individually as a “Guarantor” and
collectively as the “Guarantors” and together with the Borrower as the “Loan
Parties”) and Wilmington Trust, National Association, as agent (“Agent”) for the
lenders identified on Schedule 2 hereto (such lenders, together with their
respective successors and assigns are referred to hereinafter each individually
as a “Lender” and collectively as the “Lenders”), and the Lenders.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower (“Purchaser”) has entered into that certain Stock Purchase
Agreement dated as of March 8, 2017 (the “Acquisition Agreement”) with the
sellers identified on Exhibit A therein (each, a “Seller” and collectively, the
“Sellers”) and the Sellers’ Representative (as defined therein), providing for
the acquisition of all of the issued and outstanding shares of common stock of
each of Tealstone Residential Concrete, Inc., a Texas corporation (“Tealstone
Residential”), and Tealstone Commercial, Inc., a Texas corporation (together
with Tealstone Residential, collectively, the “Tealstone Entities”) (such
acquisition, the “Closing Date Acquisition”);

 

WHEREAS, the Borrower desires to obtain financing for the Closing Date
Acquisition, as well as to refinance certain existing indebtedness, to finance
working capital and pay fees, costs and expenses associated therewith;

 

WHEREAS, the Lenders have agreed to extend term loans to the Borrower in an
aggregate principal amount not to exceed $85,000,000;

 

WHEREAS, the Borrower has agreed to secure all of its Obligations by granting to
the Agent, for the benefit of the Agent and the Lenders, a first priority lien
on substantially all of its assets;

 

WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and to secure their respective Obligations by granting to the Agent,
for the benefit of the Agent and the Lenders, a first priority lien on
substantially all of their assets; and

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements set
forth herein and intending to be legally bound, the parties hereto hereby agree
as follows:

 

Article 1.            DEFINITIONS

 

The following capitalized terms shall have the meanings set forth below:

 

“Accounts” shall mean all accounts (as defined in the Code), payment intangibles
(as defined in the Code) and other obligations owed Borrower in connection with
its sale or lease of goods, the licensing of Intellectual Property or the
provision of services.

 

“Achieved Collateral Enhancement Value” shall have the meaning given such term
in Schedule 3 hereto.

 

“Acquisition Agreement” shall have the meaning given such term in the Recitals.

 

“Acquisition Documentation” shall mean the material acquisition documentation
contemplating, or entered into in connection with, the Closing Date Acquisition
or any Permitted Acquisition, as applicable, including any acquisition agreement
and any other material document or agreement related thereto or entered into in
connection therewith.

 



1

 

“Act” shall have the meaning given such term in Section 11.18.

 

“Affiliate” shall mean, with respect to any Person, any Person that owns or
controls directly or indirectly nineteen and ninety-nine one hundredths of one
percent (19.99%) or more of the Equity Securities of such Person, any Person
that controls or is controlled by or is under common control with such Person or
any Affiliate of such Person and each of such Person’s officers, directors,
members, joint venturers or partners. When used with respect to a Lender,
Affiliate shall also include any Affiliate of Agent.

 

“Affiliated Entity” shall mean each of (a) Myers & Sons Construction, L.P., a
California limited partnership (“Myers”), (b) Road and Highway Builders, LLC, a
Nevada limited liability company (“RHB LLC”), (c) Road and Highway Builders
Inc., a Nevada corporation (“RHB Inc.”) and (d) Sterling Hawaii Asphalt, LLC, a
Hawaii limited liability company (“Sterling Hawaii”).

 

“Agent Fee Letter” shall mean that certain fee letter agreement, dated on or
about the date hereof, by and between the Agent and the Borrower.

 

“Agent Indemnitee” shall have the meaning given such term in Section 10.10.

 

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender (c) an entity or an Affiliate of an entity
that administers or manages a Lender, or (d) the same investment advisor or an
advisor under common control with such Lender, Affiliate or advisor, as
applicable.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bonding Company” shall mean Travelers Casualty and Surety Company of America or
any other bonding company listed in the Department of Treasury’s listing of
approved sureties as of the most recent date for which financial statements have
been delivered to Agent and Lenders pursuant to Sections 6.01(a), (b) or (c).

 

“Books” shall mean books and records (including each Loan Party’s Records
indicating, summarizing, or evidencing such Loan Party’s assets (including the
Collateral) or liabilities, each Loan Party’s Records relating to such Loan
Party’s business operations or financial condition, and each Loan Party’s goods
or General Intangibles related to such information).

 

“Business Day” shall mean any day, except a Saturday, a Sunday or any other day
on which commercial banks are authorized or required to close in the State of
California or the State of New York.

 

“Capital Lease Obligations” shall mean as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Loan Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

 

“Cash Collateral Liquidity” shall mean, at any time, the aggregate amount of
unrestricted cash and cash equivalents held in accounts of the Borrower and the
Guarantors that are subject to a control agreement in favor of the Agent.

 

“CFC” shall mean a controlled foreign corporation as such term is defined in
Section 957 of the IRC.

 

“Change in Law” shall mean the occurrence, after the date of this Loan
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, implementation, interpretation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 



2

 

“Change of Control” shall mean an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the Equity Securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such Equity Securities that
such “person” or “group” has the right to acquire pursuant to any option right);
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); (c) any “change in control” (or comparable
term) or mandatory redemption event or similar event occurs under any agreement
governing Material Indebtedness of any Loan Party or any of its Subsidiaries;
(d) all or substantially all of the Borrower’s and its Subsidiaries’
consolidated assets are sold, transferred or disposed; or (e) Borrower (directly
or indirectly) ceasing to own and control 100% of the economic and voting
interests of each class of the outstanding Equity Securities of each of its
wholly-owned Subsidiaries, free and clear of all Liens (other than the (i) Liens
in favor of the Agent to secure the Obligations hereunder, (ii) Liens existing
in such Person’s organizational documents in effect as of the date hereof or
(iii) restrictions on transfer under applicable federal and state securities
laws), except where such failure is as a result of a transaction expressly
permitted hereunder.

 

“Charter” shall have the meaning given such term in Section 4.01(a)(iii).

 

“Claim” shall have the meaning given such term in Section 11.04.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Article IV shall have been satisfied.

 

“Closing Date Acquisition” shall have the meaning given such term in the
recitals hereof.

 

“Closing Date Earn-Out” shall mean the “Earn-Out Payments” as defined in the
Acquisition Agreement as in effect on the Closing Date.

 

“Closing Date Deferred Payments” shall mean the “Deferred Payments” as defined
in the Acquisition Agreement as in effect on the Closing Date.

 

“Closing Date Seller Notes” shall mean the “Promissory Notes” as defined in the
Acquisition Agreement as in effect on the Closing Date, which Promissory Notes
shall be subordinated to the Obligations in all respects, including in respect
of payment, pursuant to the Subordination Agreement, and if so subordinated,
such Closing Date Seller Notes shall constitute Subordinated Debt.

 



3

 

“Closing Date Subordination Agreement” shall mean that certain Subordination
Agreement, dated as of the Closing Date, by and among the Agent, for the
Lenders, and the Creditors (as defined therein) with respect to the Closing Date
Seller Notes.

 

“Code” shall mean the Uniform Commercial Code as in effect from time to time in
the state of New York, and any successor statute, as in effect from time to time
(except that terms used herein which are defined in the Uniform Commercial Code
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as Agent or the Required Lenders may otherwise determine).

 

“Collateral” shall mean property described on Exhibit B attached hereto and the
Real Property subject to the Mortgages; provided that the Excluded Property
shall not become Collateral until such time as (a) the Liens thereon in favor of
Myers and RHB LLC as of the Closing Date are (i) terminated, discharged or
released in their entirety or (ii) subordinated to the Liens securing the
Obligations or (b) each of Myers and RHB subordinate their respective Liens in
the Excluded Property to the Liens of the Agent securing the Obligations, in
which case, such Excluded Property shall automatically and immediately become
and be deemed a part of the Collateral.

 

“Collateral Agency Agreement” shall mean the Collateral Agency Agreement dated
on or about the date hereof among Corporation Service Company (the “Vehicle
Collateral Agent”), the Agent and the Borrower.

 

“Collateral Enhancement Requirement” shall have the meaning given such term in
Schedule 3 hereto.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Capital Expenditures” shall mean, for any period, the aggregate
amount of all expenditures (whether paid in cash or accrued as a liability and
including any expenditures resulting in Capital Lease Obligations) on used
equipment of the Loan Parties and their respective Subsidiaries during such
period determined on a consolidated basis that, in accordance with GAAP, are or
should be included in “purchase of property and equipment” or similar items
reflected in the consolidated statement of cash flows of the Loan Parties and
their respective Subsidiaries.

 

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of the Loan Parties and their respective Subsidiaries which may
properly be classified as current assets (excluding deferred tax assets) on a
consolidated balance sheet of the Loan Parties and their respective Subsidiaries
in accordance with GAAP, excluding cash and cash equivalents; provided that
Consolidated Current Assets shall be calculated without giving effect to the
impact of purchase accounting.

 

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities (excluding deferred taxes and taxes payable) of the Loan
Parties and their respective Subsidiaries which may properly be classified as
current liabilities (other than the current portion of any Loans and other
long-term liabilities, and accrued interest thereon) on a consolidated balance
sheet of the Loan Parties and their respective Subsidiaries in accordance with
GAAP; provided that Consolidated Current Liabilities shall be calculated without
giving effect to the impact of purchase accounting.

 



4

 

“Consolidated EBITDA” shall mean for any period, Consolidated Net Income,

 

plus (i) the sum, without duplication, of the amounts for such period, but
solely to the extent decreasing Consolidated Net Income for such period, of:

 

(a)Consolidated Interest Expense, plus    

(b)provisions for Taxes based on income, plus    

(c)non-cash expenses resulting from write-downs of assets (other than inventory,
accounts receivable or other current assets) and the impairment of goodwill,
plus    

(d)non-cash non-recurring losses (including losses on asset sales and
extinguishment of debt), plus    

(e)total depreciation expense, plus    

(f)total amortization expense, plus    

(g)non-cash stock-based compensation expense, plus    

(h)to the extent less than Twelve Million Dollars ($12,000,000) is received from
the NTTA Matter, an amount equal to the difference between Twelve Million
Dollars ($12,000,000) and such amount so received; provided that, such add-back
pursuant to this clause (i)(h) shall be taken in the fiscal quarter in which
such amount is received by the Borrower, plus    

(i)one-time non-recurring costs and expenses incurred in connection with the
Transactions in an amount not to exceed Six Million Dollars ($6,000,000) to the
extent disclosed to Agent and the Lenders in a sources of uses or funds flow on
or prior to the Closing Date; and

 

minus (ii) the sum, without duplication, of the amounts for such period, but
solely to the extent increasing Consolidated Net Income for such period, of:

 

(a)non-cash non-recurring gains (including gains on asset sales and
extinguishment of debt), plus    

(b)interest income, plus    

(c)any benefit, including income tax credits and refunds, from income taxes
(including franchise, gross receipts and single business taxes imposed in lieu
of income taxes), plus    

(d)to the extent more than Twelve Million Dollars ($12,000,000) is received from
the NTTA Matter, an amount equal to the difference between Twelve Million
Dollars ($12,000,000) and such amount so received; provided that, such deduction
pursuant to this clause (ii)(d) shall be taken in the fiscal quarter in which
such amount is received by the Borrower, plus    

(e)any amount shown on the consolidated statement of cash flows of Borrower on
the line item “distributions to non-controlling interest owners”.

 

For the avoidance of doubt, Consolidated EBITDA (and all component terms or
definitions used therein) shall be calculated in accordance with Borrower’s
historical numbers set forth in its publicly filed Form 10-K or Form 10-Q or any
other periodic or special report or registration statement which Borrower has
filed with the SEC or with any national securities exchange, as more
specifically set forth on Schedule 3 hereto. For the purposes of calculating
Consolidated EBITDA in connection with determining the Total Secured Leverage
Ratio or for the calculation of Consolidated EBITDA pursuant to Section 6.17(f),
in each case, for any measurement period, if at any time during such measurement
period Borrower or any of its Subsidiaries shall have made a Closing Date
Acquisition or Permitted Acquisition, Consolidated EBITDA for such measurement
period shall be calculated after giving pro forma effect thereto (as if any such
Closing Date Acquisition or Permitted Acquisition occurred on the first day of
such measurement period).

 



5

 

“Consolidated Interest Expense” shall mean for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the Loan
Parties and their respective Subsidiaries for such period with respect to all
outstanding Indebtedness of the Loan Parties and their respective Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing and net costs
under swap agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP).

 

“Consolidated Net Income” shall mean for any period, the consolidated net income
(or loss) of the Loan Parties and their respective Subsidiaries, determined on a
consolidated basis in accordance with GAAP, which shall be set forth in the
Borrower’s publicly filed financial statements as the “Net Income” or “Net Loss”
line item; provided that there shall be excluded, without duplication, the
income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with any Loan Party or any of their
respective Subsidiaries.

 

“Consolidated Secured Indebtedness” shall mean, as of any date of determination,
the aggregate amount of Indebtedness of the Loan Parties and their respective
Subsidiaries that, as of such date, is secured by a Lien on any asset or
property of the Loan Parties or any of their respective Subsidiaries.

 

“Contract Backlog” shall mean an amount equal to the average of (a) the
“Backlog” or “Contract Backlog” amount, multiplied by (b) gross margin included
in such “Backlog” or “Contract Backlog”, in each case, calculated on a basis
consistent with historical reporting practices reflected in, and for the four
fiscal quarter period most recently ended in, Borrower’s latest Form 10-Q or
Form 10-K; provided that, no amount for Tealstone Residential shall be included
in such calculation; provided, further, that to the extent any business,
division or assets are divested or disposed of, or acquired, merged,
consolidated or amalgamated, in each case, as permitted hereunder, such
calculation shall be made after giving pro forma effect to the portion of
“Backlog” or “Contract Backlog” attributed to such business, division or assets
which is the subject of such divestiture, disposition, acquisition, merger,
consolidated or amalgamation.

 

“Contractual Obligation” of any Person shall mean, any indenture, note,
security, deed of trust, mortgage, security agreement, lease, license,
sublicense, guaranty, instrument, contract, agreement or other form of
obligation or undertaking to which such Person is a party or by which such
Person or any of its property is bound.

 

“Copyrights” shall mean any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Default” shall mean any event or circumstance not yet constituting an Event of
Default but which, with the giving of any notice or the lapse of any period of
time or both, would become an Event of Default.

 

“Default Rate” shall mean, as of any date of determination, an interest rate per
annum equal to two percent (2%) in excess of the rate per annum otherwise
applicable on such date.

 

“ECF Declined Amount” shall have the meaning set forth in Section
2.02(d)(iii)(C).

 

“ECF Prepayment Offer” shall have the meaning set forth in Section
2.02(d)(iii)(A).

 

“ECF Prepayment Offer Date” shall have the meaning set forth in Section
2.02(d)(iii)(A).

 

“EEA Financial Institution” shall mean (i) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (ii) any entity established in an EEA Member
Country which is a parent of an institution described in clause (i) of this
definition, or (iii) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (i) or (ii)
of this definition and is subject to consolidated supervision with its parent.

 



6

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Enhanced Rate” shall mean, as of any date of determination, an interest rate
per annum equal to the sum of (i) an amount equal to (a) one and one-half
percent (1.50%) multiplied by (b) a fraction the numerator of which is the
Achieved Collateral Enhancement Value, and the denominator of which is the
Collateral Enhancement Requirement, and (ii) the rate per annum otherwise
applicable on such date.

 

“Enhanced Rate Adjustment” shall mean, in the event the Collateral Enhancement
Value is not satisfied on or prior to the first anniversary of the Closing Date,
Borrower shall pay interest on outstanding Obligations at a per annum rate equal
to the Enhanced Rate.

 

“Environmental Claims” shall mean any and all liabilities, administrative,
regulatory or judicial actions, suits, demands, demand letters, Claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law, including, but not limited to, (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the release or threatened release of Hazardous
Materials or arising from alleged injury or threat of injury from the release or
threatened release of Hazardous Materials.

 

“Environmental Law” shall mean any past, present or future Requirement of Law
relating to pollution, the protection of the environment or human or public
health or safety, or natural resources.

 

“Equity Securities” of any Person shall mean (i) all common stock, preferred
stock, participations, shares, partnership interests, membership interests or
other equity interests in and of such Person (regardless of how designated and
whether or not voting or non-voting) and (ii) all warrants, options and other
rights to acquire any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean any Person that is treated at a relevant time as a
single employer with any Loan Party pursuant to Section 414(b) or (c) of the IRC
(and Sections 414(m) and (o) of the IRC for purposes of provisions relating to
Section 412 of the IRC).

 

“ERISA Event” shall mean (a) any of the events set forth in Section 4043(c) of
ERISA occurs with respect to a Pension Plan, other than events for which the
thirty-day notice period has been waived by Governmental Rule, (b) the
withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
substantial cessation of operations by such Loan Party or ERISA Affiliate that
is treated as such a withdrawal from a Pension Plan under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal (as defined in Section 4203 and 4205
of ERISA, respectively) by any Loan Party or any ERISA Affiliate from a
Multiemployer Plan, the assertion by a Multiemployer Plan that a Loan Party or
any ERISA Affiliate has incurred withdrawal liabilities (as described in Section
4201 of ERISA), or notification to a Loan Party or ERISA Affiliate by a
Multiemployer Plan sponsor that such Multiemployer Plan is or is expected to
become insolvent or experience a mass withdrawal (as such terms are defined in
Title IV of ERISA); (d) a failure by a Loan Party or any ERISA Affiliate to make
required contributions to a Pension Plan or Multiemployer Plan; (e) the filing
by the Pension Plan sponsor of a notice of intent to terminate or the treatment
by the PBGC of a plan amendment as a termination of a Pension Plan under Section
4041 of ERISA; (f) the institution by the PBGC of proceedings to terminate a
Pension Plan; (g) the determination by the Pension Plan or Multiemployer Plan
actuary that any Pension Plan is considered an “at-risk” plan or a Multiemployer
Plan is in “endangered” or “critical” status within the meaning of Sections 430,
431 and 432 of the IRC or Sections 303, 304 and 305 of ERISA; (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; (i) any failure of a Plan intended to meet the requirements of
qualification under Section 401(a) of the IRC to so qualify; and (j) any other
event that would reasonably be expected to result in a material liability or
obligation to any Loan Party under ERISA or the IRC with respect to a Plan.

 



7

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” shall have the meaning set forth in Article 9 of this Loan
Agreement.

 

“Event of Loss” shall mean the theft, loss, physical destruction or damage,
seizure, taking or similar event with respect to any property or assets owned by
any Loan Party or any of its Subsidiaries which results in the receipt by any
Loan Party or any of its Subsidiaries of any cash insurance proceeds or
condemnation award payable by reason thereof, whether by a third party or any
Governmental Authority.

 

“Excluded Accounts” shall mean those deposit or other bank accounts that are
used (a) solely by the Loan Parties to fund payroll, (b) to cash collateralize
letter of credit obligations in the aggregate amount outstanding at any time not
to exceed $5,000,000 and (c) solely as a cash management account for Project
Specific JVs to fund the initial capitalization of project costs or the ongoing
operational costs of the project for which such Project Specific JV was created
or formed.

 

“Excluded Property” means the “Collateral Security” as defined in each of those
certain Deeds of Trust, Security Agreements, Assignments of Rents and Financing
Statements, dated as of March 11, 2016, granted by Texas Sterling Construction
Co. in favor of Christopher B. Welsh, Trustee, for the benefit of RHB LLC and
Myers for property commonly known as (a) 3475 High River Rd., Fort Worth, Texas
76115, (b) 20800 Fernbush Lane, Houston, Texas 77073, (c) St. Hedwig Rd., San
Antonio, Texas 78220 and (d) 5638 FM 1346, San Antonio, Texas 78220.

 

“Excess Cash Flow” shall mean for any fiscal quarter (or other period specified
herein) of the Borrower, the excess, if any, of (a) the sum of (i) Consolidated
EBITDA for such period plus (ii) proceeds received by the Loan Parties or any of
its Subsidiaries from Transfers (except, in each case and without duplication,
to the extent any such proceeds (A) arise from the Permitted Dispositions and/or
the NTTA Matter and are used to prepay the Loans pursuant to Section 2.02(d)(i)
or (B) are used to prepay the Loans, are reinvested or otherwise remain
available to be reinvested pursuant to Section 2.02(d)(ii)(C)), minus, (b)
without duplication (and only to the extent added back or not deducted in
determining Consolidated EBITDA for such period):

 

(i)Consolidated Interest Expense (excluding any Consolidated Interest Expense
associated with intercompany Indebtedness) paid in cash by the Loan Parties or
any of its Subsidiaries (other than interest income), minus    

(ii)the aggregate amount actually paid by the Loan Parties or any of its
Subsidiaries in cash before the date the Excess Cash Flow payment for such
period is actually made (provided that any amount so deducted in respect of any
period is not also deducted in respect of any subsequent period) on account of
taxes accrued in respect of such period based on income of the Loan Parties or
any of its Subsidiaries (other than Tax refunds, credits and benefits), minus
   

(iii)the aggregate amount actually paid by the Loan Parties or any of its
Subsidiaries in cash before the date the Excess Cash Flow payment for such
period is actually made (provided that any amount so deducted in respect of any
period is not also deducted in respect of any subsequent period) on account of
Consolidated Capital Expenditures to the extent paid in cash (but excluding the
principal amount of Loans or other Indebtedness incurred in connection with such
expenditures, any such expenditures financed with the proceeds of any issuance
of Equity Securities or any amount reinvested pursuant to Section
2.02(d)(ii)(C)) and any such expenditures financed with insurance proceeds
related to any Event of Loss), minus    

8

 

   

(iv)any extraordinary, unusual, non-recurring or non-operating cash loss or
expense paid or incurred by the Loan Parties or any of its Subsidiaries during
such period, minus    

(v)any internally generated cash paid by the Loan Parties or any of its
Subsidiaries in connection with the Closing Date Acquisition, the Transactions
and/or any other acquisition permitted hereunder; and

 

adding or subtracting, as the case may be, decreases (which, if negative, shall
be the absolute value of the difference) or increases (if positive) in Net
Working Capital (such adjustments, the “Net Working Capital Adjustment”) during
such period (measured as of the first and last days of such period).

 

“Excluded Swap Obligation” shall mean, with respect to any Loan Party (other
than the direct counterparty of such Swap Obligation), any Swap Obligation of a
Loan Party (other than the direct counterparty of such Swap Obligation) if, and
to the extent that, all or a portion of the Guaranty of such Loan Party of, or
the grant by such Loan Party of a security interest to secure, such Swap
Obligation (or any Guaranty thereof) is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guaranty of such Loan Party or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal or
unlawful.

 

“Excluded Taxes” shall mean, with respect to a Recipient of any payment to be
made by or on account of any Obligation of any Loan Party, (a) Taxes imposed on
or measured by its net income (however denominated), franchise Taxes imposed on
it, and branch profits Taxes, in each case, (i) imposed by the jurisdiction (or
any political subdivision thereof) under the laws of which such Recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located (“Lending Office”), or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any U.S.
federal withholding Tax that is imposed on amounts payable to or for the account
of such Lender pursuant to a law in effect at the time such Lender becomes a
party hereto (for the avoidance of doubt, whether as an original party hereto or
as an assignee) (or designates a new Lending Office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new Lending Office (or assignment), to receive additional amounts from the
Loan Parties with respect to such withholding Tax pursuant to Section 2.05, (c)
Taxes attributable to a failure of a Recipient to comply with Section 2.05(f),
and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Bonding Letter” shall mean that certain letter dated as of March 3,
2017, provided by Travelers Casualty and Surety Company of America to the
Borrower, and delivered to Oaktree prior to the Closing Date.

 

“Extraordinary Receipts” shall mean any payments received by a Loan Party or any
of its Subsidiaries not in the ordinary course of business (and not consisting
of proceeds described in Section 2.02(d)(i) )consisting of (a) proceeds of
judgments, proceeds of settlements or other consideration of any kind in
connection with any cause of action, (b) indemnity payments (other than to the
extent such indemnity payments are (i) immediately payable to a Person that is
not an Affiliate of a Loan Party or any of its Subsidiaries, or (ii) received by
a Loan Party or any of its Subsidiaries as reimbursement for any payment
previously made to such Person), and (c) any purchase price adjustment (other
than a working capital adjustment) received in connection with any acquisition
or purchase agreement.

 

“FATCA” shall mean Sections 1471 through 1474 of the IRC, as of the date of this
Loan Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, or any intergovernmental
agreement between a non-U.S. jurisdiction and the United States with respect to
the foregoing.

 

“Fee Letter” shall mean that certain fee letter agreement, dated as of March 8,
2017, by and between Oaktree and the Borrower.

 



9

 

“Financial Covenants” shall have the meaning given such term in Section 6.17.

 

“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of operations, cash flows and, with respect to audited
statements only, stockholder’s equity of such Person for such period, and a
balance sheet of such Person as of the end of such period, setting forth in each
case in comparative form figures for the corresponding period in the preceding
fiscal year if such period is less than a full fiscal year or, if such period is
a full fiscal year, corresponding figures from the preceding fiscal year, all
prepared in reasonable detail and in accordance with GAAP, except, in the case
of unaudited Financial Statements, for the absence of footnotes and normal
year-end adjustments. Unless otherwise indicated, each reference to Financial
Statements of any Person shall be deemed to refer to Financial Statements
prepared on a consolidated basis.

 

“Foreign Assets Control Regulations” shall have the meaning given such term in
Section 7.15.

 

“Foreign Holder” shall mean any Recipient that is not a U.S. Person.

 

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding Date” shall mean any date on which any Loan is made to or on account of
Borrower under this Loan Agreement.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied. Notwithstanding anything
to the contrary contained herein, all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof.

 

“Governmental Official” shall mean any officer or employee of a Governmental
Authority or any department, agency or instrumentality thereof, including
state-owned entities, or of a public organization or any person acting in an
official capacity for or on behalf of any such government, department, agency,
or instrumentality or on behalf of any such public organization.

 

“Governmental Authority” shall mean any domestic or foreign national, state or
local government, any political subdivision thereof, any department, agency,
authority or bureau of any of the foregoing, or any other entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Governmental Rule” shall mean any law (including common law), rule, regulation,
ordinance, order, code interpretation, judgment, decree, directive, guidelines,
policy or similar form of decision of any Governmental Authority.

 

“Guaranty” shall mean that certain Guaranty in favor of the Agent, for the
benefit of the Agent and the Lenders, executed by the Guarantors, in
substantially the form attached hereto as Exhibit N, as amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Hazardous Materials” shall mean any chemical, material, or substance for which
liability or standards of conduct may be imposed, or that is defined, listed,
regulated, or otherwise classified as a contaminant, pollutant, toxic pollutant,
toxic, infectious or hazardous substance, extremely hazardous substance or
chemical or hazardous waste, under Environmental Laws, including any petroleum
or petroleum products, radioactive materials, friable asbestos, urea
formaldehyde foam insulation, noise, odor or mold.

 



10

 

“Indebtedness” of any Person shall mean and include the aggregate amount of, any
liability, whether or not contingent, without duplication, consisting of:
(i) all obligations of such Person for borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) and all Obligations (including, without limitation, any
Prepayment Premium or Make-Whole Amount), (ii) all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments, (iii) all
obligations of such Person to pay the deferred purchase price of property or
services (whether contingent or otherwise, including, without limitation, all
earn-out obligations (determined as the greater of (x) the amount required to be
shown as a liability in accordance with GAAP at the time of the closing of the
applicable acquisition pursuant to which such earn-out obligation arises and (y)
the amount of such earn-out obligation actually paid in connection with the
subject transaction) and similar deferred payment obligations) (other than
accounts payable to a trade creditor incurred in the ordinary course of business
of such Person determined in accordance with GAAP and payable in accordance with
customary trade practices), (iv) all obligations under Capital Lease Obligations
of such Person, (v) all obligations or liabilities of others secured by a lien
on any asset of such Person, whether or not such obligation or liability is
assumed, (vi) all guaranties of such Person of the obligations of another Person
or any contractual obligation, contingent or otherwise, of such Person to pay or
be liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition, (vii) all obligations
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even if the rights and
remedies of the seller or lender under such agreement upon an event of default
are limited to repossession or sale of such property), (viii) all reimbursement
and other payment obligations, contingent or otherwise, in respect of surety
bonds (whether bid, performance or otherwise), letters of credit, banker’s
acceptances, drafts or similar documents or instruments issued for such Person’s
account, (ix) all obligations with respect to redeemable stock and redemption or
repurchase obligations under any Equity Securities or other equity securities
issued by such Person (including any obligation to pay dividends, other than
dividends payable in shares of common stock), (x) all obligations, liabilities
and indebtedness of such Person (marked to market) arising under swap
agreements, cap agreements and collar agreements and other agreements or
arrangements designed to protect such person against fluctuations in interest
rates or currency or commodity values, (xi) all obligations owed by such Person
under license agreements with respect to non-refundable, advance or minimum
guarantee royalty payments, (xii) to the extent not bonded by a Bonding Company,
indebtedness or obligations of any partnership or joint venture in which such
Person is a general partner or a joint venturer to the extent such Person is
liable therefor pursuant to a contractual obligation or as a result of such
Person’s ownership interest in such entity, except for the avoidance of doubt,
any direct or indirect Subsidiary of such Person and (xiii) the principal and
interest portions of all rental obligations of such Person under any synthetic
lease or similar off-balance sheet financing where such transaction is
considered to be borrowed money for tax purposes but is classified as an
operating lease in accordance with GAAP.

 

“Indemnified Person” shall have the meaning given such term in Section 11.04.

 

“Indemnified Taxes” shall mean (a) Taxes imposed on or with respect to any
payment made by or on account of any Obligation of any Loan Party under any
Transaction Document, other than Excluded Taxes, and (b) to the extent not
otherwise described in clause (a), Other Taxes.

 

“Information Declination Notice” shall have the meaning given such term in
Section 6.01.

 

“Intellectual Property” shall mean: (i) all inventions, designs, know-how,
methods, processes, drawings, specifications or other data or information and
all memoranda, notes and records with respect to any research and development,
and all embodiments or fixations thereof whether tangible or intangible form;
(ii) Copyrights, Trademarks, Patents and mask works; (iii) any and all trade
secrets, and any and all intellectual property rights in computer software and
computer software products; (iv) any and all design rights; (v) any and all
claims for damages by way of past, present and future infringement of any of the
rights included above, with the right, but not the obligation, to sue for and
collect such damages for said use or infringement of the intellectual property
rights identified above; (vi) all licenses or other rights to use any of the
Copyrights, Patents, Trademarks, mask works, or any other property rights
described above; (vi) all amendments, renewals and extensions of any of the
Copyrights, Trademarks, Patents or mask works; and (vii) all proceeds and
products of the foregoing.

 



11

 

“Intellectual Property Security Agreement” shall mean each Intellectual Property
Security Agreement executed and delivered by one or more Loan Parties and Agent,
in substantially the form of Exhibit E.

 

“Interest Period” shall mean the period commencing on the Closing Date or the
applicable date that the previous Interest Period is continued or the date on
which the Borrower selects a new Interest Period pursuant to Section 2.02(b) and
ending on the date one, two, three or six months thereafter, as determined
pursuant to Section 2.02(b); provided that any Interest Period that would
otherwise end on a day that is not a Business Day shall be extended to the next
succeeding Business Day.

 

“Interest Rate Agreement” shall mean any interest rate swap agreement, interest
rate cap agreement, interest rate collar agreement, interest rate hedging
agreement or other similar agreement or arrangement, each of which is (a) for
the purpose of hedging the interest rate exposure associated with the Loan
Parties’ and their respective Subsidiaries’ operations, and (b) not for
speculative purposes.

 

“Investment” shall mean the purchase, acquisition or beneficial ownership of any
Equity Securities, or any obligations, Indebtedness or other interest in, or all
or substantially all of the assets of, any Person, or the making of any advance,
loan, extension of credit or capital contribution to, or any other investment
in, any Person.

 

“IRC” shall mean the Internal Revenue Code of 1986, as in effect from time to
time, and regulations promulgated thereunder.

 

“Joinder Requirements” shall have the meaning given such term in Section 6.10.

 

“Landlord Waiver” shall mean the Landlord Waiver substantially in the form
attached as Exhibit C hereto.

 

“Lending Office” shall have the meaning given such term in the definition of
Excluded Taxes.

 

“LIBOR Rate” shall mean for any Interest Period, (i) the rate per annum
appearing on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (such page
currently being the LIBOR01 page) (the “LIBOR Rate”) for deposits with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time), two Business Days prior to the commencement
of such Interest Period, or (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Agent (acting at
the direction of the Required Lenders) or the Required Lenders to be the offered
rate on such other page or other service which displays the LIBO Rate for
deposits with a term equivalent to such Interest Period in Dollars, determined
as of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided, that, the LIBOR Rate shall
not be less than 1.00% per annum.

 

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the Code or
comparable law of any jurisdiction.

 

“Loan” or “Term Loan” shall mean the loans now or hereafter made by or on behalf
of any Lender or by Agent for the account of any Lender pursuant to this Loan
Agreement as set forth in Article 2 hereof.

 

“Loan Agreement” shall mean this Loan and Security Agreement, as amended,
restated, amended and restated, modified or supplemented from time to time.

 

“Loan Documents” shall mean, collectively, the Loan Agreement, the Guaranty, the
Pledge Agreement, the Notes, the Intellectual Property Security Agreements, the
Perfection Certificate, the Landlord Waivers, the Mortgages, the Agent Fee
Letter, the Fee Letter, the Collateral Agency Agreement, any Subordination
Agreement, and the other documents or agreements executed in connection herewith
or therewith including any other collateral or security document or agreement
executed by a Loan Party in favor of Agent, for the benefit of the Agent and the
Lenders, in each case, as amended, restated, amended and restated, modified or
supplemented from time to time.

 



12

 

“Loan Party” shall have the meaning given such term in the recitals hereof.

 

“Loan Party Registered Intellectual Property” shall have the meaning given such
term in Section 5.15.

 

“Loan Party Intellectual Property” shall have the meaning given such term in
Section 5.15.

 

“Loan Party Intellectual Property Licenses” shall have the meaning given such
term in Section 5.15.

 

“Loan Percentage” shall mean, with respect to a Lender, the percentage of each
Loan specified opposite such Lender’s name on Schedule 2 hereto.

 

“LTIP” shall mean the Borrower’s 2017 Incentive Compensation Plan, as approved
by the stockholders of the Borrower, as amended, restated or otherwise modified
from time to time so long as such amendment, restatement or modification is
approved by the requisite vote of the stockholders of the Borrower, to the
extent required by applicable law or the organizational documents of the
Borrower.

 

“Make-Whole Amount” shall mean, on any date of prepayment of all or any portion
of a Loan, an amount in cash equal to the present value, as determined by the
Agent (acting at the direction of the Required Lenders) or the Required Lenders
in consultation with the Borrower, of all required interest payments due on the
portion of the Loans that are prepaid from the date of prepayment through and
including the second anniversary of the Closing Date, discounted to the date of
prepayment on a quarterly basis (assuming a 360-day year and actual days
elapsed) at a rate equal to the sum of the Treasury Rate plus 0.50%.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, performance, operations or financial or other condition of the
Loan Parties and their respective Subsidiaries, taken as a whole; (ii) the
ability of the Loan Parties and their respective Subsidiaries to pay or perform
the Obligations in accordance with the terms of this Loan Agreement and the
other Transaction Documents and to avoid an Event of Default under any
Transaction Document; (iii)  the legality, validity, enforceability, perfection
or priority of the Liens of Agent upon the Collateral; (iv) the Collateral or
its value; or (v) the rights and remedies of any Lender under this Loan
Agreement and the other Transaction Documents.

 

“Material Indebtedness” shall mean, with respect to any Person, Indebtedness
(other than the Obligations) of such Person in an aggregate principal amount
exceeding $5,000,000.

 

“Material Titled Assets” shall have the meaning given such term in Section
6.08(a).

 

“Minority Subsidiary” shall mean any entity in which a Person, directly or
indirectly, beneficially owns 50% or less of the Equity Securities.

 

“Mortgages” shall mean all mortgages, deeds of trust, or deeds to secure debt,
as applicable, delivered with respect to the Real Property substantially in the
form of Exhibit M (with such changes as are reasonably approved by the Required
Lenders to account for local law matters), as they may be amended, supplemented
or otherwise modified from time to time.

 

“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA and subject to Title IV of ERISA to which a Loan
Party or any ERISA Affiliate makes or is obligated to make contributions, or
with respect to which any Loan Party or ERISA Affiliate has or could reasonably
be expected to have any liability or obligation.

 

“Myers” shall have the meaning given such term in the definition of “Affiliated
Entity.”

 



13

 

“Negotiable Collateral” shall mean letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

 

“Net Cash Proceeds” shall mean (a) in connection with any Transfer or Event of
Loss, the proceeds thereof in the form of cash and cash equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Transfer or Event of Loss (other than any Lien
pursuant to any Loan Document) and other customary and reasonable fees and
expenses actually incurred in connection therewith and net of Taxes paid and the
Borrower’s reasonable and good faith estimate of income, franchise, sales, and
other applicable Taxes required to be paid by any Loan Party or any of its
respective Subsidiaries in connection with such Transfer or Event of Loss in the
taxable year that such Transfer or Event of Loss is consummated, the computation
of which shall, in each such case, take into account the reduction in Tax
liability resulting from any available operating losses and net operating loss
carryovers, Tax credits, and Tax credit carry forwards, and similar Tax
attributes and, with respect to any Transfer, net of amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations associated with such Transfer (provided that, to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds), and (b) in connection with any
issuance or sale of Equity Securities (other than under the LTIP) or any
incurrence of Indebtedness (other than the Loans), the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, underwriting discounts and commissions and other
customary and reasonable fees and expenses actually incurred in connection
therewith.

 

“Net Working Capital” shall mean, at any time, Consolidated Current Assets at
such time minus Consolidated Current Liabilities at such time.

 

“Net Working Capital Adjustment” shall have the meaning ascribed to such term in
the definition of “Excess Cash Flow”.

 

“NTTA Matter” shall mean any settlement of any claim that the Borrower and/or
any of its Subsidiaries (including Texas Sterling Construction Co., a Delaware
corporation) holds against, or relating to, the North Texas Transit Authority.

 

“Note” shall mean a promissory note or notes of Borrower substantially in the
form attached as Exhibit A hereto.

 

“Oaktree” shall mean Oaktree Capital Management, L.P., on behalf of the funds
and accounts within its Strategic Credit Strategy, and its successor, and
permitted assigns.

 

“Obligations” shall mean and include all loans, advances, debts, liabilities,
and obligations, including, without limitation, the noncancelable obligation to
make each payment scheduled to be made under each subsection of Section 2.02,
howsoever arising, owed by Loan Parties to Agent or any Lender and/or any of
their Affiliates of every kind and description (whether or not evidenced by any
note or instrument and whether or not for the payment of money), whether as
principal, surety, endorser, guarantor or otherwise, now existing or hereafter
arising under or pursuant to the terms of this Loan Agreement or the other
Transaction Documents, including, without limitation, all principal, interest,
premium (including, without limitation, any Prepayment Premium or Make-Whole
Amount), fees, charges, expenses, attorneys’ fees and costs and accountants’
fees and costs chargeable to and payable by the Loan Parties hereunder and
thereunder, in each case, whether direct or indirect, absolute or contingent,
due or to become due, and whether or not arising after the commencement of a
proceeding under Title 11 of the United States Code (11 U.S.C. Section 101 et
seq.), as amended from time to time (including post-petition interest), or any
similar statute (including the payment of interest and other amounts which would
accrue and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case) and whether
or not allowed or allowable as a claim in any such proceeding and whether direct
or indirect, absolute or contingent, joint or several, due or not due, primary
or secondary, liquidated or unliquidated, or secured or unsecured; provided
that, notwithstanding anything to the contrary, the Obligations of any Guarantor
shall exclude any Excluded Swap Obligations solely of such Guarantor.

 



14

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Other Taxes” shall mean any present or future stamp or documentary Taxes or any
other excise or recording Taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery, performance, enforcement
or registration of, from the receipt or perfection of a security interest under,
or otherwise with respect to, this Loan Agreement or any other Transaction
Documents except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.08).

 

“Patents” shall mean all patents, patent applications and like protections,
including without limitation improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same, now or hereafter
existing, created, acquired or held.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any of its principal functions under ERISA.

 

“Pension Plan” shall mean any employee pension benefit plan within the meaning
of Section 3(2) of ERISA (other than a Multiemployer Plan) that is maintained or
is contributed to by a Loan Party or any ERISA Affiliate and is either covered
by Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the IRC.

 

“Perfection Certificate” shall mean the Perfection Certificate delivered by the
Loan Parties to Agent and Lenders as of the Closing Date, as amended, restated,
amended and restated, modified, supplemented or updated from time to time.

 

“Permitted Acquisition” shall mean an acquisition, directly or indirectly, by
Borrower of the assets or equity interests of a Person and its respective
Subsidiaries pursuant to a purchase, sale, merger or other similar acquisition
agreement in form and substance acceptable to the Required Lenders, and subject
to the satisfaction or waiver in writing by the Required Lenders in their sole
discretion of the conditions set forth below:

 

(a)       such acquisition shall be structured as (a) an asset acquisition by
the Borrower or Subsidiary of Borrower that is a Loan Party, (b) a merger or
consolidation of the target with and into Borrower or a Subsidiary of Borrower
that is a Loan Party, with Borrower or such Subsidiary, as applicable, as the
surviving entity in such merger or consolidation, or (c) a purchase by the
Borrower or a Subsidiary of Borrower that is a Loan Party of 100% of the Equity
Securities of the target;

 

(b)       the Total Consideration paid or payable in connection with such
acquisition shall not exceed a total of $50,000,000 in the aggregate, or
individually, for each such transaction (or series of related transactions);
provided, that, such consideration shall only be permitted to be paid with (i)
the cash proceeds received by Borrower from a substantially concurrent issuance
of Equity Securities consisting of common stock or (ii) shares of common stock
of Borrower;

 

(c)       no Default or Event of Default shall have occurred or be continuing
both before and immediately after giving effect to such acquisition;

 

(d)       such acquisition shall not result in the incurrence by any Loan Party
or any of its respective Subsidiaries (both before and after giving effect to
such acquisition) of any additional Indebtedness (except Permitted Indebtedness)
or the granting of any additional Liens (except Permitted Liens);

 

(e)       (i) Agent, for the benefit of Agent and Lenders, shall be granted a
first priority perfected Lien (subject only to Permitted Liens) on all real and
personal property being acquired pursuant to such acquisition (and, in the case
of an acquisition involving the purchase of any applicable Equity Securities of
the target or its respective Subsidiaries, all of such purchased Equity
Securities shall be pledged to Agent for the benefit of Agent and Lenders, and
such target and its respective Subsidiaries shall be required to become a
Required Guarantor Party and grant to Agent, for the benefit of Agent and
Lenders, a first priority perfected Lien (subject only to Permitted Liens) on
its assets) and (ii) such Loan Party shall comply with the Joinder Requirements
described in Section 6.10, and provide such other customary documents and
instruments as Agent or the Lenders shall reasonably request to perfect or
maintain the perfection of its Lien on substantially all of the real and
personal property of the target and its respective Subsidiaries, as the case may
be), all such documents to be delivered within five (5) Business Days of the
closing of such acquisition;

 



15

 

(f)       all material consents necessary for such acquisition shall have been
acquired and such acquisition shall be consummated in accordance with the
applicable Acquisition Documentation and applicable law;

 

(g)       as soon as practicable after the closing of such acquisition (and in
any event within five (5) Business Days after such closing), the Loan Parties
shall deliver to Agent and Lenders copies of all the Acquisition Documentation
executed in connection with such acquisition, and any other material documents
or agreements reasonably requested by the Required Lenders;

 

(h)       such acquisition shall have been approved by the Board of Directors of
the target (or similar governing body if such target is not a corporation) which
is the subject of such acquisition and such target shall not have announced that
it will oppose such acquisition or shall not have commenced any action which
alleges that such acquisition shall violate applicable law;

 

(i)       the Borrower shall have furnished Agent with ten (10) Business Days’
prior written notice of such intended acquisition and shall have furnished the
Agent with a current draft of the Acquisition Documentation to be entered into
in connection with such acquisition (and final copies thereof as and when
executed), a summary of any due diligence undertaken by the Loan Parties in
connection with such acquisition, appropriate financial statements of the target
and its Subsidiaries, pro forma projected financial statements for the twelve
(12) month period following such acquisition after giving effect to such
acquisition (including balance sheets, cash flows and income statements by
quarter for the acquired target and its Subsidiaries, individually, and on a
consolidated basis with all Loan Parties), and such other information as the
Required Lenders may reasonably require, all of which shall be in form
reasonably satisfactory to the Required Lenders; and

 

(j)       on a pro forma basis, after giving effect to such acquisition, the
Borrower shall be in compliance with each of the Financial Covenants as of the
last day of the most recent fiscal quarter for which Financial Statements are
required to have been delivered hereunder, with evidence of such compliance to
be reflected in a certificate from the Responsible Officer of the Borrower
delivered to the Lenders as of the consummation of such acquisition, certifying
as to such compliance.

 

“Permitted Dispositions” shall mean the matters described on Schedule 4 hereto.

 

“Permitted Indebtedness” shall mean: (i) Indebtedness of the Loan Parties in
favor of Agent and Lenders arising under this Loan Agreement or any other Loan
Document; (ii) Indebtedness existing on the Closing Date and disclosed on
Schedule 5 hereto; (iii) Indebtedness secured by Liens described in clauses (v)
and (vi) of the defined term “Permitted Liens,” provided (A) such Indebtedness
does not exceed the lesser of the cost or fair market value of the equipment
financed with such Indebtedness and (B) such Indebtedness does not exceed Six
Million Dollars ($6,000,000) in the aggregate amount outstanding at any given
time; (iv) amounts in respect of the Closing Date Earn-Out up to an aggregate
amount that does not exceed $15,000,000 outstanding at any time; (v) amounts in
respect of the Closing Date Deferred Payments up to an aggregate amount that
does not exceed $10,000,000 outstanding at any time; (vi) Indebtedness incurred
under the Closing Date Seller Notes up to an aggregate principal amount that
does not exceed $5,000,000 outstanding at any time; (vii) Indebtedness incurred
for the acquisition of supplies or inventory on normal trade credit; (viii)
Indebtedness under Swap Agreements permitted by Section 7.09; (ix) endorsements
for collection or deposit in the ordinary course of business; (x) Indebtedness
arising in the ordinary courses of business with respect to surety, bid, appeal,
indemnity and performance bonds, insurance obligations and other similar
obligations, in each case, issued by a Bonding Company; (xi) amounts in respect
of the earn-out obligations set forth in Section 2.6.3 of that certain Purchase
Agreement, dated as of August 1, 2011 (as amended January 23, 2014), by and
between Jerry Banicki, Ralph L. Wadsworth Construction Company, LLC and the
Borrower, in effect as of the date hereof; (xiii) Indebtedness of Borrower under
that certain Secured Revolving Promissory Note dated as of March 11, 2016 (the
“Secured Intercompany Note”) in the original principal amount of $13,000,000 in
favor of RHB LLC and Myers; provided, that, commencing on the date that is
thirty (30) days following the Closing Date, the aggregate principal amount
outstanding at any time under such Secured Intercompany Note shall not exceed
$2,000,000; (xiv) letters of credit to secure self-insurance liabilities and
obligations under project contracts in an aggregate amount that does not exceed
$5,000,000 outstanding at any time; and (v) extensions, refinancings,
modifications, amendments and restatements of any item of Permitted Indebtedness
(i) through (iii) above.

 



16

 

“Permitted Investments” shall mean: (i) Investments existing on the Closing Date
and disclosed on Schedule 6 hereto; (ii) (A) marketable direct obligations
issued or unconditionally guaranteed by the United States of America or any
agency or any State thereof maturing within one (1) year from the date of
acquisition thereof, (B) commercial paper maturing no more than one (1) year
from the date of creation thereof and currently having rating of at least A 2 or
P 2 from either Standard & Poor’s Corporation or Moody’s Investors Service,
Inc., and (C) certificates of deposit maturing no more than one (1) year from
the date of investment therein; (iii) Investments consisting of (A) travel
advances, employee relocation loans and other employee loans and advances in the
ordinary course of business not to exceed Five Hundred Thousand Dollars
($500,000) during the term of this Loan Agreement, (B) non-cash loans to
employees, officers or directors relating to the purchase of Equity Securities
of Borrower pursuant to employee stock purchase plans or arrangements approved
by Borrower’s board of directors and (C) advances in the form of progress
payments, prepaid rent or security deposits with respect to operating leases and
other similar deposits, in each case, made in the ordinary course of business;
(v) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business; (vi) Investments consisting of notes
receivable of, or prepaid royalties from and other credit obligations of,
customers, suppliers and debtors of Loan Parties, who are not Affiliates, in the
ordinary course of business; (vii) intercompany Investments made by, or the
holding of Equity Securities of, (A) a Loan Party or any of its respective
Subsidiaries in a Loan Party and (B) a Subsidiary that is not a Loan Party in or
to any other Subsidiary that is not a Loan Party; (viii) Investments in the
ordinary course of business consisting of endorsements of negotiable instruments
for collection or deposit; (ix) Permitted Acquisitions; (x) Investments by any
of the Loan Parties or its Subsidiaries in the Affiliated Entities in an
aggregate amount not to exceed Five Million Dollars ($5,000,000) in the
aggregate outstanding at any time; (xi) Investments in Project Specific JVs
solely for the purpose of forming or capitalizing such Project Specific JVs for
the limited purpose of performing construction work on a specific project in an
aggregate amount not to exceed Ten Million Dollars ($10,000,000) outstanding at
any time; and (xii) so long as no Default or Event of Default exists prior to
and immediately after giving pro forma effect thereto, other Investments not
otherwise permitted in each of the preceding clauses described in this
definition hereof in an aggregate amount not to exceed One Million Dollars
($1,000,000) during the term of this Loan Agreement.

 

“Permitted Liens” shall mean and include: (i) Liens in favor of Agent, for the
benefit of the Agent and the Lenders, and Liens securing payment of the
Obligations; (ii) Liens existing on the Closing Date and disclosed on Schedule 7
hereto; (iii) Liens of carriers, warehousemen, mechanics, materialmen, vendors,
and landlords incurred in the ordinary course of business for sums not overdue
or being contested in good faith that are not overdue for a period of more than
30 days or that are being contested in good faith by appropriate proceedings and
for which appropriate reserves in accordance with GAAP have been provided,
provided provision is made to the reasonable satisfaction of the Required
Lenders for the eventual payment thereof if subsequently found payable;
(iv) non-exclusive licenses and sublicenses granted by a Loan Party and their
respective Subsidiaries and leases or subleases (by a Loan Party or any of its
Subsidiaries as lessor or sublessor) to third parties in the ordinary course of
business not interfering in any material respect with the business of the Loan
Parties and their respective Subsidiaries; (v) Liens upon or in any equipment
which was acquired or held by a Loan Party or any of its Subsidiaries to secure
the purchase price of such equipment (and any accessions, attachments,
replacements or improvements thereon) or indebtedness incurred solely for the
purpose of financing the acquisition of such equipment (and any accessions,
attachments, replacements or improvements thereon); (vi) Liens existing on any
equipment (and any accessions, attachments, replacements or improvements
thereon) at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and any accessions, attachments, replacements
or improvements thereon, and the proceeds of such equipment (and any accessions,
attachments, replacements or improvements thereon); (vii) bankers’ liens, rights
of setoff and similar Liens incurred on deposits or securities accounts made in
the ordinary course of business; (viii) Liens arising from judgments, decrees or
attachments in circumstances not constituting an Event of Default; (ix) Liens
for taxes, assessments or governmental charges or levies not yet due or
delinquent or that are being contested in good faith by appropriate proceedings,
provided that adequate reserves with respect thereto are maintained on the Books
of any Loan Party or its respective Subsidiaries, as the case may be, in
conformity with GAAP; (x) Liens incurred in connection with the extension,
renewal or refinancing of the indebtedness secured by Liens of the type
described in clauses (i) and (ii) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase; (xi) restrictions on transfer or other Liens
contained in the Charter or other organizational documents of a Loan Party;
(xii) restrictions on transfer under applicable federal and state securities
laws; (xiii) Liens arising in the ordinary course of business on cash or
securities in connection with worker’s compensation, unemployment compensation
and other types of social security (excluding Liens arising under ERISA); (xiv)
easements, rights of way, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any property that do not secure any
monetary obligations and which in the aggregate do not materially impair the use
of such property for the purposes of which such property is held or materially
impair the value of such property subject thereto; (xv) Liens securing the
Indebtedness described in clause (xiii) of the definition of Permitted
Indebtedness; and (xvi) any other Liens approved by the Required Lenders.

 



17

 

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
Governmental Authority.

 

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA maintained for employees of a Loan Party or any such Plan to which a
Loan Party is required to contribute or has or could reasonably be expected to
have any liability or obligation (other than a Multiemployer Plan).

 

“Pledge Agreement” shall mean that certain Pledge Agreement in favor of the
Agent, for the benefit of the Agent and the Lenders, executed by the Loan
Parties party thereto, in form and substance reasonably satisfactory to the
Lenders, as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“Pledged Companies” shall mean each Person listed on Schedule 9 of the
Perfection Certificate as a “Pledged Company”, together with each other Person,
all or a portion of whose Equity Securities are acquired or otherwise owned by a
Loan Party after the Closing Date. As of the Closing Date, Pledged Companies
shall not include (y) RHB LLC, a Nevada limited liability company, or (z)
Sterling Hawaii Asphalt, LLC, a Hawaii limited liability company; provided, that
if at any time either RHB LLC and/or Sterling Hawaii Asphalt, LLC becomes, or is
required to become, a Required Guarantor Party or the Borrower is otherwise able
to cause the Equity Securities in such entity to be pledged, in each case,
pursuant to the terms of the Loan Documents, such entity shall automatically and
immediately be included in the term “Pledged Companies.”

 

“Pledged Operating Agreements” shall mean all of each Loan Party’s rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.

 

“Pledged Partnership Agreements” shall mean all of each Loan Party’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

 

“Pledged Shares” shall have the meaning given such term in the Pledge Agreement.

 

“Prepayment Premium” shall mean (i) in the case of prepayments made pursuant to
Section 2.02(d) (other than pursuant to Section 2.02(d)(i) or Section
2.02(d)(iii)), (a) with respect to a prepayment of all or any portion of a Loan
occurring on or prior to the second anniversary of the Closing Date, the
Make-Whole Amount, (b) with respect to a prepayment of all or any portion of a
Loan occurring after the second anniversary of the Closing Date but on or prior
to the third anniversary of the Closing Date, 5.00% of the aggregate principal
amount (including any interest, fees or amounts added to principal) of the Loans
held by such Lender that is being prepaid, (c) with respect to a prepayment of
all or any portion of a Loan occurring after the third anniversary of the
Closing Date but on or prior to the fourth anniversary of the Closing Date,
2.50% of the aggregate principal amount (including any interest, fees or amounts
added to principal) of the Loans held by such Lender that is being prepaid, or
(d) with respect to a prepayment of all or any portion of a Loan after the
fourth anniversary of the Closing Date and thereafter, 0.00% of the aggregate
principal amount of the Loans held by such Lender that is being prepaid, (ii) in
the case of prepayments made pursuant to Section 2.02(d)(i), 1.00% of the
aggregate principal amount (including any interest, fees or amounts added to
principal) of the Loans held by such Lender that is being prepaid, or (iii) (a)
in the case of prepayments made pursuant to Section 2.02(d)(iii)(A), 1.00% of
the aggregate principal amount (including any interest, fees or amounts added to
principal) of the Loans held by such Lender that is being prepaid, or (b) in the
case of prepayments made pursuant to Section 2.02(d)(iii)(C) or in accordance
with clause (vi) of Schedule 3 hereto, 3.00% of the aggregate principal amount
(including any interest, fees or amounts added to principal) of the Loans held
by such Lender that is being prepaid.

 



18

 

“Project Specific JVs” shall mean any project-specific joint ventures, whether
created through a contractual arrangement or the ownership of Equity Securities,
by a Loan Party or any of its Subsidiaries, including any such project-specific
joint ventures described in the Borrower’s SEC filings pursuant to which a
partner of such Project Specific JV acts as a sponsor or manager but may not
hold Equity Securities in such Project Specific JV.

 

“PTO” shall mean the United States Patent and Trademark Office.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Agreement, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Agreement or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” with respect to such Swap Agreement at such time by
entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Real Property” shall mean all right, title and interests in and to a parcel of
real property, land, together with all buildings, structures, improvements and
fixtures located thereon, and all easements and other rights and interest
appurtenant thereto, owned, leased or operated by Borrower or its Subsidiaries,
including such described on the Perfection Certificate.

 

“Recipient” shall mean (a) the Agent and (b) any Lender.

 

“Record” shall mean information that is inscribed on a tangible medium or which
is stored in an electronic or other medium and is retrievable in perceivable
form.

 

“Registration Rights Agreement” shall mean the Registration Rights Agreement,
dated as of the Closing Date, by and among the Borrower and the holders of the
Warrant(s), as amended, restated, amended and restated, modified or supplemented
from time to time.

 

“Required Guarantor Party” shall have the meaning given such term in Section
6.10.

 

“Required Lenders” shall mean, at any time, Lenders having Term Loans
representing more than 50% of the aggregate outstanding Term Loans at such time.

 

“Requirement of Law” applicable to any Person shall mean (i) any Governmental
Rule applicable to such Person, (ii) any license, permit, approval or other
authorization granted by any Governmental Authority to or for the benefit of
such Person and (iii) any judgment, decision or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer” shall mean the chief executive officer, president, vice
president, chief financial officer, treasurer, controller or comptroller or
other similar officer of the Loan Parties or, solely where applicable, their
respective Subsidiaries, but in any event, with respect to financial matters,
the chief financial officer, treasurer, controller, comptroller, vice president
finance or other similar officer of such Loan Parties or solely, where
applicable, their respective Subsidiaries.

 



19

 

“Restricted Payment” shall have the meaning given such term in Section 7.04.

 

“RHB Inc.” shall have the meaning given such term in the definition of
“Affiliated Entity.”

 

“RHB LLC” shall have the meaning given such term in the definition of
“Affiliated Entity.”

 

“Sanctioned Country” shall mean a country subject to a Sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/resource-center/sanctions/pages/default.aspx or as
otherwise published from time to time.

 

“Sanctioned Person” shall mean any individual or entity that is the subject or
target of Sanctions, including (a) (i) any Person named on any applicable U.S.
or non-U.S. sanctions- or export-related restricted party list, including,
without limitation, the list of “Specially Designated Nationals and Blocked
Persons” maintained by OFAC and the EU Consolidated List, or (ii) any entity
that is, in the aggregate, 50 percent or greater owned, directly or indirectly,
or otherwise controlled by a Person or Persons described in clause (i), or (b)
(i) an agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a Person resident in or national of
a Sanctioned Country, to the extent subject to a sanctions program administered
by OFAC.

 

“Sanctions” shall mean all U.S. and non-U.S. laws relating to economic or trade
sanctions, including, without limitation, the laws administered or enforced by
the United States (including by OFAC or the U.S. Department of State), the
United Nations Security Council, and the European Union.

 

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Intercompany Note” shall have the meaning given such term in the
definition of “Permitted Indebtedness.”

 

“Solvent” shall mean, at any time with respect to any Person, that at such time
such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the date hereof, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such Person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

 

“Specified Keyman” shall mean any of Con L. Wadsworth, Ronald A. Ballschmiede,
Richard H. Buenting, Joseph A. Cutillo, Gary Roger Engasser II or Billy Lee
Wolff.

 

“Subordinated Debt” shall mean indebtedness incurred by any Loan Party that is
subordinated to all of such Loan Party’s Obligations (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to the Required Lenders entered into among Agent, Lenders and the
creditor of such Subordinated Debt), on terms acceptable to the Required
Lenders. As of the Closing Date, the Closing Date Seller Notes shall constitute
Subordinated Debt.

 

“Subordination Agreement” shall mean a Subordination Agreement, by and among the
Agent and Lenders, on the one hand, and the creditors of Subordinated Debt, on
the other hand, in form and substance satisfactory to the Required Lenders, as
amended, restated, amended and restated, modified or supplemented from time to
time. As of the Closing Date, the Closing Date Subordination Agreement shall
constitute a Subordination Agreement.

 



20

 

“Subsidiary” of any Person shall mean (i) any corporation of which more than
fifty percent (50%) of the issued and outstanding Equity Securities having
ordinary voting power to elect a majority of the Board of Directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries, (ii) any
partnership, limited liability company, joint venture, or other business entity
of which more than fifty percent (50%) of the equity interest having the power
to vote, direct or control the management of such partnership, limited liability
company, joint venture or other business entity is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries, and (iii)
any Person, whether majority- or minority-owned, required by GAAP to be
consolidated in the financial reporting of Borrower or any of its Subsidiaries,
including, for the avoidance of doubt, any Affiliated Entities. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of a Loan Party or any of its Subsidiaries
and any reference to a Subsidiary without designation of the ownership of such
Subsidiary shall be deemed to refer to a Subsidiary of Borrower.

 

“Supporting Obligations” shall mean supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property.

 

“Swap Agreement” shall mean any agreement with respect to any swap, hedge,
forward, future or derivative transaction or option or similar agreement
(including without limitation, any Interest Rate Agreement) involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.

 

“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Termination Date” shall mean the earliest to occur of (i) the Term Loan
Maturity Date and (ii) the date the Obligations (including, without limitation,
any Prepayment Premium) are required to be paid in full (whether on acceleration
or otherwise), including pursuant to Section 10.01.

 

“Term Loan Maturity Date” shall mean April 4, 2022.

 

“Total Consideration” shall mean (without duplication), with respect to a
Permitted Acquisition, the sum of (a) the cash purchase price paid or payable as
consideration in connection with such Permitted Acquisition, plus (b)
Indebtedness payable to or on behalf of the seller or any other similar Person
in connection with such Permitted Acquisition plus (c) earn-outs (determined in
accordance with the definition of Indebtedness), plus (d) any other deferred or
contingent payment (determined as the greater of (x) the amount required to be
shown as a liability in accordance with GAAP at the time of the closing of such
Permitted Acquisition and (y) the amount of such deferred or contingent payment
actually paid in connection with the subject transaction ), plus (e) the amount
of Indebtedness assumed or incurred in connection with such Permitted
Acquisition, plus (f) all transaction costs incurred in connection therewith.

 

“Total Secured Leverage Ratio” shall mean, as of the last day of any fiscal
quarter, the ratio of (a) the Consolidated Secured Indebtedness outstanding on
such date to (b) Consolidated EBITDA for the four-fiscal quarter period ending
on such date.

 

“Trademarks” shall mean any trademark and service mark rights, whether
registered or not, applications to register and registrations of the same and
like protections, and the entire goodwill connected with and symbolized by such
trademarks, now or hereafter existing, created, acquired or held.

 



21

 

“Trading With the Enemy Act” shall have the meaning given such term in Section
7.15.

 

“Transactions” shall have the meaning given such term in Section 4.01(a)(ii).

 

“Transaction Documents” shall mean, collectively, the Loan Documents, the
Warrants, the Registration Rights Agreement and the other documents or
agreements executed in connection herewith or therewith, in each case, as
amended, restated, amended and restated, modified or supplemented from time to
time.

 

“Transfer” shall have the meaning given such term in Section 7.02 hereof.

 

“Treasury Rate” shall mean with respect to the Make-Whole Amount, a rate equal
to the then current yield to maturity on actively traded U.S. Treasury
securities having a constant maturity and having a duration equal to (or the
nearest available tenor) the period from the date that payment is received to
the date that falls on the first anniversary of the Closing Date.

 

“U.S. Tax Compliance Certificate” shall have the meaning given such term in
Section 2.05(f)(iii).

 

“Vehicle Collateral Agent” shall have the meaning given such term in the
definition of Collateral Agency Agreement.

 

“Warrant” shall mean a warrant or warrants to purchase capital stock of the
Borrower issued by Borrower to Lenders or their Affiliates as provided by this
Loan Agreement, as amended, restated, amended and restated, modified or
supplemented from time to time.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

All capitalized terms defined in the Code and not otherwise defined herein shall
have the respective meanings specified in the Code.

 

Article 2.            THE LOANS.

 

Section 2.01.             Commitment. Subject to the terms and conditions of
this Loan Agreement and in reliance upon the representations and warranties set
forth herein, each Lender severally agrees to make available to the Agent or
directly to the Borrower on the Closing Date such Lender’s Loan Percentage of a
term loan in U.S. Dollars in the aggregate principal amount of EIGHTY FIVE
MILLION DOLLARS ($85,000,000) for the purposes hereinafter set forth. Upon
receipt by the Agent of the proceeds of the Term Loan made on the Closing Date,
such proceeds will then be made available to the Borrower by the Agent, by
wiring such proceeds in accordance with the funds flow attached to the notice of
borrowing as contemplated by Section 2.03(c). Borrower may prepay Loans only in
accordance with Section 2.02(d). Amounts prepaid may not be reborrowed.

 

Section 2.02.             Interest and Payments.

 

(a)Interest. Subject to Section 6.18, Borrower shall pay interest in arrears on
all outstanding Obligations (including any Prepayment Premium) at the LIBOR Rate
plus 8.75% per annum on the unpaid principal amount thereof (including, to the
extent permitted by law, on interest thereon not paid when due) from the date
made or incurred until paid in full in cash. Interest on the Loan shall be
calculated based upon a year of 360 days and actual days elapsed. Each payment
of interest only shall be paid in cash and made on the last Business Day of each
calendar month. If Borrower pays interest on the Loan which is determined to be
in excess of the then legal maximum rate, then that portion of each interest
payment representing an amount in excess of the then legal maximum rate shall be
deemed a payment of principal and applied against the principal of the Loan.    

22

 

   

(b)LIBOR Provisions. In the notice of borrowing delivered pursuant to Section
4.01(a)(v), the Borrower shall specify the Interest Period used to determine the
LIBOR Rate as of the Closing Date. Upon the expiration of each Interest Period,
in the absence of the Borrower providing written notice to the Agent not less
than three (3) Business Days prior to the end of such Interest Period electing a
different Interest Period, the same Interest Period shall be used to determine
the LIBOR Rate for the immediately succeeding Interest Period. If the Borrower
provides written notice electing a new Interest Period, then such new Interest
Period and the corresponding LIBOR Rate shall be used.    

(c)Payments of Principal. The principal amount of the Term Loan shall be repaid
in full in cash on the Termination Date.    

(d)Prepayment.    

(i)Voluntary Prepayment with Proceeds from the Permitted Dispositions and/or
NTTA Matter. Upon ten (10) Business Days’ prior written notice to Agent and the
Lenders, Borrower may, at its option, use the proceeds arising from the
Permitted Dispositions and/or the NTTA Matter to make one or more prepayments on
the Loans, in principal amounts not less than $1,000,000 and in $1,000,000
increments in excess thereof, up to an amount not to exceed $30,000,000 in the
aggregate, at a prepayment price equal to (A) the principal amount of the Loans
being prepaid, plus (B) accrued and unpaid interest thereon through and
including the date of such prepayment, plus (C) the applicable Prepayment
Premium, plus (D) any other amounts then due to Agent and Lenders. The notice of
prepayment shall state the amount of principal to be prepaid under the Loan. All
repayments or prepayments under this Section 2.02(d)(i) shall be subject to any
Prepayment Premium set forth in Section 2.02(e), but shall otherwise be prepaid
without premium or penalty. Interest on the principal amount prepaid shall be
payable on any date that a repayment is made hereunder through the date of
repayment.    

(ii)Mandatory Prepayment. To the extent that, immediately after the prepayment
of the Loans, the applicable Net Cash Proceeds are not needed by the Borrower to
be in pro forma compliance with Section 6.17(b) during the immediately
succeeding four fiscal quarters following the required date of prepayment
arising under this Section 2.02(d)(ii) with respect to the applicable event(s)
described below:    

(A)Debt Issuances. Within one (1) Business Day of receipt by any Loan Party or
any of its Subsidiaries (other than Project Specific JVs) of proceeds from any
Indebtedness other than Permitted Indebtedness, the Borrower shall prepay the
Loans in an aggregate amount equal to 100% of the Net Cash Proceeds of such
Indebtedness received by the Loan Parties or any of its Subsidiaries (except
that with respect to any Affiliated Entities, only to the extent of the Net Cash
Proceeds received by the Loan Parties).    

(B)Issuances of Equity Securities. Within one (1) Business Day of receipt by any
Loan Party or any of their Subsidiaries (other than Project Specific JVs) of
proceeds from any issuance of any Equity Securities (other than (I) an issuance
of Equity Securities the proceeds of which shall be used substantially
concurrently with the consummation of, and to finance, a Permitted Acquisition,
or (II) distributions by a Loan Party, a Subsidiary of a Loan Party, an
Affiliated Entity or a Minority Subsidiary to a Loan Party or a Subsidiary of a
Loan Party that is a Guarantor), the Borrower shall prepay the Loans in an
aggregate amount equal to 50% of the Net Cash Proceeds of such issuance of
Equity Securities received by the Loan Parties or any of its Subsidiaries
(except that with respect to any Affiliated Entities or Minority Subsidiaries,
only to the extent of the Net Cash Proceeds received by the Loan Parties).    

23

 

   

(C)Transfers or Events of Loss. To the extent Net Cash Proceeds received in
connection with any Transfer (other than Transfers permitted by Sections 7.02(i)
through (iii)) or any Event of Loss are received by a Loan Party or any of its
Subsidiaries (other than Project Specific JVs) and are not used to purchase,
replace, substitute, restore or acquire fixed or capital assets of the Loan
Parties or any of its Subsidiaries (other than Project Specific JVs) within 180
days of the receipt of such Net Cash Proceeds, on the 181st day occurring after
the receipt of such Net Cash Proceeds, the Borrower shall prepay the Loans in an
aggregate amount equal to 100% of such Net Cash Proceeds received by the Loan
Parties or any of its Subsidiaries (except that with respect to any Affiliated
Entities, only to the extent of the Net Cash Proceeds received by the Loan
Parties); provided that, after the occurrence and during the continuance of an
Event of Default, any Net Cash Proceeds received in connection with any such
Transfer or any such Event of Loss shall be promptly used to prepay the Loans
(such prepayment to be applied as set forth in Section 2.02(d)(ii)(E) below) and
the Loan Parties and their respective Subsidiaries (other than Project Specific
JVs) shall not have the right to reinvest such Net Cash Proceeds; provided,
further that, any Net Cash Proceeds subject to reinvestment in accordance with
the terms of this Section 2.02(d)(ii)(C) shall be subject to an aggregate cap of
Ten Million Dollars ($10,000,000) per fiscal year.    

(D)Extraordinary Receipts. Within one (1) Business Day of the date of receipt by
a Loan Party or any of its Subsidiaries (other than Project Specific JVs) of any
Extraordinary Receipts in excess of One Million Dollars ($1,000,000) in the
aggregate during the term of this Loan Agreement, Borrower shall prepay the
outstanding principal amount of the Obligations in accordance with Section
2.02(d)(ii)(E) in an amount equal to 100% of such Extraordinary Receipts
received by the Loan Parties or any of its Subsidiaries (except that with
respect to any Affiliated Entities, only to the extent of the Net Cash Proceeds
received by the Loan Parties), net of any reasonable expenses incurred in
collecting such Extraordinary Receipts.    

(E)Application of Mandatory Prepayments. Amounts to be applied in connection
with prepayments made pursuant to Section 2.02(d)(ii) shall be applied to the
prepayment of the Term Loans in accordance with Section 2.04(d). Each prepayment
of the Loans under this Section 2.02(d)(ii) shall be accompanied by accrued and
unpaid interest to the date of such prepayment on the amount prepaid.    

(F)Mandatory Prepayment Notice. The Borrower shall deliver to the Agent and the
Lenders notice of each prepayment of Loans in whole or in part pursuant to
Section 2.02(d)(ii)(F) not less than ten (10) Business Days (or such shorter
period agreed to by the Required Lenders) prior to the date such prepayment
shall be made. Each notice of prepayment shall specify the proposed prepayment
date, the principal amount of each Loan (or portion thereof) to be prepaid and
the calculation of the total amount of such prepayment proposed to be made in
accordance with this Section 2.02(d)(ii).    

(G)Officer’s Certificate. The Borrower shall deliver to the Agent and the
Lenders, at the time of each prepayment required under this Section 2.02(d)(ii),
a certificate signed by a Responsible Officer of the Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment (and the
Agent shall promptly provide the same to each Lender).    

(H)Prepayment Premium. All prepayments under this Section 2.02(d) shall be
subject to any Prepayment Premium set forth in Section 2.02(e) and be
accompanied by accrued and unpaid interest on the principal amount prepaid
through the date of prepayment.    

24

 

   

(iii)Offer to Prepay Loans with Excess Cash Flow.    

(A)Excess Cash Flow. Within two (2) Business Days after the date on which the
Borrower files (or, if earlier, is required to file) its Form 10-Q or Form 10-K,
as applicable, with the SEC, relating to the immediately preceding fiscal
quarter (such date, the “ECF Prepayment Offer Date”), commencing with the first
full fiscal quarter ending after the Closing Date and for every fiscal quarter
thereafter, the Borrower shall offer (such offer, the “ECF Prepayment Offer”) to
prepay the Loans in an aggregate amount equal to (A) 75% of the Excess Cash Flow
for such fiscal quarter plus (B) accrued and unpaid interest thereon through and
including the date of such prepayment, plus (C) the applicable Prepayment
Premium, plus (D) any other amounts then due to Agent and Lenders; provided
that, to the extent any Net Working Capital Adjustment has the effect of
reducing Excess Cash Flow for any trailing four fiscal quarter period in an
amount in excess of $5,000,000, the Borrower shall prepay the Loans in an
aggregate amount equal to the difference between such amount and $5,000,000.    

(B)Offer to Prepay Loans. The offer to prepay Loans contemplated by this Section
2.02(d)(iii) shall be an offer to prepay, in accordance with and subject to this
Section 2.02(d), the Loans held by each Lender on the date of such ECF
Prepayment Offer Date in accordance with Section 2.04(d).    

(C)Rejection; Acceptance. The Required Lenders may, on behalf of each Lender,
accept or reject the offer to prepay made pursuant to this Section 2.02(d)(iii)
by causing a notice of such acceptance or rejection to be delivered to Borrower
(with a copy to Agent and the Lenders) not less than ten (10) Business Days
after Lender’s receipt of such offer. A failure by the Required Lenders to so
respond to an offer to prepay made pursuant to this Section 2.02(d)(iii) shall
be deemed to constitute an acceptance of such offer by the Required Lenders on
behalf of all Lenders. Notwithstanding any rejection of an offer to prepay by
the Required Lenders (such rejected prepayment offer amount, the “ECF Declined
Amount”), the Borrower may, at its option, nonetheless prepay the Loans in an
aggregate amount equal to (A) 37.5% of the Excess Cash Flow for such fiscal
quarter plus (B) accrued and unpaid interest thereon through and including the
date of such prepayment, plus (C) the applicable Prepayment Premium, plus (D)
any other amounts then due to Agent and Lenders, on a pro rata basis in
accordance with Section 2.04(d), with any residual ECF Declined Amount being
retained by the Borrower.    

(D)Prepayment. Prepayment of the Loans to be prepaid pursuant to this Section
2.02(d)(iii) (whether as part of an acceptance by the Required Lenders of an ECF
Prepayment Offer or as part of a rejection of such ECF Prepayment Offer) shall
be accompanied with the applicable Prepayment Premium on the principal amount of
such Loans being prepaid, together with accrued and unpaid interest on such
Loans accrued to the date of prepayment and will be payable in cash only. The
prepayment shall be made within two (2) Business Days of the acceptance or
rejection (if Borrower so elects to make such prepayment in accordance with
Section 2.02(d)(iii)(C)) of the ECF Prepayment Offer.    

(E)Officer’s Certificate. The Borrower shall deliver to the Agent and the
Lenders, at the time of each prepayment required under this Section
2.02(d)(iii), a certificate signed by a Responsible Officer of the Borrower
setting forth in reasonable detail the calculation of the amount of such
prepayment.    

25

 

   

(F)Prepayment Premium. All prepayments under this Section 2.02(d)(iii) shall be
subject to any Prepayment Premium set forth in Section 2.02(e) and be
accompanied by accrued and unpaid interest on the principal amount prepaid
through the date of prepayment.    

(e)Prepayment Premium. Notwithstanding anything herein to the contrary, in the
event all or any portion of the Loans or other Obligations are prepaid, repaid
or accelerated for any reason (including, without limitation, an acceleration
(whether or not such acceleration occurs automatically) of the Loans and the
other Obligations (including as a result of any Event of Default, including,
without limitation, any Event of Default under Section 9.01(e) or Section
9.01(f)), upon the occurrence of any Event of Default (including, without
limitation, a Change of Control), or upon any mandatory prepayment or optional
prepayment (except in connection with any prepayment described in the
parenthetical set forth in Section 2.02(d)(ii)(C) with proceeds received from an
Event of Loss) or any prepayment contemplated by Schedule 3 hereto, such
prepayments or repayments shall be accompanied by a prepayment premium equal to
the Prepayment Premium. If the Loans are accelerated for any reason under this
Loan Agreement, the Prepayment Premium shall be calculated as if the date of
acceleration of such Loans was the date of prepayment of such Loans. The parties
hereto acknowledge and agree that, in light of the impracticality and extreme
difficulty of ascertaining actual damages, the Prepayment Premium set forth
above is intended to be a reasonable calculation of the actual damages that
would be suffered by the Agent and the Lenders as a result of any such repayment
or prepayment. The parties hereto further acknowledge and agree that the
Prepayment Premium is not intended to act as a penalty or to punish the Borrower
for any such repayment or prepayment. The Prepayment Premium, if any, shall also
be payable in the event the Obligations (and/or this Loan Agreement) are
satisfied or released by foreclosure (whether by power of judicial proceeding),
deed in lieu of foreclosure or by any other means. TO THE MAXIMUM EXTENT NOT
PROHIBITED BY APPLICABLE LAW, THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH ANY SUCH
ACCELERATION. The Loan Parties expressly agree that (i) the Prepayment Premium
is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel, (ii) the Prepayment
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made, (iii) there has been a course of conduct between Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Prepayment Premium, (iv) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this Section 2.02(e),
(v) the agreement to pay the Prepayment Premium is a material inducement to the
Lenders to make the Loans, and (vi) the Prepayment Premium represents a good
faith, reasonable estimate and calculation of the lost profits or damages of the
Lenders and that it would be impractical and extremely difficult to ascertain
the actual amount of damages to the Lenders or profits lost by the Lenders as a
result of any of the foregoing events.    

Section 2.03.        Use of Proceeds; the Loans and the Notes; Disbursement.

 

(a)Use of Proceeds. The proceeds of the Loans shall be used to repay existing
debt, fund the Closing Date Acquisition, pay related fees and expenses, and for
working capital.    

(b)The Loans and the Notes. The obligation of Borrower to repay the aggregate
unpaid principal amount of and interest on the Loan shall be evidenced by one or
more Notes setting forth the principal amount of the Loans and the payments due.
Agent shall keep a record of the payments made under each Note on its Books
which records shall be prima facie evidence of the amounts paid under the Notes
absent manifest error. Any failure by a Lender to obtain or retain a Note shall
not limit or otherwise affect the obligations of Borrower to pay amounts due
hereunder with respect to the Loans.    



26

 

Notice and Disbursement. Whenever Borrower desires Lenders to make a Loan,
Borrower shall deliver to Agent and Lenders an irrevocable notice of borrowing
in writing which shall be received by the Agent and Lenders prior to 9:00 A.M.,
Pacific time, one (1) Business Day prior to the anticipated Closing Date,
requesting that the Lenders make the Loan on the Closing Date and specifying the
amount to be borrowed. Not later than 1:00 P.M., Eastern time, on the Closing
Date, each Lender shall either make available to the Agent at the funding office
designated by Agent or make Loans directly available to Borrower in an amount in
immediately available funds equal to the Loan or Loans to be made by such
Lender. The Agent shall credit the account of the Borrower on the Books of such
office of the Agent with the aggregate of the amounts made available to the
Agent by the Lenders in immediately available funds. Lenders’ obligation to make
Loans shall be subject to the satisfaction of the conditions set forth in
Section 4.01(b). Subject to the satisfaction of the conditions set forth in this
Loan Agreement, each Lender shall disburse its pro rata portion of the Loan as
specified in the funds flow attached to the notice of borrowing on the Closing
Date.

 

Section 2.04.        Other Payment Terms.

 

(a)Place and Manner. All payments to be made by the Borrower shall be made
without set off, recoupment or counterclaim. Except as otherwise expressly
provided herein, all payments by the Borrower shall be made to the Agent for the
account of the Lenders, at the account designated by the Agent and shall be made
in U.S. Dollars and in immediately available funds, no later than 1:00 p.m.
(Eastern time) on the date specified herein. Any payment received by the Agent
after such time shall be deemed (for purposes of calculating interest only) to
have been received on the following Business Day and any applicable interest
shall continue to accrue. For the avoidance of doubt, notwithstanding any other
provision of any Loan Document to the contrary, no payment received directly or
indirectly from any Loan Party that is not a Qualified ECP Guarantor shall be
applied directly or indirectly by the Agent or otherwise to the payment of any
Excluded Swap Obligations.    

(b)Date. Whenever any payment due hereunder shall fall due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.    

(c)Default Rate. After the occurrence and during the continuance of an Event of
Default, upon written election of the Required Lenders or automatically upon any
Event of Default pursuant to Section 9.01(a), 9.01(e) or 9.01(f), Borrower shall
pay interest on outstanding Obligations (including, without limitation, any
Prepayment Premium) until such past due amounts are paid in full, at a per annum
rate equal to the Default Rate. All computations of such interest shall be based
on a year of 360 days and actual days elapsed. Interest accrued at the Default
Rate shall be payable from time to time on demand.    

(d)Pro Rata Treatment and Payments. Except as otherwise may be agreed by the
Borrower and the Lenders, each payment (including each prepayment) by the
Borrower on account of principal of and interest on the Loans shall be made pro
rata according to the respective outstanding principal amounts of the Loans then
held by the Lenders. Amounts prepaid on account of the Loans may not be
reborrowed.    

(e)Calculation of Payments. Notwithstanding anything to the contrary contained
herein, any payment required to be made hereunder, whether as principal,
interest, fees, premiums (including Prepayment Premiums or Make-Whole Amounts)
or other amounts payable hereunder or under any of the Loan Documents may, if
requested by the Agent (acting at the direction of the Required Lenders), and
shall, if otherwise expressly set forth herein, be required be set forth in a
certificate of a Responsible Officer of the Borrower, setting forth in
reasonable detail the calculation of the amount of such payment. Such
calculation shall be reviewed by the Agent and the Lenders and the determination
of the accuracy of such calculation shall be made by the Required Lenders, in
their sole but reasonable discretion.

 



27

 

 

Section 2.05.         Taxes.

 

(a)Payments Free of Taxes. Any and all payments by or on account of any
Obligation of any Loan Party under any Transaction Document shall, except as
required by any Requirement of Law, be made free and clear of and without
deduction or withholding for any Taxes; provided that, if any Loan Party or the
Agent shall be required by a Requirement of Law to deduct or withhold any Taxes
from such payments, then (i) the sum payable by the applicable Loan Party shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.05) the applicable Recipient, as the case may be, receives an amount equal to
the sum it would have received had no such deductions and withholdings have been
made, (ii) the applicable Loan Party or Agent shall make such deductions and
(iii) the applicable Loan Party or Agent shall timely pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
Requirements of Law.    

(b)Payment of Other Taxes by the Borrower. Without limiting the provisions of
Section 2.05(a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Requirements of Law.    

(c)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.05) payable or paid by such
Recipient, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.    

(d)Indemnification by the Lender. Each Lender shall severally indemnify the
Agent, within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Loan Parties to do so), and (ii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Transaction Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Transaction Document or otherwise payable by the
Agent to the Lender from any other source against any amount due to the Agent
under this paragraph (d).    

(e)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Agent and the relevant Lender the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent and the relevant Lender.    

(f)Status of Lenders.    

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of the jurisdiction in which the Borrower is resident for Tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Transaction Document shall deliver to the
Borrower (with a copy to the Agent), at the time or times prescribed by
Requirements of Law or reasonably requested by the Borrower or the Agent, such
properly completed and executed documentation prescribed by Requirements of Law
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if requested by the Borrower or the
Agent, shall deliver such other documentation prescribed by Requirements of Law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.05(f)(ii) and Section 2.05(f)(iii)(A) through Section 2.05(f)(iii)(F))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any unreimbursed cost or
expense or would prejudice the legal or commercial position of such Lender.    

28

 

   

(ii)Without limiting the generality of the first paragraph of this Section
2.05(f), any Lender or Agent that is a U.S. Person shall deliver to the Borrower
and the Agent (in such number of copies as shall be requested by the recipient)
on or prior to the date on which such Person becomes a party to this Loan
Agreement (and from time to time thereafter upon the request of the Borrower or
the Agent), duly completed copies of Internal Revenue Service Form W-9
certifying that such Person is exempt from U.S. federal backup withholding tax.
   

(iii)Without limiting the generality of the first paragraph of this Section
2.05(f), any Foreign Holder shall deliver to the Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Holder becomes a party to this Loan Agreement (and from
time to time thereafter upon the request of the Borrower or the Agent, but only
if such Foreign Holder is legally entitled to do so), whichever one or more of
the following is applicable:    

(A)duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,    

(B)duly completed copies of Internal Revenue Service Form W-8ECI or W-8EXP,    

(C)in the case of a Foreign Holder claiming the benefits of the exemption for
portfolio interest under section 881(c) of the IRC, (x) a certificate
substantially in the form of Exhibit L-1 to the effect that such Foreign Holder
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the IRC, (B) a
“10-percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the IRC, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”) and (y)
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, as
applicable,    

(D)to the extent a Foreign Holder is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
L-2 or Exhibit L-3, IRS Form W-9, and other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Holder is a
partnership and one or more direct or indirect partners of such Foreign Holder
are claiming the portfolio interest exemption, such Foreign Holder may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit L-4 on
behalf of each such direct and indirect partner,    

29

 

   

(E)if a payment made to a Lender under any Transaction Document would be subject
to a withholding Tax imposed by FATCA as a result of such Lender failing to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver such documentation or certifications as are required to evidence
compliance by the Foreign Holder with FATCA for purposes of determining if the
Lender is subject to such withholding Tax and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment
(solely for purposes of this clause (5), “FATCA” shall include any amendments
made to FATCA after the date of this Loan Agreement), or    

(F)any other form prescribed by Requirements of Law as a basis for claiming
exemption from or a reduction in United States federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
Requirements of Law to permit the Borrower to determine the withholding or
deduction required to be made.

 

Each Lender and Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so. Notwithstanding anything to the
contrary in the foregoing, in no case shall a Lender be required to deliver any
form, certification or documentation that it is not legally entitled to deliver.

 

(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 2.05 (including by the payment
of additional amounts pursuant to this Section 2.05), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.    

(h)Survival. Each party’s obligations under this Section 2.05 shall survive the
resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, or the repayment, satisfaction or discharge of all
other Obligations.

 



30

 

Section 2.06.         Increased Costs and Reduction of Return.

 

(a)Increased Costs Generally. If any Change in Law shall:    

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender; or
   

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) with respect to this Loan Agreement or any of
the other Transaction Documents or any of its obligations hereunder or
thereunder or any payments to such Lender of principal, interest, fees or other
amounts payable hereunder, or its deposits, reserves, other liabilities or
capital attributable thereto;    

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Note (or of maintaining
its obligation to make any such Note), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender, the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any purchasing office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Loan Agreement or the Notes received by such Lender, to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time upon written request the Borrower will pay to
such Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.    

(c)Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 2.06(a) or (b) and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.    

(d)Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.06 shall not constitute a waiver of such
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.06 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 2.07.       Certificates of Lenders. Any Lender claiming reimbursement
or compensation under this Article 2 shall deliver to the Borrower (with a copy
to the Agent) a certificate setting forth in reasonable detail the amount
payable to the Lender hereunder and such certificate shall be conclusive and
binding on the Borrower in the absence of manifest error.

 



31

 

Section 2.08.        Mitigation Obligations. If any Lender requests compensation
under Section 2.06, or requires the Borrower to pay any Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.05, then such Lender shall use reasonable
efforts to designate a different purchasing office for funding or booking its
Loans hereunder or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to Section 2.05 or 2.06, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender in its sole discretion. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

Section 2.09.         Survival. The agreements and obligations of the Borrower
in this Article 2 shall survive the payment of all other Obligations.

 

Article 3.          CREATION OF SECURITY INTEREST.

 

Section 3.01.        Grant of Security Interest. Each Loan Party hereby
unconditionally grants, assigns and pledges to Agent on behalf of each Lender, a
lien on, continuing security interest in and a right of set off against all of
such Loan Party’s right, title and interest in and to the Collateral, whether
now owned or hereafter acquired or arising and wherever located, in order to
secure prompt payment of any and all Obligations and in order to secure prompt
performance by the Loan Parties of each of its covenants and duties under the
Loan Documents. Notwithstanding termination of this Loan Agreement, Agent’s lien
and security interest on the Collateral shall remain in effect for so long as
any Obligations (other than inchoate indemnity obligations) are outstanding.

 

Article 4.         CLOSING.

 

Section 4.01.          Conditions Precedent. The obligation of Lenders to fund
the Loans shall be subject to the following conditions precedent (except to the
extent delivery of such items has been expressly deferred pursuant to Section
6.16):

 

(a)Conditions to Closing. Agent and Lenders shall have received in connection
with the closing in form and substance satisfactory to Agent and Lenders:    

(i)Loan Documents. (i) This Loan Agreement, duly executed and delivered by the
Agent, the Lenders, the Borrower and the Guarantors party thereto, (ii) the
Notes, duly executed and delivered by the Borrower, (iii) the Guaranty, duly
executed and delivered by the Guarantors party thereto, (iv) the Pledge
Agreement, duly executed and delivered by the Loan Parties party thereto, (v)
the Perfection Certificate, duly executed and delivered by the Loan Parties,
(vi) the Vehicle Collateral Agency Agreement, duly executed and delivered by the
Agent and Loan Parties party thereto, and (vii) the Agent Fee Letter, duly
executed and delivered by the Agent and the Borrower.    

(ii)Closing Date Acquisition. The following transactions (collectively with the
initial borrowings hereunder and other transactions contemplated by the
Transaction Documents on the Closing Date, the “Transactions”) shall have been
consummated substantially simultaneously with the making of the Loans, in each
case on terms and conditions reasonably satisfactory to the Lenders:    

(A)the Closing Date Acquisition shall have been consummated in accordance with
applicable law and the Acquisition Agreement, and no such terms or conditions
thereunder shall have been waived other than with the consent of the Lenders;
   

(B)all conditions to the consummation of the Closing Date Acquisition set forth
in the Acquisition Documentation shall have been satisfied;    

32

 

   

(C)the Agent and Lenders shall have received a fully executed Acquisition
Agreement and all other material Acquisition Documentation entered into in
connection therewith (including, without limitation, any documentation
evidencing the Closing Date Deferred Payments, the Closing Date Earn-Outs, the
Closing Date Seller Notes and any employment agreements or non-competition or
non-solicitation agreements), certified by a Responsible Officer to be a true
and complete copies thereof; and    

(D)the Closing Date Subordination Agreement, duly executed and delivered by the
Agent and each of the holders of the Closing Date Seller Notes.    

(iii)Secretary’s Certificate; Certified Certificates of Organization. Copies,
certified by the Secretary or Assistant Secretary of each Loan Party, of:
(A) the Articles of Organization or Articles or Certificate of Incorporation or
Certificate of Formation (“Charter”) and Bylaws or Limited Liability Company,
Limited Partnership or Operating Agreement of such Loan Party (in each case, as
amended to, and in effect on, the date of this Loan Agreement), (B) the
resolutions adopted by such Loan Party’s board of directors, board of managers,
managing or sole members, or general partner (or other equivalent governing
body) authorizing the transaction and the Transaction Documents being executed
in connection therewith, and (C) the incumbency of the officers executing this
Loan Agreement and the other Transaction Documents on behalf of such Loan Party.
   

(iv)Good Standing Certificates. Long-form certificate(s) of good standing,
existence or its equivalent (including tax status if available) with respect to
each Loan Party from such Loan Party’s state of incorporation or organization
and in each other jurisdiction in which qualification is necessary in order for
such Loan Party to own or lease its property and conduct its business, each as
of a date within 20 days prior to the Closing Date.    

(v)Notice of Borrowing. A notice of borrowing, in the form of Exhibit G hereto,
accompanied by a funds flow, duly executed by Borrower and delivered to Agent
and Lenders in accordance with Section 2.03(c).    

(vi)Insurance. Receipt of insurance certificates satisfying the requirements of
Section 6.04 and evidence of the insurance coverage required by such section.
   

(vii)Warrants. The Warrant(s) to be issued to the designees of the Lenders in
forms provided by Agent and agreed to by Borrower, duly executed by Borrower,
together with a Registration Rights Agreement, duly executed and delivered by
the holders of such Warrant(s) and Borrower.    

(viii)Perfection Certificate. The Perfection Certificate, duly executed by the
Loan Parties.    

(ix)Control Agreements. Control agreements sufficient to perfect a security
interest in the Loan Parties’ deposit accounts and securities accounts (other
than the Excluded Accounts) executed by each applicable bank or other financial
institution.    

(x)Legal Opinions. Executed legal opinions of (i) Andrews Kurth Kenyon LLP,
counsel to the Loan Parties regarding New York, Texas and Delaware legal
matters, (ii) Brownstein Hyatt Farber Schreck, LLP, California counsel to the
Loan Parties, (iii) Sacks Tierrey P.A., Arizona counsel to the Loan Parties, and
(iv) Bennett, Tueller, Johnson & Deers, Utah counsel to the Loan Parties.    

(xi)Fees and Expenses. Payment of (i) all reasonable and documented fees and
expenses (including attorneys’ fees) of the Agent and Lenders incurred in
connection with any of the Transaction Documents and the transactions
contemplated thereby prior to such date and invoiced at least one (1) Business
Day prior to such date, and (ii) all fees and expenses as set forth in the Fee
Letter and the Agent Fee Letter.    

33

 

   

(xii)Financial Statements. Audited consolidated Financial Statements of the
Borrower as of the fiscal year ended December 31, 2016, prepared in accordance
with GAAP, without any restatement of such financial statements and which shall
include an unqualified, signed audit opinion and which financial statements and
opinion shall not include (i) any qualification or exception to the scope of
such audit; (ii) any qualification, exception or explanatory paragraph regarding
the Borrower’s status or ability to continue as a going concern or otherwise
indicate any significant financial concerns; or (iii) any indication of a
material weakness in the Borrower’s internal control over financial reporting
(whether or not remediated).    

(xiii)Approvals. All Governmental Approvals and consents and approvals of, or
notices to, any other Person required in connection with the Closing Date
Acquisition, the execution and performance of the Transaction Documents, the
continuing operations of the Loan Parties and their respective Subsidiaries, the
operations of the Loan Parties and their respective Subsidiaries as expected to
result from the Closing Date Acquisition and the other transactions contemplated
hereby shall have been obtained and be in full force and effect (including
shareholder approvals, landlords’ consents and other consents), and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that could reasonably be expected to
restrain, prevent or otherwise impose burdensome conditions on the Closing Date
Acquisition or the financing contemplated hereby.    

(xiv)Lien Searches. The results of a recent lien search where assets of the Loan
Parties are located, and such searches shall reveal no liens on any of the
assets of the Loan Parties except for Permitted Liens or the discharge of such
liens on or prior to the Closing Date pursuant to documentation satisfactory to
the Required Lenders.    

(xv)Payoff Letter. Receipt of a payoff letter in respect of the Loan Parties’
existing credit facilities, including with Nations Equipment Finance, LLC and
Frost Bank, and all amounts outstanding thereunder shall have been repaid (or
shall be repaid on such date in connection with the Transactions), and all such
existing credit lines and any guarantees and security in respect thereof shall
have been cancelled and terminated.    

(xvi)Pledged Stock; Stock Powers; Pledged Notes. Receipt by Agent of original
copies of (i) the certificates representing the Pledged Shares pledged pursuant
to this Loan Agreement and the Pledge Agreement, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof, and (ii) each promissory note (if any) pledged to the
Agent pursuant to this Loan Agreement, endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.    

(xvii)Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Transaction
Documents or under law or reasonably requested by the Agent or Lenders to be
filed, registered or recorded to create in favor of the Agent, for the benefit
of the Agent and the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens permitted to be superior to the Liens in favor of
Agent pursuant to this Loan Agreement), shall be in proper form for filing,
registration or recordation.    

(xviii)Solvency Certificate. Receipt of a solvency certificate from the
Responsible Officer of the Borrower, substantially in the form of Exhibit D,
certifying that each of the Loan Parties and its Subsidiaries, after giving
effect to the Transactions and the other transactions contemplated hereby, is
Solvent.    

34

 

   

(xix)Patriot Act. Receipt, prior to the Closing Date, of all documentation and
other information required by Governmental Authorities under applicable “know
your customer” and anti-money-laundering rules and regulations, including the
Patriot Act.    

(xx)No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of
Borrower, any Guarantor or their respective Subsidiaries, threatened, that calls
into question the validity or enforceability of this Loan Agreement and the
extensions of credit to be made hereunder.    

(xxi)Landlord Waiver. A Landlord Waiver covering each lease or ground lease to
which a Loan Party or its Subsidiary (other than the Affiliated Entities) is a
party, duly executed by the applicable landlord at such location and Agent.    

(xxii)Pro Forma Compliance with Financial Covenants. On a pro forma basis, after
giving effect to the Transactions, the Borrower shall be in compliance with each
of the Financial Covenants as of the last day of the most recent fiscal quarter
for which Financial Statements are required to have been filed with the SEC,
with evidence of such compliance to be reflected in a certificate from the
Responsible Officer of the Borrower delivered to Agent and the Lenders as of the
Closing Date, certifying as to such compliance.    

(xxiii)Other Documents. All other documents as Agent or Lenders shall have
reasonably requested.    

(xxiv)Business and Legal Due Diligence. The Lenders shall be satisfied with the
results of its business due diligence and legal due diligence, with respect to
the Transactions, including, but not limited to review of (x) the Acquisition
Agreement and other material agreements relative to the Closing Date Acquisition
(including any non-competition or employment agreements contemplated to be
entered into in connection with, or substantially concurrently with, the Closing
Date Acquisition), and (y) the Loan Parties’ other material agreements.    

(b)Conditions to Funding of the Loans. Prior to the funding of the Loans, the
following conditions with respect to the Loans shall have been satisfied by
Borrower or waived by the Lenders:    

(i)Note. Borrower shall have executed and delivered one or more Notes prepared
by the Lenders setting forth the terms of the Loans.    

(ii)No Event of Default. No Event of Default or Default shall have occurred and
be continuing or would directly or indirectly be caused as a result of the
funding of the Loans.    

(iii)Material Adverse Effect. In Agent’s and the Lenders’ sole discretion, no
event shall have occurred or condition shall exist that has had or could be
reasonably expected to have a Material Adverse Effect.    

(iv)Representations and Warranties. The representations and warranties contained
in this Loan Agreement and the other Transaction Documents to which Borrower is
a party shall be true and correct in all material respects as if made on the
date of funding of the Loans and the items listed on any schedule shall be
reasonably acceptable to the Required Lenders, except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct in all material respects as of such earlier date.
   

35

 

   

(v)Enforceability. Each of the Transaction Documents shall be in full force and
effect.    

(vi)Other Documents and Agreements. Each of the Loan Parties shall have provided
to the Lenders and the Agent such documents, instruments and agreements,
including notices of borrowing, financing statements or amendments to financing
statements, as the Lenders or the Agent shall reasonably request to evidence the
perfection and priority of the security interests granted to Agent.    

(c)Satisfaction of Conditions. Each Lender, by delivering its signature page to
this Loan Agreement, shall be deemed to have acknowledged receipt of, consent
to, and/or approved of, each document, agreement, instrument or other item
required to be delivered to, consented to, and/or approved by, the Agent or any
Lender, as applicable, pursuant to this Section 4.01 and to have acknowledged
that each of the conditions set forth in this Section 4.01 has been satisfied to
its satisfaction (or otherwise waived by the Lenders).    

(d)Instruction for Collateral Agency Agreement. Each Lender, by delivering its
signature page to this Loan Agreement, hereby instructs the Agent to execute and
deliver the Collateral Agency Agreement and hereby agrees that the Collateral
Agent (as defined therein) has been selected in good faith and that the Agent
shall not be responsible for any act, omission, negligence or misconduct of such
Collateral Agent.    

Article 5.        REPRESENTATIONS AND WARRANTIES.

 

The Loan Parties represent and warrant to Agent that:

 

Section 5.01.       Due Incorporation, Qualification, etc. Each of the Loan
Parties and its Subsidiaries (i) is a registered organization duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; (iii) is duly
qualified, licensed to do business and in good standing as a foreign registered
organization in each jurisdiction where the failure to be so qualified or
licensed could reasonably be expected to have a Material Adverse Effect and (iv)
is in material compliance with all Requirements of Law.

 

Section 5.02.     Authority. The execution, delivery and performance by each of
the Loan Parties of each Transaction Document to be executed by such Loan Party
and the consummation of the transactions contemplated thereby (i) are within the
power of such Loan Party and (ii) have been duly authorized by all necessary
actions on the part of such Loan Party.

 

Section 5.03.       Enforceability. Each Transaction Document executed, or to be
executed, by the Loan Parties has been, or will be, duly executed and delivered
by such Loan Party and constitutes, or will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, except as limited by bankruptcy, insolvency or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

Section 5.04.      Non-Contravention. The execution and delivery by each Loan
Party of the Transaction Documents executed by such Loan Party and the
performance and consummation of the transactions contemplated thereby do not and
will not (i) violate its Charter or other organizational documents, (ii) violate
in any material respect any Requirement of Law applicable to such Loan Party;
(ii) violate any provision of, or result in the breach or the acceleration of,
or entitle any other Person to accelerate (whether after the giving of notice or
lapse of time or both), any material Contractual Obligation of such Loan Party;
or (iii) result in the creation or imposition of any Lien upon any property,
asset or revenue of such Loan Party (except such Liens as may be created in
favor of Agent pursuant to this Loan Agreement or the other Transaction
Documents).

 



36

 

Section 5.05.         Approvals. No consent, approval, order or authorization
of, or registration, declaration or filing with, any Governmental Authority or
other Person (including, without limitation, the shareholders of any Person) is
required in connection with the execution and delivery of the Transaction
Documents executed by any Loan Party and the performance and consummation of the
transactions contemplated thereby, other than (i) consents, approvals, orders or
authorizations, or registrations, declarations or filings that have already been
obtained, (ii) state securities filings related to the Warrant, (iii) the filing
with, and approval of, the SEC of a registration statement pursuant to the
Registration Rights Agreement, and (iv) the filing of financing statements,
Mortgages and other security instruments contemplated hereby or by the other
Transaction Documents.

 

Section 5.06.        No Violation or Default. None of the Loan Parties nor any
of their respective Subsidiaries is in violation of or in default with respect
to (i) its Charter or other organizational documents; (ii) any Requirement of
Law; or (iii) any Contractual Obligation (nor is there any waiver in effect
which, if not in effect, would result in such a violation or default), where, in
each case, such violation or default, individually, or together with all such
violations or defaults, could reasonably be expected to have a Material Adverse
Effect. No Event of Default or Default has occurred and is continuing.

 

Section 5.07.         Litigation. No actions (including, without limitation,
derivative actions), suits, proceedings or investigations are pending or, to the
knowledge of any Loan Party, threatened against such Loan Party or its
Subsidiaries at law or in equity in any court or before any other Governmental
Authority which if adversely determined (i) could reasonably be expected (alone
or in the aggregate) to have a Material Adverse Effect or (ii) seeks to enjoin,
either directly or indirectly, the execution, delivery or performance by any
Loan Party of the Transaction Documents or the transactions contemplated
thereby. Except as set forth in the Perfection Certificate, no Loan Party has
any commercial tort claims.

 

Section 5.08.         Title; Collateral; Liens; Investments. Each of the Loan
Parties has title in fee simple to, or a valid leasehold interest in, all its
Real Property, and has good and marketable title to all Collateral, in each
case, free and clear of all Liens, other than Permitted Liens. Upon the filing
of UCC-1 financing statements in the appropriate filing offices set forth on
Schedule 8 hereto, Agent has (or in the case of after-acquired Collateral, at
the time a Loan Party acquires rights therein, will have), for the benefit of
the Lenders, a first priority perfected security interest in the Collateral to
the extent that a security interest in the Collateral can be perfected by such
filing, except for Permitted Liens. The Loan Parties have no deposit accounts or
securities accounts, other than the deposit accounts and securities accounts
described in the Perfection Certificate, including the Excluded Accounts. Except
as described in the Perfection Certificate or as permitted under Section 6.08,
the Collateral as of the Closing Date is not in the possession of any third
party bailee (such as at a warehouse). All inventory of the Loan Parties is in
all material respects of good and marketable quality, free from material defects
and has been (or, in the case of hereafter produced inventory, will be) produced
in compliance in all material respects with applicable laws, including the Fair
Labor Standards Act. All accounts receivable and payment intangibles are genuine
and, to the knowledge of a Responsible Officer of a Loan Party after due and
diligent inquiry, enforceable against the party obligated to pay the same and
the originals of all documents evidencing all accounts receivable and payment
intangibles of each Loan Party and the only original books of account and
records of such Loan Party relating thereto are, and will continue to be, kept
at the chief executive office or principal place of business of such Loan Party
or such other location where a Loan Party has expressly indicated that the Books
and Records are maintained, in each case, to the extent set forth on the
Perfection Certificate. No Loan Party owns any Investment except Permitted
Investments. As of the Closing Date, no Loan Party has any Accounts or Chattel
Paper which arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, which contract or
contracts would be subject to the Federal Assignment of Claims Act or other
relevant applicable law.

 

Section 5.09.         Financial Statements. The Financial Statements of the Loan
Parties and their respective Subsidiaries which have been delivered to Agent and
the Lenders (i) are in accordance with the Books and Records of the Loan Parties
and their respective Subsidiaries, which have been maintained in accordance with
good business practice; (ii) have been prepared in conformity with GAAP (other
than, with respect to interim Financial Statements, the absence of footnotes and
normal year-end adjustments); and (iii) fairly present in all material respects
the consolidated financial position of the Loan Parties and their respective
Subsidiaries as of the dates presented therein and the results of operations,
cash flows, and, if applicable stockholders’ equity, for the periods presented
therein. As of the Closing Date, none of the Loan Parties nor any of their
respective Subsidiaries has any contingent obligations, liability for taxes or
other outstanding obligations which are material in the aggregate, except as
disclosed in the most recent audited Financial Statements (including the notes
thereto) furnished by Borrower to the Lenders prior to the date hereof.

 



37

 

Section 5.10.         Taxes. Each of the Loan Parties and their respective
Subsidiaries has filed or caused to be filed (i) all federal and material state
and other income Tax returns and reports and (ii) all other Tax returns that are
required to be filed by it except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. The Loan Parties and
their respective Subsidiaries have paid, or made provision for the payment of,
all Taxes levied or imposed upon them or their properties which have become due
pursuant to said returns or otherwise, except such Taxes, if any, which are
being contested in good faith and as to which adequate reserves (determined in
accordance with GAAP) have been provided or which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect if
unpaid. There is no proposed Tax deficiency or assessment known to any Loan
Party nor any of its respective Subsidiaries against such Loan Parties or any of
its respective Subsidiaries that would, if made, individually or in the
aggregate, have a Material Adverse Effect. Neither any Loan Party nor any of its
Subsidiaries is party to any Tax sharing agreement other than any such agreement
among Loan Parties.

 

Section 5.11.         Catastrophic Events; Labor Disputes. Neither the Loan
Parties nor their respective Subsidiaries and none of their properties is or has
been affected by any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or other casualty
that could reasonably be expected to have a Material Adverse Effect. There are
no actions, suits, proceedings, investigations, or disputes presently subject to
the grievance procedure, arbitration or litigation pending or, to the knowledge
of any Loan Party, threatened, under any law, collective bargaining agreements,
employment contract or employee welfare or incentive plan to which any Loan
Party or its Subsidiaries is a party, and there are no strikes, lockouts, work
stoppages or slowdowns, labor disputes, or, to the knowledge of any Loan Party,
jurisdictional disputes or organizing activity occurring or threatened which
could reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, neither the Loan Parties nor their respective Subsidiaries are
subject or party to any collective bargaining agreements, collective bargaining
relationships, or other contracts with any labor organization except as set
forth on Schedule 9 hereto.

 

Section 5.12.         No Material Adverse Effect. No development or event has
occurred and no condition exists (excluding general economic conditions) which
could reasonably be expected to have a Material Adverse Effect.

 

Section 5.13.          First Priority. Assuming the timely filing of financing
statements, execution of account control agreements covering the Collateral and
recording of the Mortgages, the security interest granted hereby constitutes a
first priority security interest in and Lien on all of the Collateral, subject
only to Permitted Liens and the terms of any subordination or intercreditor
agreements entered into by Agent or Lenders.

 

Section 5.14.          Perfection Certificate. All of the information set forth
in the Perfection Certificate delivered to the Lenders and the Agent is true,
complete and correct as of the Closing Date, and will be true, complete and
correct as of the date of each delivery of each updated Perfection Certificate
that is required to be delivered to the Lenders and the Agent pursuant to the
terms hereof.

 

Section 5.15.          Intellectual Property.

 

(a)As of the Closing Date: (i) Schedule 7 to the Perfection Certificate provides
a complete and correct list of all registered or issued Patents, Trademarks, and
Copyrights owned by each Loan Party and all applications for registration of
Patents, Trademarks, and Copyrights filed by such Loan Party (“Loan Party
Registered Intellectual Property,” together with all other Intellectual Property
owned or purported to be owned by such Loan Party, “Loan Party Intellectual
Property”); and (ii) Schedule 7 to the Perfection Certificate provides a
complete and correct list of all Intellectual Property licenses entered into by
each Loan Party pursuant to which (A) such Loan Party has provided any license
or other material rights to use Intellectual Property owned by such Loan Party
to any other Person (other than non-exclusive agreements entered into with
customers or end users or otherwise in the ordinary course of business) (“Loan
Party Intellectual Property Licenses”), or (B) any Person has granted to a Loan
Party any license or other rights to use Intellectual Property owned by such
Person that is material to the business of such Loan Party (other than license
agreements for commercially available “off the shelf” or shrinkwrap software
with an annual license fee of less than Twenty Five Thousand Dollars ($25,000)).
All Loan Party Registered Intellectual Property is valid, subsisting and
enforceable and in compliance with all legal requirements, filings, and payments
and other actions that are required to maintain such Intellectual Property in
full force and effect.    

38

 

   

(b)No part of such Loan Party Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
such Loan Party Intellectual Property is invalid or unenforceable. Each Loan
Party owns solely and exclusively free and clear of all Liens, except for
Permitted Liens, or holds a valid, enforceable, and written license in, all
Intellectual Property that is material to the conduct of its business.    

(c)To the knowledge of the Loan Parties after due and diligent inquiry, no Loan
Party has ever infringed or misappropriated, and is not currently infringing or
misappropriating, any Intellectual Property rights of any Person. There are no
infringement or misappropriation claims or proceedings pending, or to such Loan
Party’s knowledge, threatened in writing against such Loan Party. No Loan Party
has received any written notice or other written communication within the past
twelve (12) months of any actual or alleged infringement or misappropriation of
any Intellectual Property rights of any Person. To such Loan Party’s knowledge,
no Person has infringed or misappropriated, or is currently infringing or
misappropriating, any such Loan Party Intellectual Property.    

(d)Each Loan Party has taken commercially reasonable measures to maintain the
confidentiality of all trade secrets that are its applicable Loan Party
Intellectual Property.    

(e)Upon filing of any copyright security agreement with the United States
Copyright Office, filing of any patent security agreement and any trademark
security agreement with the PTO, and the filing of appropriate financing
statements in the jurisdictions listed on Schedule 8 hereto, all action
necessary or desirable to perfect the security interest in and on each Loan
Party’s United States issued, registered and filed Patents, Trademarks, or
Copyrights has been taken (provided that additional filings may be necessary to
perfect any security interest in any Intellectual Property acquired after the
date hereof) and such perfected security interest is enforceable as such as
against any and all creditors of and purchasers from any Loan Party, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally. All action by any Loan Party reasonably necessary to perfect
such security interest on each item of Intellectual Property constituting
Collateral has been duly taken.

(f)No Loan Party Intellectual Property License requires any consent of any other
Person that has not been obtained or waived in order for the applicable Loan
Party to such license to grant the security interest granted hereunder in such
Loan Party’s right, title or interest in or to such Loan Party Intellectual
Property License.    

Section 5.16.         Subsidiaries; Affiliates; Capitalization; Solvency.

 

(a)No Loan Party has any direct or indirect Subsidiaries nor does any Loan Party
own any Equity Securities except for Permitted Investments or as set forth on
Schedule 9(b) of the most recent Perfection Certificate delivered to the Agent
and the Lenders.    

(b)Each Loan Party is the record and beneficial owner of all of the issued and
outstanding Equity Securities of each of the Subsidiaries listed on Schedule
9(b) of the most recent Perfection Certificate delivered to the Agent and the
Lenders as being owned by such Loan Party and there are no proxies, irrevocable
or otherwise, with respect to such Equity Securities, and no Equity Securities
of any of the Loan Parties or their respective Subsidiaries are or may become
required to be issued by reason of any options, warrants, rights to subscribe
to, calls or commitments of any kind or nature and there are no contracts,
commitments, understandings or arrangements by which any Loan Party or
Subsidiary is or may become bound to issue additional Equity Securities or
securities convertible into or exchangeable for such Equity Securities.    

39

 

   

(c)The issued and outstanding Equity Securities of each Loan Party (other than
the Borrower) are directly and beneficially owned and held by the Persons
indicated on Schedule 9(b) to the Perfection Certificate, and in each case all
of such Equity Securities have been duly authorized and are fully paid (to the
extent required by the Charter or other organizational documents of the
applicable Loan Party) and non-assessable (except as such non-assessibility may
be affected by applicable state law), free and clear of all Liens of any kind,
except with respect to the security interest therein granted to Agent pursuant
to the terms of this Loan Agreement and the other Loan Documents and
restrictions on transfer arising under applicable federal and state securities
laws. As of the Closing Date, the Equity Securities of RHB Inc. owned by
Borrower are uncertificated.    

(d)As of the Closing Date, after giving effect to the consummation of the
Transactions on the Closing Date, including the making of the Loans under this
Loan Agreement on the Closing Date, and after giving effect to the application
of the proceeds of such Loans, the Loan Party and their respective Subsidiaries,
taken as a whole, are Solvent and will continue to be Solvent after the creation
of the Obligations, the security interests of the Lenders and the other
transactions contemplated hereunder or under the Transaction Documents.

 

Section 5.17.         Use of Proceeds. The proceeds of the Loans shall be used
to repay existing debt, fund the Closing Date Acquisition, pay related fees and
expenses, and for working capital.

 

Section 5.18.         Regulatory Compliance. No Loan Party is an “investment
company” or a company “controlled” by an “investment company” under the
Investment Company Act of 1940, as amended. No Loan Party is engaged as one of
its important activities in extending credit for margin stock (under Regulations
X, T and U of the Federal Reserve Board of Governors). Each Loan Party has
complied in all material respects with the Federal Fair Labor Standards Act.
Neither Borrower, any Guarantor, nor any of their respective Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. No Loan Party has violated any laws,
ordinances or rules, the violation of which could reasonably be expected to have
a Material Adverse Effect on its business. Each Loan Party and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

 

Section 5.19.         Anti-Terrorism Laws. No Loan Party or any Subsidiary
thereof is or has been an “enemy” or an “ally of the enemy” within the meaning
of Section 2 of the Trading with the Enemy Act of the United States of America
(50 U.S.C. App. §§ 1 et seq.), as amended. No Loan Party or any Subsidiary
thereof is or has been in violation of (a) the Trading with the Enemy Act, as
amended, (b) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. No Loan
Party or any Subsidiary thereof (i) is or has been a blocked person described in
Section 1 of the Anti-Terrorism Order or (ii) to the best of its knowledge,
engages or has engaged in any dealings or transactions, or is or has otherwise
been associated, with any such blocked person.

 

Section 5.20.         Compliance with OFAC Rules and Regulations. None of the
Loan Parties or their Subsidiaries nor, to the knowledge of a Responsible
Officer of the Loan Parties and their Subsidiaries after due and diligent
inquiry, their respective Affiliates (a) is or has been a Sanctioned Person, (b)
has or has had assets in Sanctioned Countries, or (c) is or has been in violated
of Sanctions, (d) derives or has derived its operating income from investments
in, or transactions with, Sanctioned Persons or Sanctioned Countries. No part of
the proceeds of the Loans hereunder will be used directly or indirectly to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Country, or otherwise cause any Person
to violate Sanctions.

 

Section 5.21.        Compliance with the FCPA. Each of the Loan Parties and
their Subsidiaries and, to the knowledge of a Responsible Officer of the Loan
Parties and their Subsidiaries after due and diligent inquiry, their respective
Affiliates, are and have been in compliance with the Foreign Corrupt Practices
Act, 15 U.S.C. §§ 78dd-l, et seq (“FCPA”), and any foreign counterpart thereto.
None of the Loan Parties or their Subsidiaries has made a payment, offering, or
promise to pay, or authorized the payment of, money or anything of value,
directly or indirectly, to any Government Official or other Person in violation
of the FCPA or any foreign counterpart thereto.

 

Section 5.22.      The Company and its Subsidiaries have maintained complete and
accurate books and records, including records of payments to any agents,
consultants, representatives, third parties and Government Officials.

 



40

 

Section 5.23.             Transactions with Affiliates. Borrower’s proxy
statement filed pursuant to Section 14(a) of the Securities Exchange Act of 1934
as of March 17, 2017 sets forth all transactions with Affiliates involving the
Loan Parties or their respective Subsidiaries existing as of the Closing Date.

 

Section 5.24.             ERISA. Except as would not reasonably be expected to
have a Material Adverse Effect, (i) each Plan has been established, maintained,
funded and administered in compliance in all respects with its terms, the terms
of any applicable collective bargaining or labor agreement, the applicable
provisions of ERISA, the IRC, and all other applicable laws. Each Plan that is
intended to qualify under Section 401(a) of the IRC has received a favorable
determination, opinion or advisory letter from the Internal Revenue Service with
respect to the form thereof and, to the knowledge of the Loan Parties, nothing
has occurred which would prevent or could cause the loss of such qualification.
No ERISA Event has occurred or is reasonably expected to occur that when taken
together with all other existing ERISA Events could reasonably be expected to
result in liability of the Loan Parties of more than $50,000.

 

Section 5.25.             Environmental. Except to the extent it would not
reasonably be expected to result in aggregate liability to the Loan Parties (or
any of them) in excess of $2,000,000 (to the extent not covered by insurance),
(a) each of the Loan Parties and their Subsidiaries are and have been in
compliance with all Environmental Laws, including obtaining, maintaining and
complying with all permits required under Environmental Laws; (b) no Lien in
favor of any Person securing, in whole or in part, any liabilities under
Environmental Law has attached to any property of any Loan Party or any of their
Subsidiaries and no facts, circumstances or conditions exist that could
reasonably be expected to result in any such Lien attaching to any such
property, and (c) none of the Loan Parties or any of their respective
Subsidiaries: (i) has assumed, provided an indemnity with respect to, or
otherwise become subject to, any liability of any other Person under any
Environmental Law or relating to Hazardous Materials; (ii) is subject to any
pending or, to the knowledge of such Loan Party, threatened Environmental Claim
alleging violations of, or liability under, any Environmental Law; or (iii)
manufactured, transported, disposed of, arranged for the disposal of,
distributed, released, owned or operated any property or facility which is or
has been contaminated by, or exposed any Person to, Hazardous Materials, in each
case as would give rise to a liability under any Environmental Law.

 

Section 5.26.             No Off-Balance-Sheet Liabilities. Each of the Loan
Parties and their Subsidiaries does not have any ongoing off-balance-sheet
liabilities (other than operating leases and joint-venture liabilities but
including any pension liabilities).

 

Section 5.27.             Full Disclosure. No written representation, warranty
or other statement of any Loan Party or any of its Subsidiaries in any
certificate or written statement given to Agent or Lenders, as of the date such
representation, warranty, or other statement was made, taken together with all
such written certificates and written statements given to Agent or Lenders,
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Agent and Lenders that the
projections and forecasts provided by any Loan Party or any of its Subsidiaries
in good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results).

 

Article 6.            AFFIRMATIVE COVENANTS.

While any Obligations (other than contingent indemnity Obligations to the extent
no claim giving rise thereto has been asserted) remain outstanding or commitment
to advance credit to Borrower remains outstanding:

 

Section 6.01.             Financial Statements. Borrower shall provide to the
Lenders the financial statements or financial reports specified in
Sections 6.01(a) and (b), prepared in accordance with GAAP, consistently applied
(except, in the case of unaudited Financial Statements, for the absence of
footnotes and normal year-end adjustments) and the other information specified
below.

 



41

 

 

(a)As soon as practicable (and in any event within ninety (90) days after the
end of each fiscal year), audited consolidated Financial Statements of the
Borrower, the Guarantors and their respective Subsidiaries for such fiscal year,
setting forth in comparative form the corresponding figures for the preceding
fiscal year, and accompanied by (1) a compliance certificate in the form of
Exhibit K (the “Compliance Certificate”) and (2) the unqualified opinion of
independent certified public accountants with respect to the audited
consolidated Financial Statements, which accountants shall be an independent
accounting firm selected by the Borrower and acceptable to the Lenders (it being
understood and agreed that any “big four” accounting firm of nationally
recognized standing shall be acceptable to the Lenders), and such audited
consolidated Financial Statements shall have been prepared in accordance with
GAAP, and present fairly the financial condition, results of operations and
shareholders’ equity and cash flows for the Borrower, the Guarantors and their
respective Subsidiaries as of the end of and for the fiscal year then ended and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.    

(b)As soon as practicable (and in any event within forty-five (45) days after
the end of each fiscal quarter), unaudited consolidated Financial Statements of
the Borrower, the Guarantors and their respective Subsidiaries for such fiscal
quarter, setting forth in comparative form the corresponding figures for (i) the
corresponding portion of the preceding fiscal year, and (ii) the corresponding
fiscal quarter of the previous fiscal year, certified by Borrower’s Chief
Executive Officer or Chief Financial Officer to fairly present the consolidated
financial condition, results of operations and shareholders’ equity and cash
flows for the Borrower, the Guarantors and their respective Subsidiaries as of
the end of such fiscal quarter in accordance with GAAP (subject only to normal
year-end audit adjustments and the absence of footnotes), accompanied by a
Compliance Certificate.    

(c)Substantially concurrently with the delivery of the Financial Statements
required pursuant to clauses (a) and (b) of this Section 6.01, Borrower shall
hold a meeting (which meeting may, in the Lenders’ sole discretion, be held
telephonically) with Lenders to, among other things, review the financial
results of the previous fiscal quarter and the financial condition of the
Borrower and its Subsidiaries as of such fiscal quarter (for the avoidance of
doubt, such meeting shall be in addition to any earnings call Borrower holds
during such fiscal quarter).

 

Notwithstanding anything herein to the contrary, documents required to be
delivered pursuant to this Section 6.01 may be delivered by (x) electronic mail
in accordance with Section 11.06 or (y) Borrower’s posting such documents, or
providing a link thereto, on Borrower’s website on the Internet at
http://www.strlco.com/, and such documents shall be deemed delivered in the case
of clause (y) on the date on which Agent receives written notification of such
posting (which notification may be made by electronic mail in accordance with
Section 11.06). Notwithstanding anything to the contrary contained in Section
6.01 and Section 6.02, effective immediately upon delivery of a written notice
(an “Information Declination Notice”) by Oaktree to (x) Agent and (y) Borrower
that Oaktree no longer wishes to receive the items described in such sections
(or any subclauses thereof), neither Agent nor Borrower shall deliver any such
items to Oaktree, pursuant to the terms of this Loan Agreement or otherwise;
provided, that it is acknowledged and agreed by the parties hereto that Oaktree
has been deemed to have delivered such Information Declination Notice to Agent
and Borrower effective as of the Closing Date. Oaktree may, in its sole
discretion, rescind any Information Declination Notice by the delivery of
written notice of such rescission to (x) Agent and (y) Borrower, at which time
any obligations to comply with Section 6.01 and/or Section 6.02 (or any
subclauses thereof) shall be reinstated as of the date of delivery of such
notice.

 

Section 6.02.             Other Information. Each Loan Party shall, and cause
each such Subsidiary to, promptly provide to Agent and Lenders (after any of the
same are available and in any event but in any event within the time periods set
forth below):

 



42

 

 

(a)within five (5) Business Days after a Responsible Officer obtains knowledge
of the availability, occurrence, event, condition or receiving service of any
action, suit or proceeding before any Governmental Authority, which suit or
proceeding if decided adversely to such Loan Party or such Subsidiary could
reasonably be expected to result in costs or damages to such Loan Party or its
Subsidiaries of One Million Dollars ($1,000,000) or more written notice thereof;
   

(b)(i) within three (3) Business Days after a Responsible Officer obtains
knowledge thereof, written notice of any Default or Event of Default, and (ii)
within five (5) Business Days after a Responsible Officer obtains knowledge
thereof, (A) any matter which has resulted or could reasonably be expected to
result in a Material Adverse Effect, (B) any ERISA Event, (C) any termination,
suspension, material default or any other similar event arising with respect to
any customer contracts of any Loan Party or any of its Subsidiaries in existence
as of the Closing Date or thereafter, in each case, with an individual or
aggregate value of Twenty-Five Million Dollars ($25,000,000) or more; or (D) any
Event of Loss for which the amount claimed exceeds Five Hundred Thousand Dollars
($500,000);    

(c)within five (5) Business Days of a Responsible Officer obtains knowledge
thereof, written notice of the receipt by any Loan Party or any of its
Subsidiaries of any notice of violation of or potential liability or similar
notice under Environmental Law that would reasonably be expected to result in
costs or damages to such Loan Party in excess of Two Million Dollars
($2,000,000) in the aggregate (to the extent not covered by insurance);    

(d)within five (5) Business Days of a Responsible Officer obtains knowledge
thereof, written notice of the existence of any condition that could reasonably
be expected to result in violations of or liabilities under, any Environmental
Law that would reasonably be expected to result in costs or damages to such Loan
Party of Five Hundred Thousand Dollars ($500,000) or more;    

(e)within five (5) Business Days of a Responsible Officer obtains knowledge
thereof, written notice of the receipt by any Loan Party of notification that
any property of any Loan Party is subject to any Lien in favor of any Person
securing, in whole or in part, liabilities under Environmental Law;    

(f)written notice, within two (2) Business Days, of the provision or deposit by
the Borrower or any other Loan Party to any surety or bonding company, including
but not limited to, Travelers Casualty and Surety Company of America, of any
assets, cash or contract funds in excess of $100,000 as collateral security for
the obligations subject to such suretyship or bonding arrangement;    

(g)within five (5) Business Days of receipt thereof by the Loan Parties, a copy
of any definitive letter provided by its certified public accountants citing a
“material weakness”;    

(h)concurrently with the delivery of the Compliance Certificate referred to in
Section 6.01(a) or (b), an updated Perfection Certificate and updated schedules
relating to the Collateral (including Schedule 8 hereto) (or a certification by
the Borrower that there have been no changes to the most recent Perfection
Certificate and Collateral schedules delivered by the Borrower to the Agent
hereunder); and    

(i)any additional information (including but not limited to tax returns, income
statements, balance sheets, and names of principal creditors) as Agent or
Lenders shall reasonably request which is necessary to evaluate such Loan
Party’s continuing financial obligations, including such additional information
regarding the business affairs, financial condition or operations of any Loan
Party or its Subsidiaries, or compliance with the terms of the Loan Documents.

 

Section 6.03.             Corporate Identity. Each Loan Party shall notify Agent
and Lenders in writing thirty (30) days prior to any change in Borrower’s
principal place of business or chief executive office and any change of such
Loan Party’s name, identity, state of incorporation or organization or corporate
structure.

 



43

 

Section 6.04.             Insurance. Borrower shall, at its own expense, obtain
and carry insurance in amounts and forms as are customarily carried or
maintained by similarly situated companies engaged in similar businesses,
including insurance against loss or damage to the Collateral and commercial
general liability insurance and the key man life insurance policies required to
be maintained by the Loan Parties pursuant to the organizational documents of
the Affiliated Entities. The insurance against loss or damage to the Collateral
shall name Agent as sole loss payee with respect to the Collateral, shall not be
invalidated by any action of or breach of warranty by Borrower of any provision
thereof and shall waive subrogation against Agent. The liability policy(ies)
shall name Agent as an additional insured in the full amount of Borrower’s
liability coverage limits (or the coverage limits of any successor to Borrower
or such successor’s parent which is providing coverage), be primary and without
contribution as respects any insurance carried by Agent and contain cross
liability and severability of interest clauses. All policies of insurance shall
provide that Agent shall be given thirty (30) days’ notice of cancellation of
coverage. On or prior to the Closing Date and prior to each policy renewal,
Borrower shall furnish to Agent, certificates of insurance or other evidence
reasonably satisfactory to Agent and Lenders that insurance complying with all
of the above requirements is in effect. The proceeds of any key man life
insurance policies required to be maintained by the Loan Parties pursuant to the
organizational documents of the Affiliated Entities, including Myers and RHB
LLC, shall be used to purchase or buy out all of the Equity Securities of such
Affiliated Entity held by a Person that is not a Loan Party or Subsidiary such
that upon consummation of such purchase or buy out, such Affiliated Entity shall
become a wholly-owned direct Subsidiary of a Loan Party and provide a Guaranty
in accordance with Section 6.10.

 

Section 6.05.             Taxes. Each Loan Party shall pay, discharge or
otherwise satisfy as the same shall become due and delinquent in the normal
conduct of its business, all of its obligations and liabilities in respect of
material Taxes imposed upon it or upon its income and its profits or in respect
of its property and all other Governmental Authority assessments or before any
penalty attaches thereto, except as may be contested in good faith by the
appropriate procedures and for which such Loan Party shall maintain adequate
reserves in accordance with GAAP; and timely file all required Tax returns and
reports described in Section 5.10.

 

Section 6.06.             Title. Each Loan Party shall promptly notify Agent and
the Lenders in writing of any event which would adversely affect the value of
the Collateral in an amount equal to One Million Dollars ($1,000,000) in the
aggregate or more, the ability of such Loan Party or Agent to dispose of the
Collateral, or the rights or remedies of Agent in relation thereto, including,
but not limited to, the levy of any legal process against the Collateral.

 

Section 6.07.             Collateral. Each Loan Party hereby agrees (a) to
perform all acts that may be necessary to maintain (ordinary wear and tear
excepted), preserve, protect and perfect the Collateral, the Lien granted to
Agent herein, for the benefit of the Agent and the Lenders, and the perfection
and priority of such Lien, except for Permitted Liens; (b) not to use or permit
any Collateral to be used (i) in violation in any material respect of any
Requirement of Law, or (ii) in violation of any policy of insurance covering the
Collateral; (c) to pay promptly when due all material Taxes and all Liens and
all other charges (other than Permitted Liens) now or hereafter imposed upon or
affecting any Collateral, before delinquency or before any penalty attaches
thereto, except as may be contested in good faith by the appropriate procedures
and for which such Loan Party shall maintain adequate reserves in accordance
with GAAP; (d) to procure, execute and deliver from time to time any
endorsements, assignments, financing statements and other writings reasonably
deemed necessary or appropriate by Agent or any Lender to perfect, maintain and
protect its Lien hereunder and the priority thereof and to deliver promptly to
Agent, for the benefit of the Agent and the Lenders, all originals of Collateral
consisting of instruments having an aggregate value or face amount of Two
Hundred Fifty Thousand Dollars ($250,000) or more; (e) to appear in and defend
any action or proceeding which may affect its title to or Agent’s or any
Lender’s interest in the Collateral; (f) if Agent or any Lender gives value to
enable any Loan Party to acquire rights in or the use of any Collateral, to use
such value for such purpose; (g) to keep separate, accurate and complete Books
and Records of the Collateral and to provide Agent or Lender with such Books and
Records and such other reports and information relating to the Collateral as
Agent or Lender may reasonably request from time to time; (h) to collect,
enforce and receive delivery of the accounts receivable and payment intangibles
in accordance with past practice until otherwise notified by Agent or Lender;
(i) to comply with all material Requirements of Law relating to the production,
possession, operation, maintenance and control of the Collateral (including the
Fair Labor Standards Act) and (j) to permit Agent and Lenders (at the sole cost
of Borrower) and their respective representatives the right at any time, but no
more than two times per calendar year for the Agent and Lenders, collectively
(or, during the continuation of an Event of Default, at any time), during normal
business hours, upon reasonable prior notice, to visit and inspect the
properties of the Loan Parties and their respective Subsidiaries and its
corporate, financial and operating Records, and make abstracts therefrom, and to
discuss such Loan Parties’ or their respective Subsidiaries’ affairs, finances
and accounts with its directors, officers and, if reasonably requested by
Borrower, in the presence of an officer or other representative of Borrower
designated by Borrower for such purpose, independent public accountants.

 



44

 

 

Section 6.08.             Collateral Control; Motor Vehicles.

 

(a)Except for Collateral that is of a type that is moved from location to
location in the ordinary course of business, each Loan Party shall keep all
items of Collateral at (a) the Loan Parties’ chief executive office located at
the address specified in the Perfection Certificate, (b) the other locations
specified in the Perfection Certificate, (c) any supplier’s facility located
outside the United States or (d) such other places agreed to in writing by Agent
and Lenders. Each Loan Party shall be obligated to deliver, or note Agent’s Lien
on, any certificates of title with respect to any vehicles, airplanes or other
assets subject to certificates of title, in each case, having an aggregate value
in excess of Fifty Thousand Dollars ($50,000) (such assets, the “Material Titled
Assets”). Each Loan Party shall furnish to Agent and Lenders from time to time
such statements and schedules further identifying and describing the Collateral
and such other reports in connection with the Collateral as Agent or Lenders may
reasonably request, all in reasonable detail.    

(b)Each Loan Party shall take such actions as are reasonably necessary or as
Agent (acting at the direction of the Required Lenders) or the Required Lenders
may reasonably request from time to time to cause Agent to be listed as the
lienholder on each certificate of title or ownership covering any vehicles,
airplanes or other assets subject to certificates of title (“Titled Assets”);
provided, that:    

(i)with respect to any Titled Assets owned by a Loan Party on the Closing Date,
within thirty (30) days after the Closing Date (or such later date as agreed to
by the Required Lenders in their sole discretion) the Vehicle Collateral Agent,
on behalf of the Agent, shall have received all certificates of title (or
equivalent certificate or document) evidencing any Titled Assets, together with
evidence that all Liens noted on such certificates of title have been released
or arrangements, to the satisfaction of the Vehicle Collateral Agent and Agent,
shall have been made for such release;    

(ii)subsequent to the Closing Date, in the event that any Loan Party obtains any
Titled Assets, such Loan Party shall notify the Agent and within thirty (30)
days of such acquisition (or such later date as agreed to by the Required
Lenders in their sole discretion), (A) deliver to the Agent (1) with respect to
a new Titled Asset, a copy of the manufacturer’s certificate or statement of
origin or (2) with respect to a used Titled Asset, a copy of the certificate of
title (or equivalent certificate or document) reflecting the transfer of
ownership to the applicable Loan Party, in each case reflecting the Agent’s Lien
thereon and (B) deliver to the Vehicle Collateral Agent the original certificate
of title (or equivalent certificate or document) evidencing such Titled Asset
and reflecting the Agent’s Lien thereon (together with evidence that all Liens
noted on such certificate of title (or equivalent certificate or document) have
been released, other than Liens in favor of the Agent); and    

(iii)unless an Event of Default has occurred and is continuing, the requirements
of this Section 6.08(b) shall apply only to Material Titled Assets.

 

Section 6.09.             Intellectual Property.

 



45

 

 

(a)Upon the reasonable request of Agent or Lenders, in order to facilitate
filings with the PTO and the United States Copyright Office, each Loan Party
shall execute and deliver to Agent one or more Intellectual Property Security
Agreements to further evidence Agent's Lien on such Loan Party’s United States
issued or filed Patents, registered or filed Trademarks (other than any United
States intent-to-use trademark application to the extent that, and solely during
the period in which, the grant, attachment, or enforcement of a security
interest therein would impair the validity, registrability, or enforceability of
such intent-to-use trademark application under applicable federal law or any
trademark registration that issues therefrom; provided, that upon submission and
acceptance by the PTO of a statement of use or an amendment to allege use
pursuant to 15 U.S.C. Section 1060(a) (or any successor provision), a trademark
security agreement shall be delivered for such intent-to-use trademark
application), or registered or filed Copyrights, and the General Intangibles of
such Loan Party relating thereto or represented thereby. Each Loan Party at its
expense shall execute and deliver, or cause to be executed and delivered, to
Agent any and all documents and instruments, in form and substance reasonably
satisfactory to Agent and Lenders, and take any and all action, which Agent or
Lenders may reasonably request from time to time, to perfect and continue
perfected, maintain the priority of or provide notice of Agent’s security
interests, for the benefit of Lenders, in the Loan Party Intellectual Property.
If a Loan Party refuses to execute and deliver, or fails timely to execute and
deliver, any of the documents it is requested to execute and deliver by Agent in
accordance with the foregoing, Agent shall have the right, in the name of such
Loan Party, or in the name of Agent or otherwise, without notice to or assent by
such Loan Party, and such Loan Party hereby irrevocably constitutes and appoints
Agent (and any of Agent's officers or employees or agents designated by Agent)
as Loan Party's true and lawful attorney-in-fact with full power and authority,
(i) to sign the name of such Loan Party on all or any of such documents or
instruments and perform all other acts that Agent reasonably deems necessary or
advisable in order to perfect or continue perfected, maintain the priority or
enforceability of or provide notice of Agent's security interests in, the
applicable Loan Party Intellectual Property, and (ii) to execute any and all
other documents and instruments, and to perform any and all acts and things for
and on behalf of such Loan Party, which Agent or Lenders reasonably may deem
necessary or advisable to maintain, preserve and protect such Loan Party
Intellectual Property and to accomplish the purposes of this Loan Agreement,
including (A) to defend, settle, adjust or institute any action, suit or
proceeding with respect to such Loan Party Intellectual Property, (B) to assert
or retain any rights under any license agreement for any of such Loan Party
Intellectual Property, and (C) to execute any and all applications, documents,
papers and instruments for Agent to use such Loan Party Intellectual Property,
to grant or issue any exclusive or non-exclusive license with respect to any
Loan Party Intellectual Property, and to assign, convey or otherwise transfer
title in or dispose of such Loan Party Intellectual Property. The power of
attorney set forth in this Section 6.09(a), being coupled with an interest, is
irrevocable so long as this Loan Agreement shall not have terminated in
accordance with the terms set forth herein.    

(b)Each Loan Party shall protect and diligently enforce and defend at such Loan
Party's expense, to the extent deemed appropriate in such Loan Party's
reasonable business judgment, all material Loan Party Intellectual Property.
Each Loan Party further agrees, unless otherwise determined by such Loan Party
in its reasonable business judgment, not to abandon any material Loan Party
Intellectual Property or Loan Party Intellectual Property License (in each case,
respectively, other than at the end of its statutory or contractual term). Each
Loan Party hereby agrees, subject to the terms and conditions set forth herein,
to take the steps described in this Section 6.09(b) with respect to all newly
developed or acquired Intellectual Property to which it is now or later becomes
entitled that is included in the Collateral.    

(c)Except as otherwise expressly provided herein, (i) each Loan Party
acknowledges and agrees that the Lenders shall have no duties with respect to
any Loan Party Intellectual Property or Loan Party Intellectual Property
Licenses; and (ii) without limiting the generality of this Section 6.09(c), each
Loan Party acknowledges and agrees that no Lender shall be under any obligation
to take any steps necessary to preserve rights in the Collateral consisting of
Loan Party Intellectual Property or Loan Party Intellectual Property Licenses
against any other Person, but any Lender may do so at its option from and after
the occurrence and during the continuance of an Event of Default, and all
expenses incurred in connection therewith (including reasonable fees and
out-of-pocket expenses of attorneys and other professionals) shall be for the
sole account of Loan Party and shall be chargeable to the account of such Loan
Party.    

46

 

   

(d)Any updated Perfection Certificate delivered pursuant to Section 6.02(h)
shall include a list of all new Copyrights, Patents and Trademarks that are
registered or the subject of pending applications for registrations, and of all
Loan Party Intellectual Property Licenses, in each case, which were, as
applicable, acquired, registered, or for which applications for registration
were filed by, or with regard to Loan Party Intellectual Property Licenses, were
entered into by, any Loan Party during the prior period and any statement of use
or amendment to allege use with respect to intent-to-use trademark applications.
In the case of such registrations or applications therefor, which were acquired
by a Loan Party, such Loan Party shall file the necessary documents with the
appropriate Governmental Authority identifying such Loan Party as the owner (or
as a co-owner thereof, if such is the case) of such Intellectual Property. In
each of the foregoing cases, such Loan Party shall promptly cause to be
prepared, executed, and delivered to Agent supplemental schedules to the
applicable Loan Documents to identify such Patent, Trademark and Copyright
registrations and applications therefor (with the exception of Trademark
applications filed on an intent-to-use basis for which no statement of use or
amendment to allege use has been filed) and Loan Party Intellectual Property
Licenses as being subject to the security interests created thereunder.    

Section 6.10.             Creation/Acquisition of Subsidiaries. Each Loan Party
shall provide Agent and Lenders with at least fifteen (15) days (or such shorter
period as the Required Lenders may accept in their sole discretion) prior
written notice of Borrower’s, any Loan Party’s, or any of their respective
Subsidiaries’ intention to create or, to the extent permitted pursuant to this
Loan Agreement, acquire (a) a new Subsidiary (other than any Project Specific
JV) and (b) any Minority Subsidiary (other than a Project Specific JV) and shall
cause any such Subsidiary described in clause (a) or any such Minority
Subsidiary described in clause (b) (unless such Minority Subsidiary is
contractually or otherwise prohibited from providing a Guaranty; provided, that
to the extent any such Minority Subsidiary (i) becomes a direct or indirect
Subsidiary of a Loan Party or (ii) a Loan Party or any Subsidiary is permitted
or able to cause such Minority Subsidiary to become a Guarantor, whether by
virtue of becoming a majority-owned or wholly-owned Subsidiary of a Loan Party
or otherwise, then such Minority Subsidiary shall no longer be excluded from the
requirements of becoming a Required Guarantor Party hereunder and shall
immediately provide a Guaranty and become a Required Guarantor Party hereunder)
to provide a Guaranty; provided, that (i) any Minority Subsidiary that is
contractually or otherwise prohibited from providing a Guaranty shall not be
required to provide a Guaranty hereunder, unless (A) such Minority Subsidiary
becomes a direct or indirect Subsidiary of a Loan Party or (B) a Loan Party or
any Subsidiary is permitted or able to cause such Minority Subsidiary to become
a Guarantor, whether by virtue of becoming a majority-owned or wholly-owned
Subsidiary of a Loan Party or otherwise, in which case, such Minority Subsidiary
shall no longer be excluded from the requirements of becoming a Required
Guarantor Party hereunder and shall immediately provide a Guaranty and become a
Required Guarantor Party hereunder and (ii) to the extent that a Loan Party is
unable under the organizational documents of an Affiliated Entity (as in effect
as of the Closing Date) to restrict the creation of a Subsidiary of an
Affiliated Entity, whether by the taking of any action or the refraining from
taking of such action any Subsidiary created by an Affiliated Entity shall not
be required to provide a Guaranty hereunder (such persons and entities in
clauses (a) and (b), each a “Required Guarantor Party” and collectively, the
“Required Guarantor Parties”). Upon such creation or, to the extent permitted
hereunder, acquisition of any Required Guarantor Party or, upon any entity
becoming, or upon any entity required to become, a Required Guarantor Party
pursuant to the terms hereof, any such Loan Party or Subsidiary shall promptly
(and in any event within five (5) Business Days of such creation or acquisition)
take all such action (including any action as may be reasonably required by
Agent and the Required Lenders) to cause each such Required Guarantor Party to
guarantee the Obligations under the Loan Documents and, in each case, grant a
continuing pledge and security interest in and to the assets of such Required
Guarantor Party (substantially as described on Exhibit B hereto); and the
relevant Loan Party or Subsidiary shall grant and pledge to Agent, for the
ratable benefit of the Lenders, a perfected security interest in all of the
stock, units or other evidence of ownership of each Required Guarantor Party,
and execute and deliver, or cause such Required Guarantor Party to execute and
deliver, such other documentation as Agent or the Lenders may reasonably request
in connection with the foregoing, including, without limitation, appropriate
UCC-1 financing statements, Mortgages, any pledge amendments or supplements
required pursuant to the Pledge Agreement, certified resolutions and other
organizational and authorizing documents of such Person and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
this Section 6.10), a Joinder Agreement in substantially the form of Exhibit H
hereto, an updated Schedule 8 hereto and an updated Perfection Certificate, in
each case, covering such new Person and its respective assets, all in form,
content and scope reasonably satisfactory to the Required Lenders (the foregoing
collectively, the “Joinder Requirements”). For the avoidance of doubt, (i) any
Subsidiaries (other than Project Specific JVs) that are owned more than 50%,
directly or indirectly, by a Loan Party or any of its Subsidiaries shall be
required to become a Guarantor hereunder and be deemed a Required Guarantor
Party and (ii) any Loan Party that holds any Equity Securities in a joint
venture (whether minority- or majority-controlled), Minority Subsidiary or any
other Subsidiary (including any Affiliated Entities) (other than those which are
not permitted to be pledged as of the Closing Date pursuant to the terms of its
organizational documents) shall be required to pledge its Equity Securities in
such entity to the Agent, for the benefit of the Agent and the Lenders, as
collateral security for the Obligations.

 



47

 

 

Section 6.11.             Environmental Matters. Except to the extent not
reasonably expected to result in liability to the Loan Parties (or any of them)
in excess of Two Million Dollars ($2,000,000) (to the extent not covered by
insurance), (i) each of the Loan Parties shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its properties and facilities
(whether owned, leased, subleased or otherwise operated or occupied) in
compliance with, all Environmental Laws; and (ii) in the event of the presence
of any Hazardous Material on any property of any Loan Party, each Loan Party and
its respective Subsidiaries, upon discovery thereof, shall take all necessary
steps to initiate and expeditiously complete all response, corrective and other
action to mitigate and eliminate any such violation or potential liability, and
shall keep the Lenders reasonably informed on a regular basis of their material
actions and the results of such actions. Without limiting the foregoing, if an
Event of Default is continuing, then each Loan Party shall, promptly upon
receipt of written request from the Required Lenders, cause the performance of,
and allow the Lenders (or their designees) and its representatives access to its
properties and facilities for the purpose of conducting, such environmental
audits and assessments, including subsurface sampling of soil and groundwater,
and cause the preparation of such reports, in each case as the Required Lenders
may from time to time reasonably request. Such audits, assessments and reports,
to the extent not conducted by the Lenders (or their designees) or any of its
representatives, shall be conducted and prepared by reputable environmental
consulting firms reasonably acceptable to the Required Lenders and shall be in
form and substance reasonably acceptable to the Required Lenders.

 

Section 6.12.             Maintenance as Public Entity. Borrower shall maintain
its status as a publicly-listed entity and SEC filer.

 

Section 6.13.             Real Property. With respect to each parcel of Real
Property included as Collateral, Borrower shall provide prompt notice to the
Agent of any re-designation into or out of a “Special Flood Hazard Area” as
determined by the Federal Emergency Management Agency. Without limiting any
other restrictions set forth in this Loan Agreement, if a Loan Party or any of
its Subsidiaries (other than (i) Affiliated Entities to the extent such
Affiliated Entity is not a Required Guarantor Party or Guarantor and (ii)
Project Specific JVs) at any time acquires or otherwise comes to own any fee
interests in any Real Property, or the Permitted Liens on the Excluded Property
are terminated, unless otherwise agreed by the Required Lenders, such Loan Party
or applicable Subsidiary shall promptly (but in no event later than sixty (60)
days after the acquisition of such Real Property or the termination of such
Liens, subject to extension in the Required Lender’s sole discretion) execute
and deliver to the Agent such Mortgages, as may be necessary to cause the Agent
to have a Lien in such property subject only to Permitted Liens. To the extent
any property in which a Mortgage is required is located in a jurisdiction with
mortgage recording or similar tax, the amount secured by the Mortgage with
respect to such Real Property shall be limited to the fair market value of such
Real Property as determined in good faith based on the appraisal to be obtained
by the Agent with respect to such Real Property subject to any applicable laws
in the relevant jurisdiction or such lesser amount agreed to in its sole
discretion by the Required Lenders. In addition, unless otherwise waived by
Agent (acting at the direction of the Required Lenders) or the Required Lenders,
Borrower shall deliver:

 

(a)an opinion of counsel in each state in which Real Property is located with
respect to the enforceability of the Mortgages to be recorded in such state and
such other matters as the Required Lenders may reasonably request;    

(b)Phase I environmental site assessment reports (to the extent not already
provided) and reliance letters with respect thereto and any other due diligence
with respect to environmental due diligence on such Real Property as is deemed
necessary upon review of such Phase I environmental site assessment reports;    

48

 

   

(c)the documents and instruments necessary in order to comply with the National
Flood Insurance Reform Act of 1994 and related legislation (including the
regulations of the Board of Governors of the Federal Reserve System), including,
without limitation: (1) a completed standard flood hazard determination form,
(2) if the improvement(s) to the improved Real Property is located in a special
flood hazard area, a notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program is not available because the
community does not participate in the National Flood Insurance Program, (3)
documentation evidencing Borrower’s receipt of the notification in clause (2),
and (4) if flood insurance is available in the community in which the property
is located, a copy of the flood insurance policy, the Borrowers’ application for
a flood insurance policy plus proof of premium payment, a declaration page
confirming that flood insurance has been issued, or such other evidence of flood
insurance reasonably satisfactory to the Required Lenders;    

(d)ALTA extended coverage lenders’ policies of title insurance or unconditional
commitments therefor insuring the Lien of each Mortgage on the Real Property
described therein, free of any other Liens other than Permitted Liens, issued by
one or more nationally recognized title insurance companies reasonably
satisfactory to the Required Lenders with respect to such Real Property (each, a
“title policy”), in amounts not to exceed the fair market value of such Real
Property, together with such customary endorsements as the Required Lenders may
reasonably request and which are available at reasonable rates in the
jurisdiction where the applicable Real Property is located, and evidence
satisfactory to the Required Lenders that Borrower has paid to the title
insurance company or to the appropriate Governmental Authorities all expenses
and premiums of the title insurance company and all other sums required in
connection with the issuance of such title policy and all recording and stamp
taxes (including mortgage recording and intangible Taxes) payable in connection
with recording the Mortgages for such Real Property in the appropriate real
estate records;    

(e)a survey of all Real Property (including all improvements, easements and
other customary matters thereon reasonably required by the Required Lenders) or
the equivalent (including, without limitation, ExpressMaps) certified to the
Agent which: (i) is sufficient to cause the title insurance company to omit as
an exception to each Title Policy the standard printed survey exception, (ii)
does not create any new exceptions to the Title Policy that are not Permitted
Liens, and (iii) otherwise meets Required Lender’s reasonable requirements; and
   

(f)such Uniform Commercial Code financing statements as are necessary to perfect
the security interests created thereby, in each case in form appropriate for
recording in the relevant jurisdiction



 

Section 6.14.             Government Contracts. Other than Accounts and Chattel
Paper of a Loan Party the aggregate value of which does not at any one time
exceed One Million Dollars ($1,000,000), if any Account or Chattel Paper of a
Loan Party arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, each Loan Party
shall promptly (and in any event within five (5) Business Days of the creation
thereof) notify Agent and the Lenders thereof and, promptly (and in any event
within five (5) Business Days) after request by Agent (acting at the direction
of the Required Lenders) or the Required Lenders, execute any instruments or
take any steps reasonably required by Agent (acting at the direction of the
Required Lenders) or the Required Lenders in order that all moneys due or to
become due under such contract or contracts shall be assigned to Agent, for the
benefit of the Lenders, and shall provide written notice thereof under the
Federal Assignment of Claims Act or other relevant applicable law, in
substantially the form attached hereto as Exhibit O.

 

Section 6.15.             Further Assurances. Each Loan Party shall promptly
furnish to Agent and the Lenders from time to time such statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Agent (acting at the direction of the Required
Lenders) or the Required Lenders may reasonably request by prior written notice,
all in reasonable detail. The Loan Parties shall take such further actions as
Agent (acting at the direction of the Required Lenders) or the Required Lenders
may reasonably request to perfect or maintain Agent’s security interest granted
in this Loan Agreement or to otherwise further the purposes of this Loan
Agreement.

 



49

 

Section 6.16.             Post-Closing Obligations. Borrower shall, and shall
cause each Loan Party and each of their respective Subsidiaries to, complete
each of the post-closing obligations and/or deliver to Agent and the Lenders
each of the documents, instruments, agreements and information listed on
Schedule 10 hereto, the Post-Closing Obligations Schedule, on or before the date
set forth for each such item thereon (as the same may be extended by the
Required Lenders in writing in their sole discretion), each of which shall be
completed or provided in form and substance reasonably satisfactory to the
Required Lenders.

 

Section 6.17.             Financial Covenants. Borrower covenants and agrees
that, until termination of all of the commitments hereunder and payment in full
of the Obligations (other than contingent indemnity obligations) (such covenants
set forth below, the “Financial Covenants”):

 

(a)Total Secured Leverage Ratio. Borrower shall not permit the Total Secured
Leverage Ratio, as of the last day of any fiscal quarter ending on the date set
forth in the table below, to exceed the ratio set forth opposite such period:
   

  Period Ending Total Secured Leverage Ratio   June 30, 2017 3.10:1.00  
September 30, 2017 2.70:1.00   December 31, 2017 2.45:1.00   March 31, 2018
2.35:1.00   June 30, 2018 2.20:1.00   September 30, 2018 2.00:1.00   December
31, 2018 2.00:1.00   March 31, 2019 2.00:1.00   June 30, 2019 1.90:1.00  
September 30, 2019 and each quarter thereafter 1.80:1.00      

(b)Cash Collateral Liquidity. Borrower shall maintain, at all times, Cash
Collateral Liquidity in an amount of not less than (i) commencing on June 30,
2017 and continuing through September 30, 2017, $10,000,000, (ii) commencing on
October 1, 2017 and continuing through April 3, 2018, $15,000,000, and (iii)
commencing April 4, 2018 and continuing thereafter, $18,000,000; provided,
however, that in the event (A) the Secured Intercompany Note is repaid in full
and no longer in full force and effect, (B) the Liens on the Excluded Property
securing such Secured Intercompany Note are released in their entirety and (C)
such Excluded Property becomes and is deemed a part of the Collateral, the Cash
Collateral Liquidity required pursuant to this Section 6.17(b) shall be
$15,000,000 at all times from and after April 4, 2018.    

(c)Contract Backlog. Borrower shall maintain Contract Backlog, as of the last
day of each fiscal quarter ending on the date set forth in the table below, at a
minimum amount equal to or greater than the corresponding level set forth
opposite such period:    

50

 

   

  Period Ending Contract Backlog   June 30, 2017 $60,000,000   September 30,
2017 $60,000,000   December 31, 2017 $60,000,000   March 31, 2018 $65,000,000  
June 30, 2018 $65,000,000   September 30, 2018 $65,000,000   December 31, 2018
$65,000,000   March 31, 2019 and each fiscal quarter thereafter $70,000,000    
 

(d)Capital Expenditures. Borrower, the Guarantors and their respective
Subsidiaries shall not make or incur, in each consecutive four-fiscal quarter
period, Consolidated Capital Expenditure, after deducting Net Cash Proceeds
received from the Transfer of any used equipment, in excess of $15,000,000 in
the aggregate.    

(e)Bonding Capacity. Borrower shall maintain, at all times, bonding capacity in
an amount of not less than $1,000,000,000 (it is understood and agreed that
compliance with the foregoing may be evidenced by delivery to Agent and the
Lenders of a letter issued by a Bonding Company, which letter shall be in form
and substance substantially consistent with the Existing Bonding Letter or any
other form acceptable to the Required Lenders).    

(f)Tealstone Residential - Consolidated EBITDA. Commencing with the fiscal
quarter ending June 30, 2017, Tealstone Residential shall maintain, as of the
last day of any fiscal quarter for each consecutive four-fiscal quarter period,
Consolidated EBITDA in an amount of not less than $12,000,000.    

Section 6.18.             Collateral Enhancement. The Loan Parties shall comply
with the collateral enhancement and other requirements and obligations set forth
in Schedule 3 hereto, on or before the dates set forth therein; provided,
however, that if the Loan Parties are unable to comply with such requirements
and obligations set forth in Schedule 3 hereto on or prior to the first
anniversary of the Closing Date, the then-applicable interest rate hereunder
shall, automatically and immediately effective as of April 4, 2018, without any
further action by any of the parties hereto, be subject to the Enhanced Rate
Adjustment; provided, further, that the failure to continue to satisfy the
Collateral Enhancement Requirement after the first anniversary of the Closing
Date could further subject the Loan Parties to the Enhanced Rate Adjustment
implemented by the Required Lenders in their sole discretion.

 

Article 7.            NEGATIVE COVENANTS.

 

While any Obligations (other than contingent indemnity Obligations to the extent
no claim giving rise thereto has been asserted) remain outstanding or commitment
to advance credit to Borrower remains outstanding:

 

Section 7.01.             Liens. The Loan Parties shall not (i) in any way
create or permit to exist any Lien with respect to any of their or their
Subsidiaries’ (other than Affiliated Entities and Project Specific JVs)
property, except for Permitted Liens, nor (ii) permit the inclusion in any
contract to which it or a Subsidiary (other than an Affiliated Entity or Project
Specific JVs) becomes a party of any provisions that could restrict or
invalidate the existence or granting of a security interest to Agent, for the
benefit of the Agent and the Lenders, in any of such Loan Party’s or such
Subsidiary’s property or revenues, whether now owned or hereafter acquired
(other than (A) restrictions under this Loan Agreement, (B) restrictions that
would be unenforceable or ineffective pursuant to Section 9-408 of the Code or
the Uniform Commercial Code as adopted in any other applicable jurisdiction, or
(C) restrictions in agreements governing property subject to a Lien that is
otherwise permitted pursuant to clause (v) or clause (vi) of the definition of
Permitted Liens).

 



51

 

Section 7.02.             Dispositions. No Loan Party shall sell, transfer,
assign, pledge, collaterally assign, exchange, or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries (other than
Affiliated Entities or Project Specific JVs) to Transfer, all or any part of its
business or property, other than Transfers: (i) of inventory in the ordinary
course of business, (ii) of non-exclusive licenses and similar arrangements for
the use of the property of such Loan Party or its Subsidiaries in the ordinary
course of business, (iii) of substantially worn-out, damaged, unneeded or
obsolete equipment in the ordinary course of business, (iv) of equipment
consistent with such Person’s historical practice and in the ordinary course of
business to the extent the Net Cash Proceeds of such Transfer are either used to
prepay the Loans in accordance with Section 2.02(d)(ii)(C) or reinvested in
fixed or capital assets in accordance with Section 2.02(d)(ii)(C), (v) of other
property sold at fair market value not to exceed $1,000,000 in the aggregate
during the term of the Loan Agreement not in the ordinary course of business, or
(vi) of the fee-simple ownership interests in the Excluded Property so long as
the Net Cash Proceeds of such Transfer are used to prepay the Loans in
accordance with Section 2.02(d)(ii)(C); provided, that, such Net Cash Proceeds
described in this clause (vi) shall not be permitted to be reinvested in any
assets of the Loan Parties or their respective Subsidiaries as contemplated by
Section 2.02(d)(ii)(C).

 

Section 7.03.             Fundamental Changes. No Loan Party nor any of its
respective Subsidiaries (other than Affiliated Entities or Project Specific JVs)
shall enter into any merger, consolidation or amalgamation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or Transfer
all or substantially all of its property or business, except that (i) any
Subsidiary of the Borrower or a Guarantor (other than Tealstone Residential) may
be merged or consolidated with or into Borrower (provided that if Borrower is
involved, Borrower shall be the continuing or surviving entity) or with or into
any other Loan Party (provided that such Loan Party shall be the continuing or
surviving entity); (ii) any Loan Party (other than Borrower) or Subsidiary of
the Borrower (other than Tealstone Residential) may Transfer any or all of its
assets to Borrower or any Guarantor (upon voluntary liquidation or otherwise)
and any Subsidiary that is not a Loan Party may Transfer all or any of its
assets to any other Subsidiary that is not a Loan Party; (iii) Transfers
permitted by Section 7.02 may be made; and (iv) any Permitted Investment may be
structured as a merger, consolidation or amalgamation.

 

Section 7.04.             Restricted Payments. Without the prior written consent
of the Required Lenders, no Loan Party shall, nor shall any of such Loan
Parties’ Subsidiaries (other than Affiliated Entities) (each of the following, a
“Restricted Payment”), (i) pay any dividends or make any distributions on its
Equity Securities; (ii) purchase, redeem, retire, defease or otherwise acquire
for value any of its Equity Securities; (iii) return any capital to any holder
of its Equity Securities as such; (iv) make any distribution of assets, Equity
Securities, obligations or securities to any holder of its Equity Securities as
such; or (v) set apart any sum for any such purpose; provided, however, that (A)
Borrower may declare dividends payable solely in common stock, (B) any
Subsidiary may make Restricted Payments to the Borrower or any Guarantor that is
its respective parent entity; and any Subsidiary that is not a Loan Party may
make Restricted Payments to any other Subsidiary that is not a Loan Party, and
(C) with respect to the restrictions described in subclause (ii) above, with
respect to Borrower, repurchases pursuant to the terms of employee stock
purchase plans, employee restricted stock agreements or similar arrangements
either (i) by the cancellation of Indebtedness or (ii) in an aggregate amount
not to exceed One Hundred Thousand Dollars ($100,000)).

 

Section 7.05.             Indebtedness; Maximum Recourse Obligations. The Loan
Parties and their Subsidiaries (other than Affiliated Entities and Project
Specific JVs) shall not create, incur, assume or suffer to exist (i) any
Indebtedness, other than Permitted Indebtedness nor (ii) any obligations for or
on behalf of any of their respective non-wholly-owned or non-controlling
Subsidiaries (including, for the avoidance of doubt, joint ventures (other than
Project Specific JVs), pursuant to which the holder of such obligations has
recourse against any Loan Parties.

 

Section 7.06.             Investments. The Loan Parties and its Subsidiaries
(other than Affiliated Entities and Project Specific JVs) shall not directly or
indirectly acquire or own, or make any Investment in or to any Person other than
Permitted Investments; or suffer or permit any Subsidiary (other than an
Affiliated Entity or a Project Specific JV) to be a party to, or be bound by, an
agreement (other than a Loan Document) that restricts such Subsidiary from
paying dividends or otherwise distributing property to Borrower or any other
Loan Party.

 



52

 

Section 7.07.             Transactions with Affiliates. The Loan Parties and
their Subsidiaries (other than Affiliated Entities) shall not directly or
indirectly enter into or permit to exist any transaction with any Affiliate,
except for transactions that are in the ordinary course of such Person’s
business, upon fair and reasonable terms that are no less favorable to such Loan
Party, or such Subsidiary, than would be obtained in an arms’ length transaction
with a non-affiliated Person; provided that the foregoing restriction shall not
apply to (i) any transaction between such Loan Party or any of its Subsidiaries
(other than Affiliated Entities) or between any Subsidiaries (other than
Affiliated Entities) that is not otherwise prohibited by this Loan Agreement and
(ii) compensation arrangements and benefit plans for officers and other
employees of the Loan Parties and their respective Subsidiaries (other than
Affiliated Entities) entered into or maintained in the ordinary course of
business and consistent with such Loan Parties’ and such Subsidiaries’
historical practices, which are, in each case, approved by such Loan Parties’ or
such Subsidiaries’ board of directors (or equivalent governing body).

 

Section 7.08.             Indebtedness Payments. The Loan Parties and its
Subsidiaries (other than Affiliated Entities and Project Specific JVs) shall not
(i) prepay, redeem, purchase, defease or otherwise satisfy in any manner prior
to the scheduled repayment thereof any Indebtedness for borrowed money,
including any Subordinated Debt or Closing Date Seller Notes (other than amounts
due under this Loan Agreement or permitted to be prepaid under this Loan
Agreement or any lease obligations permitted to be incurred under this Loan
Agreement), (ii) amend, modify or otherwise change the terms of any Indebtedness
(other than the Loans) or Capital Lease Obligations so as to accelerate the
scheduled repayment thereof, (iii) repay any Indebtedness to officers, directors
or shareholders or (iv) make any payment of the Closing Date Earn-Out unless at
the time of, and after giving effect to, such payment, no Default or Event of
Default has occurred and is continuing and the Borrower is in compliance on a
pro forma basis with the then-applicable Financial Covenants as of the last date
of the most recent four-fiscal quarter period for which Financial Statements
have been delivered or were required to be delivered pursuant to Section 6.01(a)
or (b).

 

Section 7.09.             Accounts. The Loan Parties shall not maintain any
deposit accounts or securities accounts except accounts with respect to which,
concurrently with the establishment thereof, Agent has obtained a control
agreement with the bank or other financial institution sufficient to perfect a
security interest in such deposit accounts or securities accounts; provided,
however, that this Section 7.09 shall not apply to Excluded Accounts.

 

Section 7.10.             Swap Agreements. The Loan Parties and their respective
Subsidiaries (other than Affiliated Entities and Project Specific JVs) shall not
enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or mitigate risks to which the Loan Parties or any of their respective
Subsidiaries (other than Affiliated Entities) has actual exposure (other than
those in respect of Equity Securities), (b) Excluded Swap Obligations and (c)
Swap Agreements entered into to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Loan Parties or any of their respective Subsidiaries (other than
Affiliated Entities), in each case, for bona fide hedging purposes and not for
speculation.

 

Section 7.11.             Changes in Fiscal Periods or Accounting Policies. No
Loan Party shall permit (i) the fiscal year of such Loan Party or any of its
Subsidiaries (other than Affiliated Entities and Project Specific JVs) to end on
a day other than December 31 or change the method of determining fiscal quarters
or (ii) a change in the accounting policies or methods of such Loan Party or any
of its Subsidiaries (other than Affiliated Entities and Project Specific JVs),
except in accordance with GAAP.

 

Section 7.12.             Lines of Business. No Loan Party or any of its
Subsidiaries (other than Affiliated Entities and Project Specific JVs) shall
enter into any business, either directly or through any Subsidiary (other than
any Affiliated Entity or Project Specific JV), except for (i) those businesses
in which the Loan Parties and their respective Subsidiaries (other than
Affiliated Entities) are engaged on the date of this Loan Agreement (after
giving effect to the Closing Date Acquisition) or that are reasonably related
thereto and (ii) those business acquired pursuant to Permitted Acquisitions to
the extent the conditions and requirements set forth in the definition thereof
are satisfied.

 

Section 7.13.             Amendments to Acquisition Documentation and
Subordination Agreement. The Loan Parties and their Subsidiaries (other than
Affiliated Entities and Project Specific JVs) shall not (a) amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) the terms and conditions
set forth in the Acquisition Documentation such that after giving effect thereto
such terms and conditions shall be materially less favorable to the interests of
the Loan Parties or the Agent or the Lenders with respect thereto; (b) fail to
enforce, in a commercially reasonable manner, the Loan Parties’ or their
respective Subsidiaries’ rights (including rights to indemnification) under the
Acquisition Documentation or (iii) amend, supplement or otherwise modify any
Subordinated Debt except as expressly permitted by the applicable Subordination
Agreement.

 



53

 

Section 7.14.             Amendments to Organizational Documents. No Loan Party
shall amend or permit any amendments to any Loan Party’s organizational
documents without obtaining the prior written consent of the Required Lenders;
provided, however, that the Borrower shall be permitted to amend its
organizational documents in a manner that is not materially adverse to the
interests of the Agent or the Lenders.

 

Section 7.15.             Foreign Assets Control Regulations, Etc. None of the
requesting or borrowing of the Loans or the use of the proceeds of any thereof
will violate, or cause any Person to violate, the Trading With the Enemy Act (50
USC §1 et seq., as amended) (the “Trading With the Enemy Act”), the FCPA or any
foreign counterpart thereof, anti-money laundering laws and regulations, or
Sanctions, including but not limited to any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation, regulation or executive order relating thereto (including,
but not limited to (a) Executive Order 13224 of September 21, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the “Anti-Terrorism
Order”) and (b) the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law
107-56)). None of the Borrower or any of its Subsidiaries or, to the knowledge
of a Responsible Officer of the Loan Parties and their Subsidiaries after due
and diligent inquiry, other Affiliates, is or will become Sanctioned Person or a
“blocked person” as described in the Anti-Terrorism Order, the Trading with the
Enemy Act, applicable Sanctions, or the Foreign Assets Control Regulations or
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or Sanctioned Persons..

 

Section 7.16.             ERISA. No Loan Party or ERISA Affiliate shall cause
or, to the extent within the control of the Loan Parties with respect to
Affiliated Entities and Project Specific JVs, permit to exist any ERISA Event.

 

Section 7.17.             Hazardous Materials. Except to the extent it would not
reasonably be expected to have a Material Adverse Effect, no Loan Party shall,
and no Loan Party shall permit any of its Subsidiaries (other than the
Affiliated Entities and Project Specific JVs) to, cause or suffer to exist any
release of, or exposure of any Person to, any Hazardous Material at, to or from
any real property owned, leased, subleased or otherwise operated or occupied by
any Loan Party or any Subsidiary of any Loan Party that would violate any
Environmental Law, form the basis for any liabilities under Environmental Law or
otherwise adversely affect the value or marketability of any real property
(whether or not owned by any Loan Party or any Subsidiary of any Loan Party).

 

Section 7.18.             Bonding Arrangements. Tealstone Residential shall not
enter into or become subject to any suretyship or bonding arrangements.

 

Section 7.19.             RHB Inc. Equity. Borrower shall not cause the Equity
Securities of RHB Inc. to become certificated at any time during the term of
this Loan Agreement; provided, however, that in the event RHB Inc. issues any
stock certificates representing the Equity Securities of RHB Inc. owned by
Borrower, Borrower shall pledge and deliver such original stock certificate(s)
to the Agent, together with an undated stock power for each such certificate(s)
executed in blank by a duly authorized officer of Borrower, within two (2)
Business Days of the issuance of such stock certificate.

 

Section 7.20.             Affiliated Entities; Minority Subsidiaries; Project
Specific JVs. Notwithstanding anything to the contrary contained herein or in
any other Loan Document, to the maximum extent that a Loan Party or any
Subsidiary has the right or ability under the organizational documents or any
similar document of an Affiliated Entity, Minority Subsidiary or Project
Specific JV (that is not otherwise subject to this Article 7) to restrict such
Affiliated Entity, Minority Subsidiary or Project Specific JV from taking an
action (including by way of the approval, disapproval, affirmative vote or
consent, waiver or rejection of an action contemplated to be taken by such an
Affiliated Entity, Minority Subsidiary or Project Specific JV) which such
Affiliated Entity, Minority Subsidiary or Project Specific JV would otherwise be
restricted from taking under this Article 7 if such Affiliated Entity, Minority
Subsidiary or Project Specific JV were a Loan Party or a Subsidiary hereunder,
then such Loan Party or Subsidiary with such right or ability under the
organizational documents or any similar document of such Affiliated Entity,
Minority Subsidiary or Project Specific JV shall restrict such Affiliated
Entity, Minority Subsidiary or Project Specific JV from taking such action.

 



54

 

Section 7.21.             Closing Date Seller Notes. Within five (5) days of the
Required Lenders’ request following the acceleration by the Creditors (as
defined in the Closing Date Subordination Agreement) of the Closing Date Seller
Notes in accordance with the terms of the Closing Date Seller Notes (as in
effect on the date hereof), the Borrower shall convert the obligations under the
Closing Date Seller Notes into Equity Securities of the Borrower in accordance
with the terms of the Closing Date Seller Notes (as in effect on the date
hereof).

 

Article 8.            PRESERVATION OF COLLATERAL BY AGENT.

 

Should Borrower fail or refuse to make any payment, perform or observe any other
covenant, condition or obligation, or take any other action which Borrower is
obligated under any Loan Document to make, perform, observe, take or do at the
time or in the manner provided in any Loan Document, then the Agent, at the sole
and absolute discretion of the Lenders, without notice to or demand upon
Borrower and without releasing Borrower from any obligation, covenant or
condition in any Loan Document, may make, perform, observe, take or do the same
in such manner and to such extent as Agent or Lenders may deem necessary to
protect its security interest in or the value of the Collateral. In furtherance
of the foregoing rights, Borrower does hereby irrevocably appoint Agent (which
appointment is coupled with an interest), the true and lawful attorney-in-fact
of Borrower with full power of substitution, for it and in its name (i) to
perform (but Agent shall not be obligated to and shall incur no liability to
Borrower or any third party for failure to perform) any act which Borrower is
obligated by this Loan Agreement to perform, (ii) to ask, demand, collect,
receive, receipt for, and sue for any and all rents, issues, profits, avails,
distributions, income, payment draws and other sums in which a security interest
is granted under Section 3.01 with full power to settle, adjust or compromise
any claim thereunder as fully as if Agent were Borrower itself, (iii) to receive
payment of and to endorse the name of Borrower to any items of Collateral
(including checks, drafts and other orders for the payment of money) that come
into Agent’s possession or under Agent’s control, (iv) to make all demands,
consents and waivers, or take any other action with respect to, the Collateral,
(v) in Agent ‘s discretion, to file any claim or take any other action or
institute proceedings, either in its own name or in the name of Borrower or
otherwise, which Agent may reasonably deem necessary or appropriate to protect
and preserve the right, title and interest of Agent in and to the Collateral,
and (vi) to otherwise act with respect thereto as though Agent were the outright
owner of the Collateral; provided, however, that the power of attorney herein
granted shall be exercisable only upon the occurrence and during the
continuation of an Event of Default. Borrower agrees to reimburse Agent and
Lenders upon demand for all reasonable costs and expenses, including attorneys’
fees and expenses, which Agent or Lenders may incur while Agent is acting as
Borrower’s attorney in fact or otherwise under this Article 8, all of which
costs and expenses are included within the Obligations.

 

Article 9.            EVENTS OF DEFAULT.

 

Section 9.01.           Events of Default. The occurrence of any of the
following shall constitute an “Event of Default” under the Transaction
Documents:

 

(a)Failure to Pay. Borrower or any other Loan Party shall fail to pay (i) any
principal on any of the Obligations owing hereunder or under any other
Transaction Document when due, whether upon demand or otherwise, and (ii) the
interest or other payment or premium on any of the Obligations (including,
without limitation, any Prepayment Premium) or any fee, expense or other amount
owing under the terms of this Loan Agreement or any other Transaction Document
on the date due and in the case of this clause (ii), such payment shall not have
been made within five (5) Business Days of the due date; or    

(b)Breaches of Other Covenants. Any Loan Party or any of its Subsidiaries shall
fail to perform or observe (i) any of the covenants or agreements contained in
Sections 6.01, 6.02(c), 6.02(h), 6.03, 6.04 (other than with respect to the
second to the last sentence of 6.04 relating to delivery of renewal
certificates), 6.05, 6.10, 6.11, 6.12, 6.16 or 6.17 or Article 7 hereof or
(ii) any other covenant, or agreement contained in any Transaction Document
(other than the other Events of Default specified in this Article 9) and such
failure remains unremedied for ten (10) days from the earlier of (i) the
delivery of written notice thereof by the Agent or the Required Lenders to the
Borrower or (ii) the date on which such failure shall first become actually
known to any Responsible Officer of a Loan Party or any of its Subsidiaries; or
   

55

 

   

(c)Representations and Warranties. Any representation, warranty, certificate, or
other statement (financial or otherwise) made or furnished by or on behalf of
any Loan Parties or any of its Subsidiaries (including by any Responsible
Officer) to Agent in writing in connection with this Loan Agreement or any of
the other Transaction Documents, or as an inducement to Agent or Lenders to
enter into the Transaction Documents, shall be false or misleading in any
material respect when made or furnished; or    

(d)Other Payment Obligations. Any Loan Party or any of its Subsidiaries shall
(i) fail to make any payment when due under the terms of any Material
Indebtedness to be paid by such Person (excluding this Loan Agreement and the
other Transaction Documents but including any other Indebtedness of any Loan
Party to Agent or any Lender) and such failure shall continue beyond any period
of grace provided with respect thereto, or (ii) shall default in the observance
or performance of any other agreement, term or condition contained in any such
Material Indebtedness, and the effect of such failure or default under (i) or
(ii) above is to cause, or permit the holder or holders thereof to cause, any
Material Indebtedness to become due prior to its stated date of maturity; or    

(e)Voluntary Bankruptcy or Insolvency Proceedings. Any Loan Party or any of its
Subsidiaries shall (i) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial part of
its property, (ii) be unable, or admit in writing its inability, to pay its
debts generally as they mature, (iii) make a general assignment for the benefit
of its or any of its creditors, (iv) be dissolved or liquidated in full or in
part, (v) commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (vi) take any action for the purpose of affecting any of the
foregoing; or    

(f)Involuntary Bankruptcy or Insolvency Proceedings. Proceedings for the
appointment of a receiver, trustee, liquidator or custodian of any Loan Party or
any of its Subsidiaries or of all or a substantial part of the property thereof,
or an involuntary case or other proceeding seeking liquidation, reorganization
or other relief with respect to any Loan Party or any of its Subsidiaries or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed, stayed or discharged within forty-five (45)
days of commencement; or    

(g)Judgments. A final judgment or order for the payment of money in excess of
One Million Dollars ($1,000,000) (that is not covered by insurance) shall be
rendered against any Loan Party or any of its Subsidiaries and the same shall
remain undischarged for a period of thirty (30) days during which execution
shall not be effectively stayed, or any judgment, writ, assessment, warrant of
attachment, or execution or similar process shall be issued or levied against a
substantial part of the property of any Loan Party or any of its Subsidiaries
and such judgment, writ, or similar process shall not be released, stayed,
vacated or otherwise dismissed within thirty (30) days after issue or levy; or
   

(h)Transaction Documents. Any Transaction Document or any material term thereof
shall cease to be, or be asserted by any Loan Party or any of its Subsidiaries
not to be, a legal, valid and binding obligation of such Loan Party enforceable
in accordance with its terms or if, after a Lender has properly filed financing
statements and obtained control agreements, the Liens of Agent in the Collateral
shall cease to be or shall not be valid, perfected Liens subject only to
Permitted Liens and the terms of any subordination or intercreditor agreements
entered into by Lenders or any Loan Party shall assert that such Liens are not
valid, perfected Liens; or    

56

 

   

(i)Registration Statement. A breach of Section 2(a) of the Registration Rights
Agreement shall have occurred; or    

(j)ERISA Event. An ERISA Event shall occur that results in, or is reasonably
expected to result in, liability, individually or in the aggregate with other
ERISA Events, to a Loan Party or ERISA Affiliate in an amount in excess of One
Million Dollars ($1,000,000); or    

(k)Bonding Arrangements. Any bond issued by any surety or bonding company,
including, without limitation, Travelers Casualty and Surety Company of America,
on behalf of any Loan Party or any of its Subsidiaries is called or declared to
be in default and such surety or bonding company is required to perform or pay
all or any portion of the obligations under the underlying contract or project
for which such bond was posted; or    

(l)Keyman. At any time the aggregate principal amount of outstanding Term Loans
exceed $40,000,000:    

(i)Paul J. Varello shall cease to be engaged in the role (or a similar role) in
which he is engaged as of the Closing Date at any Loan Party or any of its
Subsidiaries at any time on or before March 9, 2018; provided that, to the
extent Paul J. Varello continues to be a member of the board of directors of the
Borrower, such an event shall not constitute an Event of Default hereunder;    

(ii)any Specified Keyman shall cease to be engaged in the role (or a similar
role) in which he is engaged as of the Closing Date at any Loan Party or any of
its Subsidiaries at any time on or before the third anniversary of the Closing
Date; provided that, to the extent the Borrower delivers a written notice to
Agent and the Lenders within 30 days of any such event outlining a plan and
timeline to replace such Specified Keyman that is satisfactory to the Lenders in
their sole discretion, such an event shall not constitute an Event of Default
hereunder; provided further, that any replacement of any such Specified Keyman
shall be acceptable to the Lenders in their sole discretion; or    

(m)Subordinated Debt. Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this Loan
Agreement or the Subordination Agreement; or    

(n)Change of Control. A Change of Control occurs.

 

Article 10.         AGENT

 

Section 10.01.         Rights of Agent upon Default. Upon the occurrence and
during the existence of any Event of Default (other than an Event of Default
referred to in Sections 9.01(e) and 9.01(f)) and at any time thereafter during
the continuance of such Event of Default, Agent (at the direction of Required
Lenders) shall, without demand or notice to any Loan Party, declare all
outstanding Obligations, including, without limitation, the noncancelable
obligation to make each payment scheduled to be made under Section 2.02
(including, without limitation, any Prepayment Premium), payable by Borrower or
any other Loan Party hereunder to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the Notes to the
contrary notwithstanding. Upon the occurrence or existence of any Event of
Default described in Sections 9.01(e) and 9.01(f), immediately and without
demand or notice, all outstanding Obligations, including, without limitation,
the noncancelable obligation to make each payment scheduled to be made under
Section 2.02 (including, without limitation, any Prepayment Premium), payable by
Borrower hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in the Notes to
the contrary notwithstanding.

 



57

 

Section 10.02.         Rights Regarding Collateral. Borrower agrees that when
any Event of Default has occurred and is continuing, Lenders, or Agent on behalf
of Lenders, shall have the rights, options, duties and remedies of a secured
party as permitted by law and, in addition to and without limiting the
foregoing, Lenders or Agent may, at the election of Lenders, exercise any one or
more or all, and in any order, of the remedies herein set forth, including the
following: (i) Agent or Lenders, personally or by agents or attorneys, shall
have the right (subject to compliance with any applicable mandatory legal
requirements) to require Borrower to assemble the Collateral and make it
available to Agent at a place to be designated by Agent in New York or to take
immediate possession of the Collateral, or any portion thereof, and for that
purpose may pursue the same wherever it may be found, and may enter any premises
of Borrower, with or without notice, demand, process of law or legal procedure,
to the extent permitted by applicable law, and search for, take possession of,
remove, keep and store the same, or use and operate or lease the same until
sold; (ii) Agent or Lenders may, if at the time such action may be lawful and
always subject to compliance with any mandatory legal requirements, either with
or without taking possession and either before or after taking possession,
without instituting any legal proceedings whatsoever, having first given notice
of such sale by registered or certified mail to Borrower once at least ten (10)
days prior to the date of such sale, and having first given any other notice
which may be required by law, sell and dispose of the Collateral, or any part
thereof, at a private sale or at public auction, to the highest bidder, in one
lot as an entirety or in separate lots, and either for cash or on credit and on
such terms as Lenders may determine, and at any place (whether or not it be the
location of the Collateral or any part thereof) designated in the notice
referred to above. Agent and its agents and any purchasers at or after
foreclosure are hereby granted a non-exclusive, irrevocable, perpetual, fully
paid, royalty-free license or other right, solely pursuant to the provisions of
this Section 10.02, to use, without charge, each Loan Party’s Intellectual
Property that remains embedded or contained in the Collateral, including without
limitation, labels, Patents, Copyrights, Trademarks, or any property of a
similar nature, now or at any time hereafter owned or acquired by any Loan Party
or in which such Loan Party now or at any time hereafter has any rights;
provided, however, such license shall only be exercisable in connection with the
disposition of Collateral upon Agent’s or Lenders’ exercise of their remedies
hereunder. To the extent permitted by applicable law, any such sale or sales may
be adjourned from time to time by announcement at the time and place appointed
for such sale or sales, or for any such adjourned sale or sales, without further
published notice, and Borrower, Agent, Lenders, or the holder or holders of a
Note, or of any interest therein, may bid and become the purchaser at any such
sale; and (iii) Agent or Lenders may proceed to protect and enforce this Loan
Agreement and the other Loan Documents by suit or suits or proceedings in
equity, at law or in bankruptcy, and whether for the specific performance of any
covenant or agreement herein contained or in execution or aid of any power
herein granted; or for foreclosure hereunder, or for the appointment of a
receiver or receivers for any real property security or any part thereof, or for
the recovery of judgment for the Obligations or for the enforcement of any other
proper, legal or equitable remedy available under applicable law. With respect
to any of Borrower’s owned premises, Borrower hereby grants Agent a license to
enter into possession of such premises and to occupy the same, without charge,
for up to one hundred twenty (120) days in order to exercise any of Agent’s or
Lenders’ rights or remedies provided herein, at law, in equity, or otherwise.

 

Section 10.03.         Agent’s Liability for Collateral. So long as Agent
complies with its obligations, if any, under the Code, neither Agent nor Lenders
shall in any way or manner be liable or responsible for: (i) the safekeeping of
the Collateral; (ii) any loss or damage thereto occurring or arising in any
manner or fashion from any cause other than Agent’s or such Lender’s gross
negligence or willful misconduct; (iii) any diminution in the value thereof; or
(iv) any act or default of any carrier, warehouseman, bailee, forwarding agency,
or other Person whomsoever. All risk of loss, damage or destruction of the
Collateral shall be borne by Loan Parties.

 

Section 10.04.         Application of Collateral Proceeds. The proceeds of the
Collateral, or any part thereof, resulting from Agent’s or Lenders’ exercise of
remedies hereunder (as well as any other amounts of any kind held by Agent at
the time of, or received by Agent after, the occurrence and during the
continuance of, an Event of Default hereunder) shall be paid to and applied as
follows: (i) First, to the payment of reasonable costs and expenses, including
all amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, indemnities, liability and advances, including
reasonable legal expenses and attorneys’ fees, incurred or made hereunder by, or
owing to, Agent or Lenders; (ii) Second, to the payment to Lenders pro rata in
accordance with the Loan Percentages of the amounts then owing or unpaid on the
Notes, including each payment scheduled to be made under Sections 2.02(c),
2.02(d) and 2.02(e); (iii) Third, to the payment of other amounts then payable
to Agent or Lenders under any of the Transaction Documents; and (iv) Fourth, to
the payment of the surplus, if any, to the applicable Loan Party, its successors
and assigns, or to whomsoever may be lawfully entitled to receive the same. In
the event that, notwithstanding the foregoing, proceeds of the Collateral, shall
be received by a Lender in excess of its ratable share, then the portion of such
payment or distribution in excess of such Lender’s ratable share shall be
received by such Lender in trust for and shall be promptly paid over to the
other Lenders ratably for application to the payments of amounts due to the
other Lenders. For the avoidance of doubt, notwithstanding any other provision
of any Loan Document, no amount received directly or indirectly from any Loan
Party that is not a Qualified ECP Guarantor shall be applied directly or
indirectly by the Agent or otherwise to the payment of any Excluded Swap
Obligations and Obligations arising under secured cash management agreements and
secured Swap Obligations shall be excluded from the application described above
in clauses (i) - (iv) if the Agent has not received written notice thereof,
together with such supporting documentation from the applicable bank product
provider of such cash management agreements or Swap Obligations, as the case may
be, as may be reasonably necessary to determine the amount of the Obligations
owed thereunder.

 



58

 

Section 10.05.         Reinstatement of Rights. If Agent or any Lender shall
have proceeded to enforce any right under this Loan Agreement or any other
Transaction Document by foreclosure, sale, entry or otherwise, and such
proceedings shall have been discontinued or abandoned for any reason or shall
have been determined adversely, then and in every such case (unless otherwise
ordered by a court of competent jurisdiction), Agent and each Lender shall be
restored to its former position and its rights hereunder with respect to the
property subject to the security interest created under this Loan Agreement
shall be reinstated.

 

Section 10.06.         Agency for Perfection. Each Lender hereby appoints Agent
and each other Lender as agent and bailee for the purpose of perfecting the
security interests in and Liens upon the Collateral which, in accordance with
the Code, can be perfected only by possession or control (or where the security
interest of a secured party with possession or control has priority over the
security interest of another secured party), and Agent and each Lender hereby
acknowledges that it holds possession or control of any such Collateral for the
benefit of the Agent as secured party. Should any Lender obtain possession or
control of any such Collateral, such Lender shall notify the Agent thereof, and,
promptly upon the Agent’s request therefor shall deliver possession or control
of such Collateral to the Agent or in accordance with the Agent’s instructions.
Borrower by its execution and delivery of this Loan Agreement hereby consents to
the foregoing.

 

Section 10.07.         Appointment Powers and Immunities. Each Lender
irrevocably designates, appoints and authorizes Wilmington Trust, National
Association to act as Agent hereunder and under the other Loan Documents with
such powers as are specifically delegated to Agent by the terms of this Loan
Agreement and of the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Agent (a) shall have no duties or
responsibilities except those expressly set forth in this Loan Agreement and in
the other Loan Documents, and shall not by reason of this Loan Agreement or any
other Loan Document be a trustee or fiduciary for any Lender; provided, however,
that Agent hereby appoints, authorizes and directs each Lender to act as
collateral sub-agent for Agent and the Lenders for purposes of the perfection of
all Liens with respect to the Collateral, including any Deposit Account
maintained by a Loan Party with, and cash and cash equivalents held by, such
Lender, and may further authorize and direct the Lenders to take further actions
as collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to Agent, and each Lender hereby agrees
to take such further actions to the extent, and only to the extent, so
authorized and directed; (b) shall not be responsible to Lenders for, or have
any duty to inquire into, any recitals, statements, representations or
warranties contained in this Loan Agreement or in any of the other Loan
Documents, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Loan Agreement or any other Loan
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Loan Agreement or any other Loan Document or any other
document referred to or provided for herein or therein or for any failure by the
Borrower or any Guarantor or any other Person to perform any of its obligations,
covenants, agreements or other terms or conditions set forth hereunder or
thereunder; (c) shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other Loan Document or under any other
document or instrument referred to or provided for herein or therein or in
connection herewith or therewith, except for its own gross negligence or willful
misconduct (each as determined in a final, non-appealable judgment by a court of
competent jurisdiction); and (d) shall not be responsible or have any duty to
ascertain or inquire into the satisfaction of any condition set forth in Section
4.01 hereof or elsewhere herein or in any other Loan Document. The Agent shall
not be required to risk or expend its own funds in performing its obligations
hereunder or under any other Loan Document. For the avoidance of doubt and
notwithstanding anything in this Loan Agreement to the contrary, the Agent shall
not have any responsibility or obligation to file any financing statements or
continuation statements related hereto. No provision of this Loan Agreement or
any other Loan Document shall be deemed to impose any duty on the Agent to take
any action if such action would expose it to personal liability, is contrary to
the terms hereof or is contrary to applicable law. The Agent shall not be
responsible or liable for delays or failures in performance resulting from acts
beyond its control. Such acts shall include acts of God, strikes, lockouts,
riots, acts of war, epidemics, governmental regulations superimposed after the
fact, fire, communication line failures, computer viruses, power failures,
earthquakes or other disasters. The Agent shall not have any liability for
losses arising from (i) any cause beyond its control, (ii) any delay, error,
omission or default of any mail, telegraph, cable or wireless agency or operator
or (iii) the acts or edicts of any government or governmental agency or other
group or entity exercising governmental powers. Agent may employ agents and
attorneys in fact and shall not be responsible for any act, omission, negligence
or misconduct of any such agents or attorneys in fact selected by it in good
faith. Agent may deem and treat the payee of any Note as the holder thereof for
all purposes hereof unless and until the assignment thereof pursuant to an
agreement (if and to the extent permitted herein) in form and substance
reasonably satisfactory to Agent shall have been delivered to and acknowledged
by Agent. The provisions of this Article 10 are solely for the benefit of the
Agent and its successors and assigns and no Loan Party nor any other Person
shall have any rights as a third party beneficiary of any of the provisions
hereof.

 



59

 

Section 10.08.         Reliance by Agent. Agent shall be entitled to rely upon
any certification, notice, document or other communication (including any
thereof by telephone, telecopy, telex, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon the advice and statements of legal counsel,
independent accountants and other experts selected by Agent. Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants, and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. As to any matters not expressly provided for by
this Loan Agreement or any other Loan Document, Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder or thereunder
in accordance with instructions given by the Required Lenders or all of Lenders
as is required in such circumstance, and such instructions of such Agents and
any action taken or failure to act pursuant thereto, shall be binding on all
Lenders. Notwithstanding anything else to the contrary herein, whenever
reference is made in this Loan Agreement or any other Loan Document, to any
discretionary action by, consent, designation, specification, requirement or
approval of, notice, request or other communication from, or other direction
given or action to be undertaken or to be (or not to be) suffered or omitted by
the Agent or to any election, decision, opinion, acceptance, use of judgment,
expression of satisfaction or other exercise of discretion, rights or remedies
to be made (or not to be made) by the Agent, it is understood that in all cases
the Agent shall be fully justified in failing or refusing to take any such
action if it shall not have received written instruction, advice or concurrence
from the Required Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in any other Loan Document) in respect
of such action. The Agent shall have no liability for any failure or delay in
taking any actions contemplated above as a result of a failure or delay on the
part of the Required Lenders to provide such instruction, advice or concurrence.

 

Section 10.09.         Events of Default.

 

(a)                 Agent shall not be deemed to have knowledge or notice of, or
be required to act upon (including the sending of any notice related thereto),
the occurrence of a Default or an Event of Default or other failure of a
condition precedent to the Loans hereunder, unless and until Agent has received
written notice from a Lender, or the Borrower specifying such Event of Default
or any unfulfilled condition precedent, and stating that such notice is a
“Notice of Default or Failure of Condition”. In the event that Agent receives
such a Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders. Agent shall (subject to Section 10.12) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders to the extent provided for herein;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to or by reason of such Event of Default or
failure of condition precedent, as it shall deem advisable in the best interest
of Lenders.

 

(b)                 Except with the prior written consent of Agent, no Lender
(other than Oaktree or any of its Affiliates) may assert or exercise any
enforcement right or remedy in respect of the Loans or other Obligations, as
against any Loan Party or any of the Collateral or other property of any Loan
Party.

 



60

 

Section 10.10.         Indemnification. Lenders agree to indemnify Agent (to the
extent not reimbursed by the Borrower hereunder and without limiting any
obligations of the Borrower hereunder), and its officers, directors, agents,
employees, advisors and counsel and their respective Affiliates (each such
Person being an “Agent Indemnitee”) ratably, in accordance with their Loan
Percentages, for any and all losses, claims, damages, liabilities, costs and
expenses (including attorneys’ fees and expenses) of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against any Agent
Indemnitee (including by any Lender) arising out of, or by reason of any
investigation in, or in any way relating to or arising out of this Loan
Agreement or any other Transaction Document or any other documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby (including the costs and expenses that Agent is obligated to pay
hereunder) or the enforcement of any of the terms hereof or thereof or of any
such other documents; provided, that, no Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction. All amounts due
under this Section 10.10 shall be payable on demand. The foregoing indemnity
shall survive the resignation or replacement of Agent or any assignment of
rights by, or the replacement of, a Lender, or the repayment, satisfaction or
discharge of the Obligations and the termination of this Loan Agreement.

 

Section 10.11.         Non-Reliance on Agent and Other Lenders. Each Lender
agrees that it has, independently and without reliance on Agent or other Lender,
and based on such documents and information as it has deemed appropriate, made
its own credit analysis of the Loan Parties and has made its own decision to
enter into this Loan Agreement and that it will, independently and without
reliance upon Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Loan Agreement
or any of the other Loan Documents. Agent shall not be required to keep itself
informed as to the performance or observance by any Loan Party of any term or
provision of this Loan Agreement or any of the other Loan Documents or any other
document referred to or provided for herein or therein or to inspect the
properties or Books of any Loan Party. Agent will use commercially reasonable
efforts to provide Lenders with any information received by Agent from any Loan
Party, which is required to be provided to Lenders hereunder or under the other
Loan Documents and with a copy of any Notice of Default or Failure of Condition
received by Agent from the Borrower or any Lender; provided, that, Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s own gross negligence or willful
misconduct. Except for notices, reports and other documents expressly required
to be furnished to Lenders by Agent pursuant to the terms of this Loan Agreement
or the other Loan Documents or requested by Lenders hereunder or thereunder,
Agent shall not have any duty or responsibility to provide any Lender with any
other credit or other information concerning the affairs, financial condition or
business of any Loan Party that may come into the possession of Agent.

 

Section 10.12.         Failure to Act. Except for any action expressly required
of Agent hereunder and under the other Loan Documents, Agent shall in all cases
be fully justified in failing or refusing to act hereunder and thereunder;
provided that the foregoing shall not prevent Agent from requiring further
assurances from the Lenders, satisfactory to Agent in its sole discretion, of
their indemnification obligations under Section 10.10 hereof against any and all
liability and expenses that may be incurred by it by reason of taking or
continuing to take any such action.

 

Section 10.13.         Successor Agent. Agent may resign as Agent upon thirty
(30) days’ (or such lesser time period as agreed to by the Required Lenders and
Agent) notice to Lenders and the Borrower or may be replaced as the Agent by the
Lenders at the direction of the Required Lenders upon five (5) days’ (or such
lesser time period as agreed to by the Required Lenders and Agent) prior written
notice to the Agent, the other Lenders and the Borrower. If Agent resigns or is
replaced under this Loan Agreement, the Required Lenders shall appoint a
successor agent for Lenders whereupon such successor agent shall succeed to the
rights, powers and duties of the retiring or replaced Agent, and the term
“Agent” as used herein and in the other Loan Documents shall mean such successor
agent, and the retiring or replaced Agent’s appointment, powers and duties as
Agent shall be terminated, without any further act or deed on the part of such
former Agent or any of the parties to this Loan Agreement. If no successor agent
is appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with Lenders, a successor agent from among Lenders.
Upon the acceptance by the Lender so selected of its appointment as successor
agent hereunder, such successor agent shall succeed to all of the rights, powers
and duties of the retiring Agent and the term “Agent” as used herein and in the
other Loan Documents shall mean such successor agent, and the retiring Agent’s
appointment, powers and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent and Agent’s resignation hereunder as
Agent, the provisions of this Article 10 shall inure to its benefit as to any
actions taken or omitted by it while it was Agent under this Loan Agreement. If
no successor agent has accepted appointment as Agent by the date which is thirty
(30) days after the date of a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nonetheless thereupon become effective and
Lenders shall perform all of the duties of Agent hereunder until such time, if
any, as the Required Lenders appoint a successor agent as provided for above.

 



61

 

Section 10.14.         Other Agent Designation. Oaktree may at any time and from
time to time determine that a Lender may, in addition, be a “Co-Agent”,
“Syndication Agent”, “Documentation Agent”, “Agent”, “Control Agent” or similar
designation hereunder and enter into an agreement with such Lender to have it so
identified for purposes of this Loan Agreement. Any such designation shall be
effective upon written notice by Agent or Oaktree to the Borrower of any such
designation. Any Lender that is so designated as a Co-Agent, Syndication Agent,
Documentation Agent, Control Agent or such similar designation by Oaktree shall
have no right, power, obligation, liability, responsibility or duty under this
Loan Agreement or any of the other Loan Documents other than those applicable to
all Lenders as such. Without limiting the foregoing, the Lenders so identified
shall not have or be deemed to have any fiduciary relationship with any Lender
and no Lender shall be deemed to have relied, nor shall any Lender rely, on a
Lender so identified as a Co-Agent, Syndication Agent, Documentation Agent,
Control Agent or such similar designation in deciding to enter into this Loan
Agreement or in taking or not taking action hereunder.

 

Section 10.15.         Release of Collateral. Each Lender hereby consents to the
release and hereby directs Agent to release (or in the case of clause (b)(ii)
below, release or subordinate) the following:

 

(a)any Guarantor if all of the Equity Securities of such Subsidiary owned by any
Loan Party is sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a valid waiver or consent), to the extent that,
after giving effect to such transaction, such Subsidiary would not be required
to guaranty any Obligations pursuant to any Loan Document; and    

(b)any Lien held by Agent for the benefit of the Agent and the Lenders against
(i) any Collateral that is sold or otherwise disposed of by a Loan Party in a
transaction permitted by the Loan Documents (including pursuant to a valid
waiver or consent), (ii) any Collateral subject to a Lien that is expressly
permitted under clause (v) or (vi) of the definition of the term "Permitted
Lien" and (iii) all of the Collateral and all Loan Parties, upon (A) payment in
full in cash of all of the Obligations that Agent has theretofore been notified
in writing by the holder of such Obligation are then due and payable and (B)
receipt by Agent and Lenders of liability releases from the Loan Parties in form
and substance acceptable to Agent (acting at the direction of the Required
Lenders).

 

Upon request by the Agent at any time, the Required Lenders will confirm the
Agent's authority to release its interest in any particular item of Collateral
pursuant to this Section 10.15.

 

Section 10.16.         Setoff and Sharing of Payments. In addition to any rights
now or hereafter granted under any applicable Requirements of Law and not by way
of limitation of any such rights, upon the occurrence and during the continuance
of any Event of Default, each Lender is hereby authorized at any time without
notice to any Loan Party or any other Person, any such notice being hereby
expressly waived, to setoff and to appropriate and to apply any and all balances
held by it at any of its offices for the account of the Loan Parties (regardless
of whether such balances are then due to the Loan Parties) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of any Loan Party against and on account of
any of the Obligations that are not paid when due. Any Lender exercising a right
of setoff or otherwise receiving any payment on account of the Obligations in
excess of its pro rata share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender's
or holder's pro rata share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective pro rata shares of the
Obligations. Each Loan Party agrees, to the fullest extent permitted by law,
that (a) any Lender may exercise its right to offset with respect to amounts in
excess of its pro rata share of the Obligations and may purchase participations
in accordance with the preceding sentence and (b) any Lender so purchasing a
participation in the Term Loan made or other Obligations held by other Lenders
or holders may exercise all rights of offset, bankers' lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Term Loan and the other Obligations in the
amount of such participation. Notwithstanding the foregoing, if all or any
portion of the offset amount or payment otherwise received is thereafter
recovered from the Lender that has exercised the right of offset, the purchase
of participations by that Lender shall be rescinded and the purchase price
restored without interest.

 



62

 

Section 10.17.         Proof of Claims. Lenders hereby agree that after the
occurrence of an Event of Default pursuant to Section 9.01(e) or (f) in case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition, or other judicial
proceeding relative to Lenders, Agent (irrespective of whether the principal
amount of the Loans shall be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Agent shall have made any
demand on Lenders) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
Lenders, Agent, and their agents and counsel and all other amounts due Lenders
and Agent) allowed in such judicial proceeding;    

(b)to collect and receive any moneys or other property payable or deliverable on
any such claims and to distribute the same; and    

(c)any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to Agent and, in the event that Agent shall consent
to the making of such payments directly to Lenders, to pay to Agent any amount
due for the compensation, expenses, disbursements and advances of the Agent and
their agents and counsel, and any other amounts due to Agent.

 

Nothing herein contained shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Agent to vote in respect of the
claim of any Lender in any such proceeding. Further, nothing contained in this
Section 10.17 shall affect or preclude the ability of any Lender to (i) file and
prove such a claim in the event that Agent has not acted within ten (10) days
prior to any applicable bar date and (ii) require an amendment of the proof of
claim to accurately reflect such Lender's outstanding Obligations.

 

Article 11.         MISCELLANEOUS.

 

Section 11.01.         Modifications, Amendments or Waivers.

 

(a)No amendment or waiver of any provision of any Loan Document, and no consent
with respect to any departure by any Loan Party therefrom, shall be effective
unless the same shall be in writing and signed by Agent, the Required Lenders
(or by Agent with the consent of Required Lenders) and Borrower; provided that
no such amendment, waiver or consent shall, unless in writing and signed by all
Lenders directly affected thereby (or by Agent with the consent of all Lenders
directly affected thereby), in addition to Agent, Required Lenders (or by Agent
with the consent of Required Lenders) and Borrower, do any of the following: (i)
increase or decrease the amount of, or extend the term of, any Loan commitment
(which shall be deemed to affect all Lenders), (ii) reduce the principal of or
rate of interest on (other than waiving the imposition of the Default Rate) any
Term Loan or reduce the amount of any fees payable under any Loan Document,
(iii) postpone the date fixed for or reduce or waive any scheduled installment
of principal or any payment of interest or fees due to any Lender under the Loan
Documents, (iv) release or subordinate the Lien on all or substantially all of
the Collateral, or consent to a transfer of all or substantially all of the
Collateral (which shall be deemed to affect all Lenders), (v) release a Loan
Party from, or consent to a Loan Party's assignment or delegation of, such Loan
Party's obligations under the Loan Documents (which shall be deemed to affect
all Lenders), except as otherwise may be provided in any Loan Document, (vi)
amend, modify, terminate or waive Section 10.16 or any other provision providing
for the pro rata sharing of payments or Section 11.01(a), or (vii) amend or
modify the definition of “Required Lenders” or any provision providing for the
consent or other action by all Lenders.    

63

 

   

(b)Notwithstanding any provision in this Section 11.01 to the contrary, (i) no
amendment, modification, termination or waiver affecting or modifying the rights
or obligations of Agent under any Loan Document shall be effective unless signed
by Borrower, Agent and the Required Lenders, (ii) Agent may amend Schedule 2 to
reflect assignments permitted hereunder, and (iii) Agent (acting at the
direction of the Required Lenders) and Borrower may amend or modify any Loan
Document to (A) grant a new Lien, extend an existing Lien over additional
property or assets or join additional Persons as Loan Parties, in each case for
the benefit of the Agent and the Lenders and (B) correct any obvious mistake,
error or omission.

 

Section 11.02.         No Implied Waivers; Cumulative Remedies; Writing
Required. No delay or failure of Agent or any Lender in exercising any right,
power or remedy hereunder shall affect or operate as a waiver thereof; nor shall
any single or partial exercise thereof or any abandonment or discontinuance of
steps to enforce such a right, power or remedy preclude any further exercise
thereof or of any other right, power or remedy. The rights and remedies
hereunder of Agent and the Lenders are cumulative and not exclusive of any
rights or remedies which they would otherwise have. Any waiver, permit, consent
or approval of any kind or character on the part of Agent or any Lender of any
breach or default under this Loan Agreement or any such waiver of any provision
or condition of this Loan Agreement must be in writing and shall be effective
only in the specified instance and to the extent specifically set forth in such
writing.

 

Section 11.03.         Reimbursement. Borrower shall reimburse Agent and the
Lenders for all costs and expenses, filing fees and taxes paid or payable,
including without limitation, reasonable attorneys’ fees and disbursements
expended or incurred in any arbitration, mediation, judicial reference, legal
action or otherwise, in connection with (i) the preparation, negotiation,
documentation, execution and delivery of this Loan Agreement, the other
Transaction Documents and the transactions contemplated hereby, (ii) the
amendment and enforcement of the Transaction Documents, including, without
limitation, during any workout, attempted workout and/or in connection with the
rendering of legal advice as to Agent’s or Lenders’ rights, remedies and
obligations under the Transaction Documents, (iii) enforcing the Transaction
Documents or collecting any sum which becomes due Agent or Lender under any
Transaction Document, (iv) any proceeding for declaratory relief, any
counterclaim to any proceeding, or any appeal, or (v) the protection,
preservation or enforcement of any rights of Agent or Lenders, including,
without limitation, in each case: (a) all costs and expenses of filing or
recording (including Uniform Commercial Code financing statement filing taxes
and fees, documentary taxes, and intangibles taxes and fees, if applicable); (b)
costs and expenses and fees for insurance premiums, environmental audits, title
insurance premiums, surveys, assessments, engineering reports and inspections,
appraisal fees and search fees, background checks, costs and expenses of
remitting loan proceeds, collecting checks and other items of payment, and
establishing and maintaining any deposit account subject to an account control
agreement, together with Agent’s and the Lenders’ customary charges and fees
with respect thereto; (c) costs and expenses of preserving and protecting the
Collateral; (d) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and Liens of Agent
and the other Lenders, selling or otherwise realizing upon the Collateral, and
otherwise enforcing the provisions of this Loan Agreement and the other
Transaction Documents or defending any claims made or threatened against Agent
or any Lender arising out of the transactions contemplated hereby and thereby
(including preparations for and consultations concerning any such matters); and
(e) the fees and disbursements of counsel (including legal assistants) to Agent
and the Lenders, including any regulatory, local or special counsel, in
connection with any of the foregoing. For the purpose of this Section 11.03,
attorneys’ fees shall include, without limitation, fees incurred in connection
with the following: (1) contempt proceedings; (2) discovery, (3) any motion,
proceeding or other activity of any kind in connection with an insolvency
proceeding; (4) garnishment, levy, and debtor and third party examinations; and
(5) post-judgment motions and proceedings of any kind, including, without
limitation, any activity taken to collect or enforce any judgment. All of the
foregoing costs and expenses shall be payable by Borrower upon demand by Agent,
and if not paid within thirty (30) days of presentation of invoices shall bear
interest at the highest applicable Default Rate.

 



64

 

Section 11.04.         Indemnification. Borrower and the Guarantors, jointly and
severally, shall indemnify, reimburse and hold Agent and the Lenders and their
permitted assigns, each of Agent’s, Lenders’ or their permitted assigns’
members, and each of their respective successors, assigns, agents, officers,
directors, shareholders, members, servants, agents and employees (each, an
“Indemnified Person” and collectively, the “Indemnified Persons”) harmless from
and against all liabilities, losses, damages, actions, suits, demands, claims of
any kind and nature (including claims relating to environmental liabilities,
discharge, cleanup or compliance), all costs and expenses whatsoever to the
extent they may be incurred or suffered by such indemnified party in connection
therewith (including reasonable attorneys’ fees and expenses), fines, penalties
(and other charges of applicable governmental authorities), licensing fees
relating to any item of Collateral, damage to or loss of use of property
(including consequential or special damages to third parties or damages to
Borrower’s property), or bodily injury to or death of any person (including any
agent or employee of Borrower) and whether such claim is asserted by any Lender,
the Borrower, any Guarantor or any other Person (each, a “Claim”), (a) directly
or indirectly relating to or arising out of the Loan Documents or the use of the
proceeds of the Loan, including the falsity of any representation or warranty of
Borrower or Borrower’s failure to comply with the terms of this Loan Agreement
or any other Transaction Document, (b) in connection with the enforcement of any
Loan Party’s obligations under the Loan Documents (including this Section 11.04)
or (c) arising out of or otherwise involving any violation of, noncompliance
with or liability under any Environmental Law or any actual or alleged presence
of Hazardous Materials applicable to the operations of any Loan Party or any of
their respective Subsidiaries, or any property of any Loan Party or their
respective Subsidiaries; provided, however, that Borrower shall not indemnify an
Indemnified Person to the extent it is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted primarily and directly
from (i) the gross negligence or willful misconduct of such Indemnified Person
or (ii) any liability of such Indemnified Person owing to any other Indemnified
Person caused solely by the actions of the first such Indemnified Person, which
does not involve, result from or relate to, directly or indirectly, any act or
omission by a Loan Party (other than a Claim against the Agent solely in its
capacity as the Agent). Such indemnities shall continue in full force and
effect, notwithstanding the expiration or termination of this Loan Agreement.
Upon Agent’s written demand, Borrower shall assume and diligently conduct, at
its sole cost and expense, the entire defense of an Indemnified Person against
any indemnified Claim described in this Section 11.04. Borrower shall not settle
or compromise any Claim against or involving an Indemnified Person without first
obtaining such Person’s written consent thereto, which consent shall not be
unreasonably withheld. The obligations in this Section 11.04 shall survive the
resignation or replacement of Agent and the payment of all other Obligations
until all applicable statute of limitation periods with respect to actions that
may be brought against an Indemnified Person have run. All amounts owing under
this Section 11.04 shall be paid within thirty (30) days after written demand.
This Section 11.04 shall not apply with respect to Taxes other than any Taxes
that represent Claims arising from any non-Tax Claim.

 

Section 11.05.         Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS LOAN AGREEMENT OR ANYWHERE ELSE, EACH LOAN PARTY
AGREES THAT IT SHALL NOT SEEK FROM AGENT OR ANY LENDER UNDER ANY THEORY OF
LIABILITY (INCLUDING ANY THEORY IN TORTS), ANY SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES (INCLUDING LOST PROFITS) AND REGARDLESS OF THE FORUM OF
ACTION.

 

Section 11.06.         Notices. All notices and other communications given to or
made upon any party hereto in connection with this Loan Agreement shall be in
writing and shall be delivered by certified mail, postage prepaid, return
receipt requested, by a nationally recognized overnight courier, by facsimile,
by electronic mail or other means of electronic communication or personally
delivered to the respective parties, as follows:

 



  Loan Party:   Sterling Construction Company, Inc.     1800 Hughes Landing Blvd
    The Woodlands, TX 77380     Telephone: (281) 214-0800     Email:
ronballschmiede@strlco.com     Attention: Chief Financial Officer         with a
copy to: Andrews Kurth Kenyon, LLP     600 Travis, Suite 4200     Houston, TX
77002     Telephone: (713) 220-4200     Fax: (713) 220-4285     Email:
solson@andrewskurth.com     Attention: Scott Olson      

65

 

        Agent: Wilmington Trust, National Association     Rodney Square North  
  1100 North Market Street     Wilmington, Delaware 19890     Telephone: (302)
636-5048     Fax: (302) 636-4145     Email: jkanderson@wilmingtontrust.com    
Attention: Jennifer K. Anderson         with a copy to: Oaktree Capital
Management, L.P.     333 South Grand Avenue, 28th Floor     Los Angeles, CA
90071     Telephone: (213) 830-6805     Email: nbasso@oaktreecapital.com    
Email: CorpActionAdmins@OakTreeCapital.com     Attention: Nick Basso        
with a copy to: Kirkland & Ellis LLP     333 South Hope Street, 29th Floor    
Los Angeles, CA 90071     Telephone: (213) 680-8111     Fax: (213) 808-8107    
Email: david.nemecek@kirkland.com     Attention: David Nemecek, P.C.        
with a copy to: Kirkland & Ellis LLP     333 South Hope Street, 29th Floor    
Los Angeles, CA 90071     Telephone: (213) 680-8695     Fax: (213) 808-8081    
Email: nisha.kanchanapoomi@kirkland.com     Attention: Nisha Kanchanapoomi      
  Lender: to the address specified in writing by such Lender to the Agent and
the Borrower.























 

or in accordance with any subsequent written direction from any party to the
others. All such notices and other communications shall be effective, (i) in the
case of delivery by messenger or overnight delivery service, when left at the
appropriate address; (ii) in the case of facsimile transmission, upon the
sender’s receipt of electronic confirmation of receipt; (iii) in the case of
electronic mail, upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that
transmissions may be made by electronic mail only if delivered in compliance
with procedures of Agent or the applicable Lenders applicable at the time and
previously communicated to Borrower, (iv) in the case of notices or
communications posted to an Internet website, upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(iii) of notification that such notice or communication is available and
identifying the website address therefor; and (v) in all other cases, upon
actual receipt however evidenced.

 

Section 11.07.         Lenders and Allocations of Loans. Notwithstanding
anything herein to the contrary, each Lender severally commits to make such
Lender’s Loan Percentage of each Loan. No Lender shall have liability for the
commitment to make Loans of any other Lender. Borrower agrees that by notice to
Borrower, Agent may reallocate the Loan Percentages among the Lenders or among
the Lenders and other investment funds affiliated with Agent. Whether or not
specified in any provision of this Loan Agreement, all references to Agent in
this Loan Agreement shall mean Agent for the benefit of the Lenders unless the
context otherwise requires.

 



66

 

Section 11.08.         Severability. If any provision of any Transaction
Document is held invalid or unenforceable to any extent or in any application,
the remainder of such Transaction Document and all other Transaction Documents,
or the application of such provision to different Persons or circumstances or in
different jurisdictions, shall not be affected thereby.

 

Section 11.09.         Reliance by Agent and the Lenders. All covenants,
agreements, representations and warranties made herein by any Loan Party shall
be deemed to be material to and have been relied upon by Agent and the Lenders,
notwithstanding investigation by Agent.

 

Section 11.10.         No Set-Offs by Borrower. All sums payable by any Loan
Party pursuant to this Loan Agreement or any of the other Transaction Documents
shall be payable without notice or demand and shall be payable without set-off
or deduction in any manner whatsoever.

 

Section 11.11.         Survival. All representations, warranties, covenants and
agreements of Borrower contained herein or made in writing in connection
herewith shall survive the execution and delivery of the Transaction Documents,
the making of Loans hereunder, the granting of security and the issuance of the
Notes.

 

Section 11.12.         Confidentiality. Agent and the Lenders agree to hold
non-public information regarding the Loan Parties received in confidence and
shall not disclose such information to third parties except on a confidential
need-to-know basis to their employees, members, partners or the partners of its
affiliated investment funds, their lenders, and professional advisors to the
foregoing, including attorneys and accountants, and others under a similar duty
of confidentiality, in each case, who have been informed of the confidential
nature of such information and have been advised of the obligation to keep
information of this type confidential, and as Agent or Lenders may deem
necessary in its reasonable judgment to satisfy its legal obligations or to
enforce Agent’s or Lenders’ rights under any Transaction Document; provided,
however, that nothing herein shall prevent any Lender (including Oaktree) from
disclosing any such information (i) with the Borrower’s prior consent, (ii) as
required by the order of any court or administrative agency or in any legal,
judicial or administrative proceeding, (iii) as otherwise required by any
applicable law, rule, regulation (including, without limitation, in connection
with filings, submissions and any other similar documentation required or
customary to comply with SEC filing requirements) or compulsory legal process,
(iv) upon the request or demand of any regulatory authority having jurisdiction
over a Lender or its affiliates or managed funds, (v) in connection with the
proposed transactions and on a confidential basis to the shareholders,
employees, directors, officers, legal counsel, lenders, investors, limited
partners, financing sources, independent auditors, professionals, advisors and
other experts or agents of such Lender or its affiliates or managed funds who
are informed of the confidential nature of such information and have been
advised of their obligation to keep information of this type confidential, (vi)
to any of such Lender’s respective affiliates or managed funds solely in
connection with the Transactions (provided, that any such affiliate is advised
of its obligation to retain such information as confidential), (vii) to the
extent any such information (a) becomes publicly available other than by reason
of a breach of the confidentiality obligations set forth in this Section 11.12,
(b) becomes available to such Lender on a non-confidential basis from a source
other than the Borrower or on its behalf and not in violation of any
confidentiality agreement or obligation owed to the Borrower, (3) was available
to such Lender, as applicable, on a non-confidential basis prior to its
disclosure to such Lender by the Borrower, or (4) was independently developed by
such Lender without reliance on confidential information, (viii) for purposes of
establishing any defense available under securities laws, including, without
limitation, establishing a “due diligence” defense or (ix) in protecting and
enforcing such Lenders’ rights with respect to this Loan Agreement and the other
Loan Documents. Each Loan Party acknowledges that Lenders may issue press
releases, advertisements, and other promotional materials, either in print or on
Lenders’ website(s), describing any successful outcome of services provided on
such Loan Party’s behalf; provided, that in the event any Loan Party identifies
the Lenders by name in any such press releases, advertisements or other
promotional materials, such Lenders shall have the ability to review such press
releases, advertisements or other promotional materials prior to the issuance
thereof. Each Loan Party agrees that Lenders shall have the right to identify
such Loan Party by name and use such Loan Party’s corporate name and logo in
those materials or deal terms in “tombstones” or other advertisements, public
statements or marketing materials, solely for marketing purposes, and provide
information concerning the Loans set forth herein to reporting services or
industry trade organizations. In no event shall this Section 11.12 or any other
provision of this Loan Agreement, any of the other Transaction Documents or
applicable law be deemed: (A) to apply to or restrict disclosure of information
that has been or is made public by the Loan Parties or any third party or
otherwise becomes generally available to the public other than as a result of a
disclosure in violation hereof, (B) to apply to or restrict disclosure of
information that was or becomes available to Agent or any Lender (or any
Affiliate of any Lender) on a non-confidential basis from a Person other than a
Loan Party, or (C) to require Agent or any Lender to return any materials
furnished by a Loan Party to Agent or a Lender or prevent Agent or a Lender from
responding to routine informational requests in accordance with the Code of
Ethics for the Exchange of Credit Information promulgated by The Robert Morris
Associates or other applicable industry standards relating to the exchange of
credit information. The obligations of Agent and Lenders under this Section
11.12 shall supersede and replace the obligations of Agent and Lenders under any
confidentiality letter signed prior to the date hereof or any other arrangements
concerning the confidentiality of information provided by any Loan Party to
Agent or any Lender.

 



67

 

Section 11.13.         Governing Law; Choice of Law and Venue; Jury Trial
Waiver; Waivers.

 

(a)                 THIS LOAN AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW). BORROWER, EACH GUARANTOR, AGENT AND THE LENDERS HEREBY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE SOUTHERN DISTRICT OF NEW YORK; provided that nothing in this Loan Agreement
shall be deemed to operate to preclude Agent or any Lender from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Agent or such Lender.

 

(b)                 Borrower and each Guarantor expressly submit and consent in
advance to such jurisdiction in any action or suit commenced in any such court,
and each Borrower and Guarantor, for itself and in connection with its
properties, further agrees that the aforesaid courts of the State of New York
and of the United States of America for the Southern District of New York shall
have exclusive jurisdiction with respect to any claim or counterclaim of
Borrower or any Guarantor based upon the assertion that the rate of interest
charged by or under this Loan Agreement or under the other Transaction Documents
is usurious. Borrower and Guarantors hereby waive any objection that they may
have based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court. Borrower and Guarantors hereby waive
personal service of the summons, complaints, and other process issued in such
action or suit and agrees that service of such summons, complaints, and other
process may be made by registered or certified mail addressed to Borrower or
Guarantors at the addresses set forth in Section 11.02 of this Loan Agreement
and that service so made shall be deemed completed upon the earlier to occur of
Borrower’s or any Guarantor’s, as applicable, actual receipt thereof or three
(3) days after deposit in the U.S. mails, proper postage prepaid.

 

(c)                 BORROWER, EACH GUARANTOR, AGENT AND THE LENDERS HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF ANY OF THE TRANSACTION DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS LOAN AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN
ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 11.13 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS LOAN AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

 



68

 

(d)                 Each of Borrower and Guarantors hereby irrevocably and
unconditionally waives, to the maximum extent not prohibited by law, any right
it may have to claim or recover in any legal action or proceeding referred to in
this Section 11.13 any special, exemplary, punitive or consequential damages.

 

Section 11.14.         Successors and Assigns. This Loan Agreement and the other
Transaction Documents shall be binding upon and inure to the benefit of Agent
and the Lenders, all future holders of a Note, Borrower and their respective
successors and permitted assigns, except that Borrower may not assign or
transfer its rights hereunder or thereunder or any interest herein or therein
without the prior written consent of the Required Lenders. Agent or Lenders may
grant a security interest or assign all or any portion of their rights hereunder
and under one or more Notes or any of the Loan Documents to any of its
Affiliated investments funds or Affiliated companies or to any one or more
financial institutions or funds or companies or an agent or trustee for such
financial institutions or funds or companies (an “Assignee”) and may sell to any
of its Affiliated investments funds or Affiliated companies or to any one or
more financial institutions or funds or companies or an agent or trustee for
such financial institutions or funds or companies (a “Participant”)
participation interests in Agent’s or Lenders’ rights hereunder and under one or
more Notes; provided, however, that so long as no Event of Default has occurred
and is continuing, no Lender may assign or participate its interest under the
Loan Agreement or under one or more Notes without Borrower’s prior written
consent (not to be unreasonably withheld, conditioned or delayed) unless such
assignment or participation is made to an Affiliate of Lender or an Approved
Fund with respect to a Lender; provided, further, that (i) except as the Agent
and the Borrower may otherwise agree, no Assignee shall hold less than Five
Million Dollars ($5,000,000) of the principal amount of the Loans outstanding
and (ii) any such assignment of interest in the Loans by any Lender shall be
accomplished by Lender providing to Borrower and Agent a duly executed
Assignment and Assumption Agreement, in substantially the form of Exhibit F
hereto, identifying the Assignee and the amount of the Loan being assigned,
together with any existing Note (or a lost note affidavit in customary form)
subject to such assignment.. Agent and the Lenders may disclose the Transaction
Documents and any other financial or other information relating to Borrower or
any Subsidiary to any potential Assignee or Participant, provided that such
Assignee or Participant agrees to protect the confidentiality of such documents
and information using the same measures that it uses to protect its own
confidential information and otherwise conform to the requirements of
Section 11.12. The Agent shall maintain at the Agent’s office listed on a
register for the recordation of the names and addresses of the Lenders and
principal amounts (and stated interest) of the Notes or Loans owing to each
Lender pursuant to the terms hereof from time to time, together with any
participations granted to any Participant (the “Register”). The Register shall
be available for inspection by the Borrower, and a redacted version of the
Register showing the entries with respect to any Lender shall be available for
inspection by such Lender, at any reasonable time and from time to time upon
reasonable prior notice. The entries in the Register shall be conclusive and
binding absent manifest error; provided, failure to make any such recordation,
or any error in such recordation, shall not affect the Obligations in respect of
any Note or Loan. The Borrower, the Agent and the Lenders shall treat each
Person in whose name any Note or Loan hall be registered as the owner and the
Lender thereof for all purposes hereof. Any agreement or instrument pursuant to
which a Lender sells a participation shall provide that such Lender shall retain
the sole right to enforce this Loan Agreement and to approve any amendment,
modification or waiver of any provision of this Loan Agreement. The Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.05
and Section 2.06 (subject to the requirements and limitations therein, including
the requirements under Section 2.05(f) (it being understood that the
documentation required under Section 2.05(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to this Section 11.14; provided
that such Participant (A) agrees to be subject to the provisions of Section 2.08
as if it were an assignee under this Section 11.14; and (B) shall not be
entitled to receive any greater payment under Section 2.05 or Section 2.06, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.08 with respect to any
Participant.

 



69

 

Section 11.15.         Counterparts. This Loan Agreement may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which, when so executed and delivered, shall be an original, but all
such counterparts shall together constitute one and the same instrument.

 

Section 11.16.         Further Assurances. Borrower will, and will cause each of
the other Loan Parties to, at its own expense and at Agent’s or the Lenders’
request, from time to time do, execute, acknowledge and deliver all and every
further acts, deeds, conveyances, transfers and assurances, and all financing
and continuation statements and similar notices, reasonably necessary or proper
for the perfection of the security interest being herein provided for in the
Collateral, whether now owned or hereafter acquired.

 

Section 11.17.         Entire Agreement. This Loan Agreement and each of the
other Transaction Documents, taken together, constitute and contain the entire
agreement of the Loan Parties, Agent and the Lenders and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof.

 

Section 11.18.         USA Patriot Act. The Agent and each Lender subject to the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
(the “Act”) hereby notifies the Loan Parties that pursuant to the requirements
of the Act, it is required to obtain, verify and record information that
identifies each Person who opens an account and/or enters into a business
relationship with it, which information includes the name and address of the
Loan Parties and other information that will allow the Agent or such Lender to
identify such Person in accordance with the Act and any other applicable law.
The Loan Parties are hereby advised that any Loans hereunder are subject to
satisfactory results of such verification.

 

Section 11.19.         Rules of Construction. Notwithstanding anything to the
contrary contained herein or in any of the Loan Documents, whenever in this Loan
Agreement or any of the other Loan Documents the words (i) “judgment”,
“discretion” or “determination, or words of similar import are used relating to
the judgment, discretion or determination of the Agent, such words shall mean
(unless otherwise expressly provided herein) and refer to the judgment,
discretion or determination of the Agent, in each case, acting at the direction
of the Required Lenders, or (ii) “consent”, “approval”, “satisfaction”,
“establishment” or words of similar import are used relating to the consent,
approval, satisfaction, establishment of the Agent, such words shall mean and
refer to the consent, approval, satisfaction or establishment of the Agent, in
each case, acting at the direction of the Required Lenders. Any requirement
herein for the delivery to or receipt by an Agent or words of similar import
relating to the delivery to or receipt by such Agent of any documents,
agreements, deliverables, or any other item shall mean and refer to the delivery
to or receipt by such Agent and the Lenders. Any item or action requested by the
Agent or words of similar import relating to the request by the Agent of any
documents, agreements, deliverables, or any other item or action shall mean and
refer to the request by the Agent or the Required Lenders.

 

Section 11.20.         Termination of Security Interest. Upon the payment in
full of all Obligations (other than inchoate indemnity obligations) and the
termination of any commitment to make Loans hereunder, the security interest
granted herein shall terminate and all rights to the Collateral shall revert to
the applicable Loan Party. Upon Agent’s or the Lenders’ written verification to
Borrower of receipt of such payment, Agent and Lenders hereby authorize Borrower
to file any UCC termination statements necessary to effect such termination and
Agent will return any Collateral in its possession to the applicable Loan Party
and will execute and deliver to the applicable Loan Party any additional
documents or instruments as the applicable Loan Party shall reasonably request
to evidence such termination, all at Borrower’s or any other Loan Party’s sole
cost and expense.

 

Section 11.21.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and    

70

 

   

(b)the effects of any Bail-in Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Loan Agreement or any other Loan Document or (iii) the variation of the
terms of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 



71

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement as of
the date first written above.



 

AGENT: [sig1.jpg]



 

 

 

 

  

 

 

 

 

 

 



[Signature Page to Loan and Security Agreement]





 

 





 

BORROWER: [sig2.jpg]     GUARANTORS: [sig3.jpg]



 

 

 

[Signature Page to Loan and Security Agreement]



 
 

 

  [sig4.jpg]



 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Loan and Security Agreement]



 
 

 

  [sig5.jpg]



 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Loan and Security Agreement]





 

 

 

LENDERS: [sig6.jpg]



 

 

 

 

 

 

 

 







[Signature Page to Loan and Security Agreement]











 

 



 

 







EXECUTION VERSION



 

 

 

 

 





 



 

EXHIBITS

 

to

 

LOAN AND SECURITY AGREEMENT

 

by and among

 


STERLING CONSTRUCTION COMPANY, INC.,
as Borrower,

 

THE GUARANTORS THAT ARE PARTIES THERETO

 

THE LENDERS THAT ARE PARTIES THERETO

 

and

 

Wilmington Trust, National Association
as the Agent

 

 

 



 

 

 

 

 

 

 



 

 





EXHIBIT A

 
FORM OF SECURED PROMISSORY NOTE

 

(Term Loan)

 

 



$________________ Dated: ____________, 20__

 



FOR VALUE RECEIVED, the undersigned, Sterling Construction Company, Inc., a
Delaware corporation (“Borrower”), HEREBY PROMISES TO PAY to [_________]
(“Lender”) the principal amount of ______________________ Dollars ($__________)
or such lesser amount as shall equal the aggregate outstanding principal balance
of the Loan made by Lender on the date hereof to Borrower pursuant to the Loan
and Security Agreement referred to below (as the same may be amended, restated,
amended and restated, supplemented, refinanced or otherwise modified from time
to time, the “Loan Agreement”), plus all other payments arising under
Section 2.02 (excluding the portion of the payments representing the principal
amounts) of the Loan Agreement with respect to the Loan, on the dates and in the
amounts set forth in the Loan Agreement. Capitalized terms used herein and not
otherwise defined have the respective meanings set forth in the Loan Agreement.
To the extent that the terms, conditions, or other provisions of this Note
modify, supplement, or are inconsistent with the terms of the Loan Agreement,
the terms, conditions, and other provisions of the Loan Agreement shall govern.

 

The Borrower further promises to pay interest at such address as required by the
Loan Agreement, from the date hereof on the outstanding principal amount owing
hereunder from time to time, at the applicable rate per annum set forth in
Section 2.02 of the Loan Agreement. Interest shall be payable in advance as set
forth in Section 2.02 of the Loan Agreement. Interest shall be calculated on the
basis of a year of three hundred sixty (360) days for the actual number of days
elapsed. In no event shall interest hereunder exceed the maximum rate permitted
under applicable law.

 

All payments of principal and interest shall be made in U.S. Dollars in
immediately available funds as specified in the Loan Agreement. Amounts
remaining unpaid on this Note may be prepaid as provided in the Loan Agreement.
Amounts repaid or prepaid hereunder may not be reborrowed. All other payments
due under this Note or under the Loan Agreement shall be payable as and when
specified in the Loan Agreement.

 

Upon the occurrence and during the continuance of any Event of Default, all
amounts then remaining unpaid on this Note may become, or may be declared to be,
immediately due and payable as provided in the Loan Agreement.

 

This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Loan and Security Agreement, dated as of April 3, 2017, by and among
Borrower, the Guarantors party thereto, the Agent and the Lenders party thereto.
This Note and the obligation of Borrower to repay the unpaid principal amount of
the Loan, interest on the Loan, premium, if any, and all other amounts due Agent
and Lenders under the Loan Agreement is secured under the Loan Agreement.

 

This Note is secured by liens on and security interests in certain property of
the Borrower and the other Loan Parties that have been granted to the Agent, for
itself and the benefit of the other Lenders, pursuant to the Loan Agreement and
the other Loan Documents. Reference is hereby made to the Loan Documents for a
description of the Collateral securing this Note, the terms and conditions upon
which such liens and security interests were granted and the rights of the
holder of this Note in respect thereof.

 

 



Exhibit A – Form of Secured Promissory Note





 

 

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

 

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Agent or any
Lender in the enforcement or attempt to enforce any of Borrower’s obligations
hereunder not performed when due.

 

THIS NOTE SHALL BE GOVERNED BY, AND INTERPRETED AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN THAT STATE. THE BORROWER AND THE LENDER MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK, COUNTY OF NEW YORK, CITY OF NEW YORK OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE IN ACCORDANCE WITH THE TERMS
OF SECTION 11.13 OF THE LOAN AGREEMENT.

 

 

 

 

 

 

 

 



Exhibit A – Form of Secured Promissory Note





 

 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 



    STERLING CONSTRUCTION COMPANY, INC.,     a Delaware corporation,          
By:                Name:                 Title:              



 

 

 

 

 

 

 

 



Exhibit A – Form of Secured Promissory Note



 

 



EXHIBIT B

 

COLLATERAL DESCRIPTION

 

All right, title, interest, claims and demands of the Loan Parties in and to the
following property, whether now owned or hereafter acquired or arising and
wherever located:

 

1.All Accounts;    

2.All Books;    

3.All Chattel Paper;    

4.All Commercial Tort Claims, including any Commercial Tort Claims listed on
Attachment 1;    

5.All Deposit Accounts and cash, cash equivalents or other assets of such Loan
Party that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any Lender;    

6.All Documents;    

7.All Equipment;    

8.All Farm Products;    

9.All Fixtures;    

10.All General Intangibles;    

11.All Goods;    

12.All Instruments and Negotiable Collateral;    

13.All Intellectual Property;    

14.All Inventory;    

15.All Investment Property;    

16.All Letter-of-Credit Rights;    

17.All Pledged Collateral (including all of such Loan Party’s Pledged Operating
Agreements and Pledged Partnership Agreements);    

18.All Securities Accounts;    

19.All Supporting Obligations;    

20.To the extent not otherwise included, all proceeds (as such term is defined
in the Code) and products, whether tangible or intangible, of any and all of the
foregoing, and all accessions to, substitutions and replacements for, and rents
and profits of each of the foregoing including proceeds of insurance or
Commercial Tort Claims covering or relating to any or all of the foregoing, and
any and all Accounts, Books, Chattel Paper, Deposit Accounts, Equipment,
Fixtures, General Intangibles, Inventory, Investment Property, Intellectual
Property, Negotiable Collateral, Pledged Interests, Securities Accounts,
Supporting Obligations, money, or other tangible or intangible property
resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Loan Party or Agent from time to time
with respect to any of the Investment Property.

 



Exhibit B – Collateral Description



 

All capitalized terms used in this Exhibit B and not otherwise defined herein or
in the Loan Agreement, shall have the respective meanings given to such terms in
the Uniform Commercial Code of the State of New York as in effect from time to
time.

 

Notwithstanding anything contained in this Loan Agreement to the contrary, the
term “Collateral” shall not include: (i) Equity Securities of (y) Road and
Highway Builders, LLC, a Nevada limited liability company, or (z) Sterling
Hawaii Asphalt, LLC, a Hawaii limited liability company; provided, that if at
any time either Road and Highway Builders, LLC and/or Sterling Hawaii Asphalt,
LLC becomes, or is required to become, a Required Guarantor Party or the
Borrower is otherwise able to cause the Equity Securities in such entity to be
pledged, in each case, pursuant to the terms of the Loan Documents, the Equity
Securities of such entity shall automatically and immediately be included in the
term “Collateral”; or (ii) any rights or interest in any contract, lease,
permit, license, or license agreement covering real or personal property of any
Loan Party if under the terms of such contract, lease, permit, license, or
license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited as a matter of law or under the
terms of such contract, lease, permit, license, or license agreement and such
prohibition or restriction has not been waived or the consent of the other party
to such contract, lease, permit, license, or license agreement has not been
obtained (provided, that, (A) the foregoing exclusions of this clause (ii) shall
in no way be construed (1) to apply to the extent that any described prohibition
or restriction is ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the
Code or other applicable law, or (2) to apply to the extent that any consent or
waiver has been obtained that would permit Agent’s security interest or lien to
attach notwithstanding the prohibition or restriction on the pledge of such
contract, lease, permit, license, or license agreement and (B) the foregoing
exclusions of clauses (i) and (ii) shall in no way be construed to limit,
impair, or otherwise affect any of Agent’s or any Lender’s continuing security
interests in and liens upon any rights or interests of any Loan Party in or to
(1) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or Equity Securities
(including any Accounts or Equity Securities), or (2) any proceeds from the
sale, license, lease, or other dispositions of any such contract, lease, permit,
license, license agreement, or Equity Securities); (iii) property subject to
Liens permitted by clause (vi) of the definition of Permitted Liens solely to
the extent that a grant or perfection of a Lien in favor of Agent on any such
property is prohibited by or results in a breach or termination of, or
constitutes a default under, the documentation governing such Permitted Liens or
the obligations secured by such Liens (other than to the extent that such terms
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the Code (or any successor provision or provisions) of any relevant
jurisdiction and other than to the extent all necessary consents to creation,
attachment and perfection of Agent’s Liens thereon have been obtained) and, in
any event, immediately upon the ineffectiveness, lapse or termination of such
terms or the obtainment of such consents, such property shall be included in the
term Collateral; provided, however, that the term Collateral shall include any
and all proceeds of such property (other than to the extent that such proceeds
are required to be applied to the obligations they secure); or (iv) any United
States intent-to-use trademark applications to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the PTO of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral.

 

 



Exhibit B – Collateral Description



 



Attachment 1

 

Commercial Tort Claims

 

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B – Collateral Description



 



EXHIBIT C

 

FORM OF LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT

 

THIS LANDLORD’S LIEN WAIVER, ACCESS AGREEMENT AND CONSENT (this “Agreement”) is
made and entered into as of [ , ] by and between [_______________________],
having an office at [___________________________________] (“Landlord”) and
Wilmington Trust, National Association, a national banking association, having
an office at 1100 North Market Street, Wilmington, DE 19890, as agent (together
with any successors in such capacity, the “Agent”), for the benefit of the
lenders (the “Lenders”) under the Loan Agreement described below.

 

RECITALS:

 

A.                 Landlord is the record title holder and owner of the real
property described in Exhibit A attached hereto (the “Real Property”).

 

B.                 Landlord has leased all or a portion of the Real Property
(the “Leased Premises”) to [________________] (“Lessee”) pursuant to a certain
lease agreement or agreements described in Exhibit B attached hereto
(collectively, and as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Lease”).

 

C.                 Lessee, Agent, and the Lenders have entered into that certain
Loan and Security Agreement, dated as of April 3, 2017 (as the same may be
amended, restated, amended and restated, supplemented, refinanced or otherwise
modified from time to time, the “Loan Agreement”), and certain related loan
documents (as such related loan documents may be amended, restated, amended and
restated, supplemented, refinanced or otherwise modified from time to time,
together with the Loan Agreement, collectively, the “Loan Documents”), which
provide for, among other things, the making of certain loans and other
extensions of credit to Lessee by the Lenders.

 

D.                 As security for the payment and performance of Lessee’s
obligations under the Loan Agreement and the other Loan Documents, Agent (for
its benefit and the benefit of the Lenders) has or will acquire a security
interest in and lien upon all of Lessee’s personal property, including without
limitation, all inventory, accounts, goods, equipment, farm products and
fixtures (together with all additions, substitutions, replacements and
improvements to, and proceeds of, the foregoing, collectively, the
“Collateral”).

 

E.                  Agent has requested, pursuant to its rights under the Loan
Agreement, that Landlord execute this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents, warrants and agrees in favor of Agent,
as follows:

 

1.                  Landlord hereby waives and releases unto Agent (i) any
contractual landlord’s lien and any other landlord’s lien which it may be
entitled to at law or in equity against any Collateral, (ii) any and all rights
granted by or under any present or future laws to levy or distrain for rent or
any other charges which may be due to the Landlord against the Collateral and
(iii) any and all claims, liens and demands of every kind which it has or may
hereafter have against the Collateral (including, without limitation, any right
to include the Collateral in any secured financing Landlord may become party
to). Landlord acknowledges that the Collateral is and will remain personal
property and not fixtures even though it may be affixed to or placed on the Real
Property.

 



Exhibit C – Form of Landlord Waiver



 



2.                  Landlord certifies that (i) Landlord is the landlord under
the Lease described in Exhibit B attached hereto, (ii) the Lease is in full
force and effect and has not been amended, restated, supplemented, extended,
renewed or otherwise modified except as set forth in Exhibit B hereto,
(iii) there is no defense, offset, claim or counterclaim by or in favor of
Landlord against Lessee under the Lease or against the obligations of Landlord
under the Lease and (iv) no notice of default has been given under or in
connection with the Lease which has not been cured, and Landlord has no
knowledge of any occurrence of any other default under or in connection with the
Lease.

 

3.                  Landlord agrees that Agent has the right to remove the
Collateral from the Leased Premises at any time prior to the occurrence of a
default under the Lease and, after the occurrence of such a default, during the
Standstill Period (as hereinafter defined) provided that Agent shall repair any
damage arising from such removal. Landlord further agrees that, during the
foregoing periods, Landlord will not (i) remove any of the Collateral from the
Leased Premises or (ii) hinder Agent’s actions in removing Collateral from the
Leased Premises or Agent’s actions in otherwise enforcing its security interest
in the Collateral. Agent shall not be liable for any diminution in value of the
Leased Premises caused by the absence of Collateral actually removed or by the
need to replace the Collateral after such removal. Landlord acknowledges that
Agent shall have no obligation to remove the Collateral from the Leased
Premises.

 

4.                  Landlord acknowledges and agrees that Lessee’s granting of a
security interest in the Collateral in favor of Agent (for its benefit and the
benefit of the Lenders) shall not constitute a default under the Lease nor
permit Landlord to terminate the Lease or re-enter or repossess the Leased
Premises or otherwise be the basis for the exercise of any remedy by Landlord,
and Landlord hereby expressly consents to the granting of such security
interest.

 

5.                  Notwithstanding anything to the contrary contained in this
Agreement or the Lease, in the event of a default by Lessee under the Lease,
Landlord agrees that (i) it shall provide to Agent at the address set forth in
the introductory paragraph hereof a copy of any notice of default delivered to
Lessee under the Lease and (ii) it shall not exercise any of its remedies
against Lessee provided in favor of Landlord under the Lease or at law or in
equity until, in the case of a monetary default, the date which is 30 days after
the date Landlord delivers written notice of such monetary default to Agent, and
in the case of a non-monetary default, the date which is 45 days after the date
Landlord delivers written notice of such non-monetary default to Agent (such
30-day period for monetary defaults and such 45-day period for non-monetary
defaults, as applicable, being referred to as the “Standstill Period”),
provided, however, if such non-monetary default by its nature cannot reasonably
be cured by Agent within such 45-day period, Agent shall have such additional
period of time as may be reasonably necessary to cure such non-monetary default,
so long as Lessee commences such curative measures within such 45-day period and
thereafter proceeds diligently to complete such curative measures. In the event
that any such non-monetary default by its nature cannot reasonably be cured by
Agent, Landlord shall, provided Agent has theretofore cured all monetary
defaults (if any), upon the request of Agent enter into a new lease with Agent
(or its nominee) on the same terms and conditions as the Lease. Agent shall have
the right, but not the obligation, during the Standstill Period, to cure any
such default and Landlord shall accept any such cure by Agent or Lessee. If,
during the Standstill Period, Agent or Lessee or any other person or entity
cures any such default, then Landlord shall rescind the notice of default.

 

6.                  In the event of a termination, disaffirmance or rejection of
the Lease for any reason, including, without limitation, pursuant to any laws
(including any bankruptcy or other insolvency laws) by Lessee or the termination
of the Lease for any reason by Landlord, Landlord will give Agent the right,
within sixty (60) days of such event, to enter upon the Leased Premises during
such sixty (60) day period for the purpose of removing the Collateral therefrom.

 



Exhibit C – Form of Landlord Waiver



 

7.                  Notwithstanding any provision to the contrary contained in
the Lease, any acquisition of Lessee’s interest by Agent, its nominee, shall not
create a default under, or require Landlord’s consent under, the Lease.

 

8.                  The terms and provisions of this Agreement shall inure to
the benefit of and be binding upon the successors and assigns of Landlord
(including, without limitation, any successor owner of the Real Property) and
Agent. Landlord will disclose the terms and conditions of this Agreement to any
purchaser or successor to Landlord’s interest in the Leased Premises.
Notwithstanding that the provisions of this Agreement are self-executing,
Landlord agrees, upon request by Agent, to execute and deliver a written
acknowledgment confirming the provisions of this Agreement in form and substance
satisfactory to Agent.

 

9.                  All notices to any party hereto under this Agreement shall
be in writing and sent to such party at its respective address set forth above
(or at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 9) by certified mail, postage prepaid, return receipt requested or by
overnight delivery service.

 

10.              Within fifteen (15) days after written request therefor from
Agent, but no more frequently than once per any twelve (12) month period
Landlord shall deliver to Agent (and any other party identified by Agent) an
estoppel certificate signed by Landlord in form reasonably designated by Agent
that certifies as to: (a) the rent payable under the Lease; (b) the term of the
Lease and the rights of Tenant, if any, to extend the term of the Lease; (c) the
nature of any defaults by Tenant alleged by Landlord; and (d) any other matters
reasonably requested by Agent.

 

11.              This Agreement may not be changed or terminated orally.

 

12.              No action by Agent or its agents, representatives and/or
employees pursuant to this Agreement shall be deemed to be an assumption by
Agent of the Lease and, except as expressly provided herein, Agent shall not
have any obligations to Landlord.

 

13.              Agent may, without in any way affecting or limiting this
Agreement, and without notice to Landlord, amend, restate (in whole or in part),
amend and restate, supplement, refinance or otherwise modify the Loan Documents.

 

14.              The provisions of this Agreement shall continue in effect until
Landlord shall have received Agent’s written certification that all of Lessee’s
obligations under the Loan Agreement and the other Loan Documents have been
satisfied.

 

15.              This Agreement and the rights and obligations of the parties
hereunder shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State in which the Leased Premises are located,
without regard to conflicts of laws principles.

 

16.              Landlord agrees to execute, acknowledge and deliver such
further instruments as Agent may request to allow for the proper recording of
this Agreement (including, without limitation, a revised landlord’s waiver in
form and substance sufficient for recording) or to otherwise accomplish the
purposes of this Agreement.

 



Exhibit C – Form of Landlord Waiver



 

17.              Landlord agrees that, so long as Lessee’s obligations under the
Loan Agreement remain outstanding and Agent retains an interest in the
Collateral, no modification, alteration or amendment shall be made to the Lease
without the prior written consent of Agent if such modification, alteration or
amendment could have a material adverse effect on the value or use of the Leased
Premises or Lessee’s obligations or rights under the Lease.

 

18.              This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but together the counterparts shall
constitute one and the same document.

 

19.              In the event of any conflicts between the terms and provisions
of this Agreement and the terms and provisions of the Lease, the terms and
provisions of this Agreement shall control. The foregoing notwithstanding,
however, nothing contained herein shall be deemed to amend or modify the terms
of the Lease as between Landlord and Tenant.

 

20.              THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT.

 

 

 

[Signature Page Follows.]

 

 

 

 

 

 



Exhibit C – Form of Landlord Waiver



 



IN WITNESS WHEREOF, Landlord and Agent have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the date first
above written.

 

 

 

    LANDLORD:           [Landlord]           By:          Name:       Title:    
      AGENT:           WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Agent           By:       Name:       Title:      



 







 

 

 



Exhibit C – Form of Landlord Waiver



 



Exhibit A

 

Description of Real Property

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit C – Form of Landlord Waiver



 



Schedule B

 

Description of Leases

 

Lessor Lessee Dated Modification Location/
Property Address                              

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit C – Form of Landlord Waiver



 



EXHIBIT D

 

FORM OF SOLVENCY CERTIFICATE

 

April 3, 2017

 

This Solvency Certificate is being executed and delivered pursuant to Section
4.01(a)(xviii) of that certain Loan and Security Agreement, dated as of the date
hereof (as the same may be amended, restated, amended and restated,
supplemented, refinanced or otherwise modified from time to time, the “Loan
Agreement”) by and among Wilmington Trust, National Association, a national
banking association, as agent (the “Agent”), the lenders party thereto from time
to time (the “Lenders”), Sterling Construction Company, Inc., a Delaware
corporation (the “Borrower”) and the guarantors party thereto from time to time
(the “Guarantors” and together with the Borrower as the “Loan Parties”).
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms as set forth in the Loan Agreement.

 

The undersigned, as the [Chief Financial Officer] of the Borrower, in such
capacity and not in any individual capacity, does hereby certify to the Agent on
behalf of the Borrower that:

 

a)I am the [Chief Financial Officer] of the Borrower, I am generally familiar
with the businesses and assets of the Loan Parties and their Subsidiaries, I
have made such other investigations and inquiries as I have deemed appropriate
and I am duly authorized to execute this Solvency Certificate on behalf of the
Loan Parties and their Subsidiaries pursuant to the Loan Agreement. The
financial information, projections and assumptions that underlie and form the
basis for the certifications made in this Solvency Certificate were made in good
faith and were based on assumptions which provide a reasonable basis for the
projections contained therein and reflect Borrower’s judgment based on present
circumstances of the most likely set of conditions and course of action for the
projected period (it being recognized by the Agent and the Lenders that
projections are subject to uncertainties and contingencies many of which are
beyond  Borrower’s control and that no assurance can be given that such
projections will be realized and that projections are not to be viewed as facts
and that the actual results during the period or periods covered by such
projections may vary from such projections and such variances may be material).

 

b)Based upon the review and examination described in paragraph (a) above, as of
the date hereof, after giving effect to the consummation of the Transactions on
the Closing Date, including the making of the Loans under the Loan Agreement on
the date hereof, and after giving effect to the application of proceeds of such
Loans, the Loan Parties and their respective Subsidiaries, taken as a whole, are
Solvent.

 

[Signature Page Follows]

 

 

 

 

 



Exhibit D – Form of Solvency Certificate



 





IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

 

 

    STERLING CONSTRUCTION COMPANY, INC.,     a Delaware corporation,          
By:                Name:                Title:                    



 

 





 

 

 

 

 



Exhibit D – Form of Solvency Certificate



 



EXHIBIT E

 

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1

 

THIS [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of [●] (this
“Security Agreement”), is made by Sterling Construction Company, Inc., a
Delaware Corporation (the “Grantor”), in favor of Wilmington Trust, National
Association, as agent (in such capacity, together with its successors and
permitted assigns, the “Administrative Agent”) for the Lenders (as defined in
the Loan and Security Agreement referred to below).

 

WHEREAS, the Grantor, the Guarantors (as defined in the Loan and Security
Agreement referred to below), the Lenders and the Agent have entered into that
certain Loan and Security Agreement, dated as of April 3, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan and
Security Agreement”), in favor of the Agent for the benefit of the Lenders; and

 

WHEREAS, the Loan and Security Agreement requires the Grantor to execute and
deliver this Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Loan and Security Agreement, the Grantor hereby agrees as
follows:

 

Section 1 Defined Terms. Capitalized terms used herein without definition are
used as defined in the Loan and Security Agreement.

 

Section 2 Grant of Security Interest in [Copyright][Patent][Trademark]
Collateral. The Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations of the Grantor, hereby pledges and grants to the
Agent for the benefit of the Lenders, and grants to the Agent for the benefit of
the Lenders, a security interest in, all of its right, title and interest in, to
and under the following Collateral now owned or at any time hereinafter acquired
by Grantor, or in which Grantor now has or at any time in the future may acquire
any right, title and interest in, to and under (the
“[Copyright][Patent][Trademark] Collateral”):

 

[(i)       all copyright rights, copyright applications, copyright registrations
and like protections in each work or authorship and derivative work thereof,
whether published or unpublished and whether or not the same also constitutes a
trade secret,, including, without limitation, those copyright applications and
copyright registrations referred to on Schedule I hereto;

 

(ii)       all renewals, reversions and extensions of the foregoing; and

 

(iii)       all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

[(i)       all of all patents, patent applications and like protections,
including, without limitation, those patents and patent applications referred to
on Schedule I hereto;

 

_______________

 



1Note to Draft: References to the Loan and Security Agreement to be removed in
jurisdictions where reference thereto would require such agreements to be filed
with the applicable intellectual property office.



 



Exhibit E – Form of Intellectual Property Security Agreement



 

(ii)       all improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the foregoing; and

 

(iii)       all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

[(i)       all trademark and service mark rights, whether registered or not,
applications to register and registrations of the same and like protections,
including, without limitation, those registered trademarks and applications to
register trademarks referred to on Schedule I hereto;

 

(ii)       all renewals and extensions of the foregoing;

 

(iii)       all goodwill connected with and symbolized by the foregoing; and

 

(iv)       all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.

 

provided, however, that the foregoing grant of security interest will not cover
any United States intent-to-use trademark application to the extent that, and
solely during the period in which, the grant, attachment, or enforcement of a
security interest therein would impair the validity, registrability, or
enforceability of such intent-to-use trademark application under applicable
federal law or any trademark registration that issues therefrom.]

 

Section 3      Loan and Security Agreement. The security interest granted
pursuant to this Security Agreement is granted in conjunction with the security
interest granted to the Agent pursuant to the Loan and Security Agreement, and
the Grantor hereby acknowledges and agrees that the rights and remedies of the
Agent with respect to the security interest in the
[Copyright][Patent][Trademark] Collateral made and granted hereby are more fully
set forth in the Loan and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
of any conflict between the terms of this Security Agreement and the Loan and
Security Agreement, the terms of the Loan and Security Agreement shall govern.

 

Section 4     Counterparts. This Security Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.

 

Section 5     Governing Law. This Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

[Remainder of page intentionally left blank]

 

 

 

 

 



Exhibit E – Form of Intellectual Property Security Agreement



 



IN WITNESS WHEREOF, the Grantor has caused this [Copyright][Patent][Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

 

    GRANTOR:           [STERLING CONSTRUCTION COMPANY, INC.]           By:     
    Name:       Title:







 

Acknowledged and Agreed to as of the date hereof:

 

AGENT:

 



WILMINGTON TRUST, NATIONAL ASSOCIATION

 

 



By:          Name:       Title:          







 

 

 



Exhibit E – Form of Intellectual Property Security Agreement



 



SCHEDULE I

 

[Copyrights][Patents][Trademarks]

 

1.      I.     REGISTERED [COPYRIGHTS][PATENTS][TRADEMARKS]

 

[Include registration number and date]

 

2.      II.     [COPYRIGHT][PATENT][TRADEMARK] APPLICATIONS

 

[Include application number and date]

 

 

 

 

 

 

 



Exhibit E – Form of Intellectual Property Security Agreement



 



EXHIBIT F

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is dated as of [_______ ___, 20__] and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.][2]
Capitalized terms used but not defined herein shall have the meanings given to
them in the Loan Agreement identified below (as the same may be amended,
restated, amended and restated, supplemented, refinanced or otherwise modified
from time to time, the “Loan Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption Agreement as if set
forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Loan Agreement, date hereof (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Loan Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption Agreement, without representation or warranty by
[the][any] Assignor.

 

1. Assignor[s]:                         2. Assignee[s]:                   [for
each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]      

 

 

_______________

 

2Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 



Exhibit F – Form of Assignment and Assumption Agreement



 

      3. Borrower: Sterling Construction Company, Inc., a Delaware corporation
(“Borrower”)       4. Agent: Wilmington Trust, National Association, as the
agent under the Loan Agreement (the “Agent”)       5. Loan Agreement: The Loan
and Security Agreement dated as of April 3, 2017, by and among Borrower, the
guarantors party thereto from time to time, Agent and each lender party thereto
from time to time (the “Lenders”).       6.    

 

Assignor[s] Assignee[s] Facility
Assigned Aggregate Amount of Loans for all Lenders Amount of Loans Assigned
Percentage Assigned of Loans CUSIP Number              

 

 

[7. Trade Date: ____________________]3

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 _______________

 



3To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



 

 



Exhibit F – Form of Assignment and Assumption Agreement



 



The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 



 

    ASSIGNOR[S]     [NAME OF ASSIGNOR]           By:        Name:      Title:  
          ASSIGNEE[S]     [NAME OF ASSIGNEE]             By:        Name:      
Title:           Accepted:               WILMINGTON TRUST, NATIONAL ASSOCIATION,
      as Agent               By         Name:          Title:                

 



Exhibit F – Form of Assignment and Assumption Agreement



 



ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1.       Representations and Warranties.

 

1.1       Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption
Agreement and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Loan Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any Collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.       Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption Agreement and to consummate
the transactions contemplated hereby and to become a Lender under the Loan
Agreement, (ii) it meets all the requirements to be an assignee under the Loan
Agreement (subject to such consents, if any, as may be required under the Loan
Agreement), (iii) from and after the Closing Date, it shall be bound by the
provisions of the Loan Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Loan Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption
Agreement and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Assignment and Assumption
Agreement and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption Agreement is any
documentation required to be delivered by it pursuant to the terms of the Loan
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.       Payments. From and after the date hereof, the Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the date hereof and to [the][the
relevant] Assignee for amounts which have accrued from and after the date
hereof.

 



Exhibit F – Form of Assignment and Assumption Agreement



 

3.       General Provisions. This Assignment and Assumption Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption Agreement may
be executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption Agreement by telecopy or other electronic method of
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption Agreement. This Assignment and Assumption
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 



Exhibit F – Form of Assignment and Assumption Agreement



 



EXHIBIT G

 

FORM OF NOTICE OF BORROWING

 

Date: _________ __, 201_

 

Wilmington Trust, National Association
as Agent for the Lenders referred to below
Attn: Jennifer Anderson
Rodney Square North

1100 North Market Street

Wilmington, DE 19890

 



Re:Sterling Construction Company, Inc. (the “Borrower”)

 

Ladies and Gentlemen:

 

Reference is made to that certain Loan and Security Agreement, dated as of April
3, 2017 (as the same may be amended, restated, amended and restated,
supplemented, refinanced or otherwise modified from time to time, the “Loan
Agreement”) by and among Wilmington Trust, National Association, a national
banking association, as agent (the “Agent”), the lenders party thereto from time
to time (the “Lenders”), the Borrower and the guarantors party thereto from time
to time (the “Guarantors” and together with the Borrower as the “Loan Parties”).
Capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms as set forth in the Loan Agreement.

 

Borrower hereby gives you notice pursuant to Section 2.03(c) [and Section
4.01(a)(v)] of the Loan Agreement that it requests the Lenders to make a Loan
under the Loan Agreement, and that in connection therewith sets forth below the
terms on which such Loan is requested to be made:

The undersigned hereby requests a borrowing of Loans:

 

1.On [date] (a Business Day).    

2.In the amount of $[amount].    

3.The Interest Period will be [one / two / three / six] months.    

4.Borrower hereby irrevocably authorizes and directs the Agent to disburse the
proceeds of the Loan as set forth in the funds flow attached hereto as
Exhibit A. For the avoidance of doubt, Borrower hereby authorizes the payment of
amounts under the Fee Letter and the reimbursement of the Agent’s and Lenders’
expenses, in each case as required to be paid on the Closing Date and in
accordance with Exhibit A hereto.

 

Borrower hereby represents and warrants on the date of the proposed Borrowing
that each of the conditions specified in Section 4.01(b) of the Loan Agreement
is, or will be, satisfied as of the date of the proposed borrowing of the Loan
(specified above) (both immediately before and immediately after giving effect
to such borrowing).

 

[Signature Page Follows]



 

Exhibit G – Form of Notice of Borrowing



 



 

 

    STERLING CONSTRUCTION COMPANY, INC.     as Borrower           By:          
    Name:      Title:





 



 

 

 

 

 

 



Exhibit G – Form of Notice of Borrowing



 



Exhibit A

 

FUNDS FLOW

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit G – Form of Notice of Borrowing



 



EXHIBIT H

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”), dated as of ____________
20___, is made by each of the parties listed on the signature pages hereto as a
“New Loan Party” (each, a “New Loan Party” and collectively, the “New Loan
Parties”) in favor of Wilmington Trust, National Association, as agent (“Agent”)
for the Lenders under the below-referenced Loan Agreement.

 

Reference is made to the certain Loan and Security Agreement, dated as of April
3, 2017 (as the same may be amended, restated, amended and restated,
supplemented, refinanced or otherwise modified from time to time, the “Loan
Agreement”) by and among Agent, the lenders party thereto from time to time (the
“Lenders”), Sterling Construction Company, Inc., a Delaware corporation (the
“Borrower”) and the guarantors party thereto from time to time (the “Guarantors”
and together with the Borrower as the “Loan Parties”). Capitalized terms used
herein but not defined herein shall have the meanings ascribed to such terms as
set forth in the Loan Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and Guarantors have entered into the Loan Agreement in
order to induce the Lenders to make the Loans; and

 

WHEREAS, pursuant to Section 6.10 of the Loan Agreement, subject to certain
limitations and exceptions set forth therein, each of the undersigned New Loan
Parties is required to become a Guarantor under the Loan Documents by executing
a Joinder Agreement.

 

NOW, THEREFORE, the Agent and the New Loan Party hereby agree as follows:

 

1.                  Joinder as Guarantor. In accordance with Section 6.10 of the
Loan Agreement, the New Loan Party by its signature below becomes a Guarantor
under the Loan Agreement and the Guaranty with the same force and effect as if
originally named therein as a Guarantor. Each New Loan Party (a) hereby jointly
and severally guarantees, as a primary obligor and not as a surety to the Agent
and each Lender and their respective successors and assigns, the prompt payment
in full when due (whether at stated maturity, by required prepayment,
declaration, demand, by acceleration or otherwise) of the Guaranteed Obligations
(as defined in the Guaranty), but in any event subject to the same terms,
provisions and limitations set forth in the Guaranty and (b) unconditionally
grants, assigns, and pledges to Agent, for the benefit of the Lender, to secure
the Obligations, a continuing security interest in and to all of such New Loan
Party’s right, title and interest in and to the Collateral. The New Loan Party
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the applicable Loan Documents,
including, without limitation (a) all of the applicable representations and
warranties set forth in Article V of the Loan Agreement, (b) all of the
applicable representations and warranties set forth in Section 6 of the
Guaranty, (c) all of the affirmative and negative covenants set forth in
Articles VI and VII of the Loan Agreement and (d) all of the affirmative and
negative covenants set forth in Section 7 of the Guaranty. Each reference to a
Guarantor in the Loan Documents shall be deemed to include the New Loan Party.

 

2.                  Representations and Warranties. Upon updating Schedule 9 to
the Loan Agreement and updating the Perfection Certificate, in each case, as
contemplated by Section 3 below, the New Loan Party represents and warrants that
each of the representations and warranties set forth in the Loan Agreement and
each other Loan Document and applicable to the undersigned is true and correct
in all material respects both before and after giving effect to this Joinder
Agreement, except to the extent that any such representation and warranty
relates solely to any earlier date, in which case such representation and
warranty is true and correct as of such earlier date; provided that, in each
case, such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof.

 



Exhibit H – Form of Joinder



 

3.                  Schedules and Perfection Certificate. Attached hereto as
Exhibit A is an updated Schedule 9 to the Loan Agreement and an updated
Perfection Certificate, in each case, covering the New Loan Party and its
assets, all in form, content and scope reasonably satisfactory to Agent and the
Lenders.

 

4.                  Filing Authorization. Each New Loan Party authorizes Agent
at any time and from time to time to file, transmit, or communicate, as
applicable, financing statements and amendments thereto (i) describing the
Collateral as “all personal property of debtor” or “all assets of debtor” or
words of similar effect, (ii) describing the Collateral as being of equal or
lesser scope or with greater detail, or (iii) that contain any information
required by part 5 of Article 9 of the Code for the sufficiency or filing office
acceptance. Each New Loan Party also hereby ratifies any and all financing
statements or amendments previously filed by Agent in any jurisdiction in
connection with the Loan Documents.

 

5.                  Further Assurances. The New Loan Party agrees that at any
time and from time to time, upon the written request of the Agent and the
Lenders, it will execute and deliver such further documents and do such further
acts as the Agent or the Lenders may reasonably request in accordance with the
terms and conditions of the Loan Documents in order to effect the purposes of
this Joinder Agreement.

 

6.                  Severability. Any provision of this Joinder Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7.                  Counterparts. This Joinder is a Loan Document. This Joinder
Agreement may be executed in counterparts, each of which shall constitute an
original. Delivery of an executed signature page to this Joinder Agreement by
facsimile or electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Joinder Agreement.

 

8.                  No Waiver. Except as expressly supplemented hereby, the Loan
Documents shall remain in full force and effect.

 

9.                  Notices. All notices, requests and demands to or upon the
New Loan Party, the Agent or any Lender shall be governed by the terms of
Section 11.06 of the Loan Agreement.

 

10.              Choice of Law and Venue; Jury Trial Waiver. THIS JOINDER
AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS CHOICE OF LAW AND VENUE, JURY TRIAL
WAIVER, AND WAIVERS SET FORTH IN SECTION 11.13 OF THE LOAN AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 



Exhibit H – Form of Joinder



 

11.              GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. EACH
NEW LOAN PARTY AND THE AGENT HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK; provided
that nothing in this JOINDER AGREEMENT shall be deemed to operate to preclude
Agent or NEW LOAN PARTY from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Agent or
such NEW LOAN PARTY.

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 



Exhibit H – Form of Joinder



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

 

    [Name of New Loan Party]           By:        Name:      Title:            
WILMINGTON TRUST, NATIONAL ASSOCIATION,     as Agent             By:         
Name:        Title:





 

 
 

 

 

 

 



Exhibit H – Form of Joinder



 



Exhibit A

 

Revised Schedule 9 and Perfection Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit H – Form of Joinder



 



EXHIBIT I

 

RESERVED

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit I – Reserved



 



EXHIBIT J

 

RESERVED

 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit J – Reserved



 







EXHIBIT K

 

FORM OF COMPLIANCE CERTIFICATE

 

Dated as of ______ __, 20__

 

The undersigned Chief Financial Officer of Sterling Construction Company, Inc.,
a Delaware corporation, (the “Borrower”), delivers this Certificate (this
“Certificate”) pursuant to that certain Loan and Security Agreement dated as of
April 3, 2017, by and among Wilmington Trust, National Association, a national
banking association, as agent (the “Agent”), the lenders party thereto from time
to time (the “Lenders”), the Borrower and the guarantors party thereto from time
to time (the “Guarantors” and together with the Borrower as the “Loan Parties”)
(as the same may be amended, restated, amended and restated, supplemented,
refinanced or otherwise modified from time to time, the “Loan Agreement”). The
undersigned hereby certifies to the Agent and the Lenders, as of the date first
written above, as follows:

 

1.       I am the duly elected Chief Financial Officer of the Borrower.

 

2.       I have reviewed the terms of the Loan Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of the Borrower, the Guarantors and
their Subsidiaries, during the immediately preceding fiscal [quarter] [year].

 

3.       The review described in Section 2 above did not disclose the existence
during or at the end of such fiscal [quarter] [year], and I have no knowledge of
the existence and continuance on the date hereof, of any condition or event
which constitutes a Default or an Event of Default, except as set forth on
Schedule I attached hereto. Described on Schedule I attached hereto are the
exceptions, if any, to this Section 3 listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
the Borrower or Guarantor has taken, is taking, or proposes to take with respect
to such condition or event.

 

4.       I further certify that, based on the review described in Section 2
above, none of the Borrower or any Guarantor has at any time during or at the
end of such fiscal [quarter] [year], except as specifically described on
Schedule II attached hereto or as permitted by the Loan Agreement, done any of
the following:

 

(a)       Changed its respective corporate name, or transacted business under
any trade name, style, or fictitious name, other than those previously described
to you and set forth in the Loan Documents.

 

(b)       Changed the location of its chief executive office, changed its
jurisdiction of incorporation or organization, changed its type of organization
or organization structure or changed the location of or disposed of any of its
properties or assets (other than pursuant to the sale of inventory in the
ordinary course of its business or as otherwise permitted by Section 7.02 of the
Loan Agreement), or, except as previously disclosed in writing to Agent and the
Lenders, established any new asset locations.

 

(c)       Permitted or suffered to exist any security interest in or liens on
any of its properties, whether real or personal, other than as specifically
permitted in the Loan Documents.

 



Exhibit K – Form of Compliance Certificate

 

5.       Attached hereto as Schedule III are the amounts and calculations
setting forth, as of the end of the immediately preceding fiscal quarter,
whether Borrowers and Guarantors are in compliance with the financial covenants
set forth in Section 6.18 of the Loan Agreement for such fiscal quarter.

 

7.       Attached hereto as Schedule IV are any updates to the Perfection
Certificate to make the Perfection Certificate most recently delivered to the
Agent and the Lenders be true, correct and complete as of the date hereof.

 

8.       Except as set forth on Schedule V attached hereto, the representations
and warranties of Borrower and its Subsidiaries set forth in the Loan Agreement
and the other Loan Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date.

 

Capitalized terms used herein without definition have the meanings assigned to
them in the Loan Agreement.

 

 

 

 

 

 

 



Exhibit K – Form of Compliance Certificate

 

 

EXECUTED AND DELIVERED as of ______________ ___, 201_.

 



    STERLING CONSTRUCTION COMPANY, INC.,     a Delaware corporation,            
    By:         Name:        Title:              

 
 

 

 



Exhibit K – Form of Compliance Certificate

 

[SCHEDULE I

 

Defaults and Events of Default]


 

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit K – Form of Compliance Certificate

 

[SCHEDULE II

 

Fundamental Changes]

 

 

 

 

 

 

 

 

 

 

 

 



Exhibit K – Form of Compliance Certificate

 

SCHEDULE III

 

Financial Covenant Calculations
as of ______________


 
(Section 6.18 of the Loan Agreement)

 



1. Total Secured Leverage Ratio                   a. Actual: Total Secured
Leverage Ratio1   $               b. Required2: At least                 c.
Compliance: yes/no               2. Cash Collateral Liquidity                  
a. Actual:     $               b. Required:3 At least  

$

 

            c. Compliance: yes/no              





 



 

 

_______________

 



1Please show Total Secured Leverage Ratio calculations on Exhibit A hereto.

 

2Minimum Total Secured Leverage Ratio for each period set forth below measured
as of the last day of the applicable period, must exceed the ratio set forth
opposite such period:



 



Period Ending Total Secured Leverage Ratio June 30, 2017 3.10:1.00 September 30,
2017 2.70:1.00 December 31, 2017 2.45:1.00 March 31, 2018 2.35:1.00 June 30,
2018 2.20:1.00 September 30, 2018 2.00:1.00 December 31, 2018 2.00:1.00 March
31, 2019 2.00:1.00 June 30, 2019 1.90:1.00 September 30, 2019 and each quarter
thereafter 1.80:1.00



 



3Minimum Cash Collateral Liquidity, of at least the amount set forth opposite
such period:



 



Exhibit K – Form of Compliance Certificate

 

 



3. Contract Backlog                   a. Actual:     $               b.
Required:4 At least   $               c. Compliance: yes/no               4.
Consolidated Capital Expenditure                   a. Actual:     $            
  b. Required:5 Maximum  

$15,000,000

            c. Compliance: yes/no              

 

 

 

 

 



 

Period Ending Minimum Liquidity Commencing on June 30, 2017 and continuing
through September 30, 2017 $10,000,000 Commencing on October 1, 2017 and
continuing through April 3, 2018 $15,000,000 Commencing on April 4, 2018 and
continuing thereafter:   If (A) the Secured Intercompany Note is repaid in full
and no longer in force and effect, (B) the Liens on the Excluded Property
securing such Secured Intercompany Note are released in their entirety and (C)
such Excluded Property becomes and is deemed a part of the Collateral (the
“Conditions”) $15,000,000 If the Conditions (as defined in the row immediately
above) have not been satisfied $18,000,000



 



4Maintain Contract Backlog at a minimum amount equal to or greater than the
corresponding level set forth opposite such period:







 

Period Ending Contract Backlog June 30, 2017 $60,000,000 September 30, 2017
$60,000,000 December 31, 2017 $60,000,000 March 31, 2018 $65,000,000 June 30,
2018 $65,000,000 September 30, 2018 $65,000,000 December 31, 2018 $65,000,000
March 31, 2019 and each fiscal quarter thereafter $70,000,000



 



5Borrower, the Guarantors and their respective Subsidiaries shall not make or
incur, in each consecutive four-fiscal quarter period, Consolidated Capital
Expenditure, after deducting Net Cash Proceeds received from the Transfer of any
used equipment, in excess of $15,000,000 in the aggregate.



 

 



Exhibit K – Form of Compliance Certificate

 

 



5. Bonding Capacity                   a. Actual:     $               b.
Required: At least   $1,000,000,000             c. Compliance: yes/no          
    6. Tealstone Residential - Consolidated EBITDA                 a. Actual:  
  $               b. Required:6 At least   $12,000,000             c.
Compliance: yes/no              

 

 

 

 

 

_______________

 



6Commencing with the fiscal quarter ending June 30, 2017, maintain, as of the
last day of any fiscal quarter for any four-fiscal quarter period, Consolidated
EBITDA in an amount of not less than $12,000,000.



 



Exhibit K – Form of Compliance Certificate

 



Exhibit A

 

Total Secured Leverage Ratio Calculations

 

Total Secured Leverage Ratio = T1 / T2:

 

T1 Consolidated Secured Indebtedness7 as of the last day of the fiscal quarter  
$_________           T2 Consolidated EBITDA for the four-fiscal quarter period
ending on such date (from Line D1 below)   $_________  

 

Consolidated EBITDA:8

 

A1 Consolidated Net Income which means, for any period, the consolidated net
income (or loss) of the Loan Parties and their respective Subsidiaries,
determined on a consolidated basis in accordance with GAAP, which shall be set
forth in the Borrower’s publicly filed financial statements as the “Net Income”
or “Net Loss” line item; provided that there shall be excluded, without
duplication, the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated with any Loan Party or
any of their respective Subsidiaries   $_________  
Consolidated
Net Income         B1 Consolidated Interest Expense which means, for any period,
total cash interest expense (including that attributable to Capital Lease
Obligations) of the Loan Parties and their respective Subsidiaries for such
period with respect to all outstanding Indebtedness of the Loan Parties and
their respective Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under swap agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP)
  $_________         B2 provisions for Taxes based on income   $_________      
  B3 non-cash expenses resulting from write-downs of assets (other than
inventory, accounts receivable or other current assets) and the impairment of
goodwill   $_________         B4 non-cash non-recurring losses (including losses
on asset sales and extinguishment of debt)   $_________        

 

_______________

 



7The aggregate amount of Indebtedness of the Loan Parties and their respective
Subsidiaries that, as of such date, is secured by a Lien on any asset or
property of the Loan Parties or any of their respective Subsidiaries.

 



8For the purposes of calculating Consolidated EBITDA in connection with
determining the Total Secured Leverage Ratio or for the calculation of
Consolidated EBITDA pursuant to Section 6.17(f) of the Loan Agreement, in each
case, for any measurement period, if at any time during such measurement period
Borrower or any of its Subsidiaries shall have made a Closing Date Acquisition
or Permitted Acquisition, Consolidated EBITDA for such measurement period shall
be calculated after giving pro forma effect thereto (as if any such Closing Date
Acquisition or Permitted Acquisition occurred on the first day of such
measurement period).



 

Exhibit K – Form of Compliance Certificate

 

        B5 total depreciation expense   $_________         B6 total amortization
expense   $_________         B7 non-cash stock-based compensation expense  
$_________         B8 to the extent less than Twelve Million Dollars
($12,000,000) is received from the NTTA Matter, an amount equal to the
difference between Twelve Million Dollars ($12,000,000) and such amount so
received; provided that, such add-back pursuant to this Line B8 shall be taken
in the fiscal quarter in which such amount is received by the Borrower  
$_________         B9 one-time non-recurring costs and expenses incurred in
connection with the Transactions in an amount not to exceed Six Million Dollars
($6,000,000) to the extent disclosed to Agent and the Lenders in a sources of
uses or funds flow on or prior to the Closing Date   $_________         B10 The
sum, without duplication, of the amounts for such period, but solely to the
extent decreasing Consolidated Net Income for such period, of Line B1 through
Line B9   $_________         C1 non-cash non-recurring gains (including gains on
asset sales and extinguishment of debt)   $_________         C2 interest income
  $_________         C3 any benefit, including income tax credits and refunds,
from income taxes (including franchise, gross receipts and single business taxes
imposed in lieu of income taxes)   $_________         C4 to the extent more than
Twelve Million Dollars ($12,000,000) is received from the NTTA Matter, an amount
equal to the difference between Twelve Million Dollars ($12,000,000) and such
amount so received; provided that, such deduction pursuant to this Line C4 shall
be taken in the fiscal quarter in which such amount is received by the Borrower
  $_________         C5 any amount shown on the consolidated statement of cash
flows of Borrower on the line item “distributions to non-controlling interest
owners”   $_________         C6 The sum, without duplication, of the amounts for
such period, but solely to the extent increasing Consolidated Net Income for
such period, of Line C1 through Line C5   $_________         D1 Line A1 plus
Line B10 minus Line C6  

$_________

Consolidated
EBITDA

 

 

Exhibit K – Form of Compliance Certificate

 





[SCHEDULE IV

 

Perfection Certificate]

 

 

 

 

 

 

 

 

 



Exhibit K – Form of Compliance Certificate

 



[SCHEDULE V

 

Representations and Warranties]

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit K – Form of Compliance Certificate



 



EXHIBIT L-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of April 3,
2017 (as the same may be amended, restated, amended and restated, supplemented,
refinanced or otherwise modified from time to time, the “Loan Agreement”), by
and among Sterling Construction Company, Inc., a Delaware corporation
(“Borrower”), the guarantors party thereto from time to time, Wilmington Trust,
National Association, a national banking association, as agent, and each lender
party thereto from time to time.

 

Pursuant to the provisions of Section 2.05(f)(iii)(C) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the IRC, (iii) it is not a ten-percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the IRC and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the IRC.

 

The undersigned has furnished the Agent and the Borrower with a certificate of
its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable (or an
applicable successor form). By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 



[NAME OF LENDER]

 



By:          Name:       Title:           Date: _____________ __, 20[  ]        
       



 

 

 



Exhibit L-1 – Form of U.S. Tax Compliance Certificate



 



EXHIBIT L-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of April 3,
2017 (as the same may be amended, restated, amended and restated, supplemented,
refinanced or otherwise modified from time to time, the “Loan Agreement”), by
and among Sterling Construction Company, Inc., a Delaware corporation
(“Borrower”), the guarantors party thereto from time to time, Wilmington Trust,
National Association, a national banking association, as agent, and each lender
party thereto from time to time.

 

Pursuant to the provisions of Section 2.05(f)(iii)(D) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the IRC, (iii) it
is not a ten-percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the IRC, and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the IRC.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable (or an
applicable successor form). By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 



By:          Name:       Title:           Date: _____________ __, 20[  ]        
       

 

 

 

 



Exhibit L-2 – Form of U.S. Tax Compliance Certificate



 



EXHIBIT L-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of April 3,
2017 (as the same may be amended, restated, amended and restated, supplemented,
refinanced or otherwise modified from time to time, the “Loan Agreement”), by
and among Sterling Construction Company, Inc., a Delaware corporation
(“Borrower”), the guarantors party thereto from time to time, Wilmington Trust,
National Association, a national banking association, as agent, and each lender
party thereto from time to time.

 

Pursuant to the provisions of Section 2.05(f)(iii)(D) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the IRC, (iv) none of its
direct or indirect partners/members is a ten-percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the IRC and (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the IRC.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable (or an applicable successor form), or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable (or an
applicable successor form), from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 



By:          Name:       Title:           Date: _____________ __, 20[  ]        
 



 

 

 



Exhibit L-3 – Form of U.S. Tax Compliance Certificate



 



EXHIBIT L-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Loan and Security Agreement dated as of April 3,
2017 (as the same may be amended, restated, amended and restated, supplemented,
refinanced or otherwise modified from time to time, the “Loan Agreement”), by
and among Sterling Construction Company, Inc., a Delaware corporation
(“Borrower”), the guarantors party thereto from time to time, Wilmington Trust,
National Association, a national banking association, as agent, and each lender
party thereto from time to time.

 

Pursuant to the provisions of Section 2.05(f)(iii)(D) of the Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Loan
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the IRC, (iv) none of its direct
or indirect partners/members is a ten-percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the IRC and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the IRC.

 

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable (or an applicable successor form), or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable (or an
applicable successor form), from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Agent, and (2) the undersigned shall have at all times furnished the
Borrower and the Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 



By:          Name:       Title:           Date: _____________ __, 20[  ]        
 



 

 



Exhibit L-4 – Form of U.S. Tax Compliance Certificate



 



EXHIBIT M

 

FORM OF MORTGAGE

 

 



NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S
LICENSE NUMBER.

 



When recorded, return to:                                         STATE OF TEXAS
  §     §    KNOW ALL MEN BY THESE PRESENTS: COUNTY OF      §     §      



 



 

DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS,

AND FINANCING STATEMENT

 

THIS DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND FINANCING
STATEMENT (“Deed of Trust”), is effective as of [ ], 20[__], by
[______________], a [__________] (“Grantor”), whose address for notice hereunder
is [1800 Hughes Landing Blvd., Suite 250, The Woodlands, TX 77380], and conveyed
to [___________], as trustee (“Trustee”) , whose address is [ ], for the benefit
of WILMINGTON TRUST, NATIONAL ASSOCIATION, as Agent under the Loan Agreement (as
defined below) (the “Beneficiary”), whose address is Rodney Square North, 1100
North Market Street, Wilmington, Delaware 19890.

 

RECITALS:

 

WHEREAS, pursuant to that certain Loan and Security Agreement, dated as of April
3, 2017 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), by and among Grantor, the
guarantors party thereto, the Beneficiary and the Lenders, the Lenders have
provided to the Borrower a term loan credit facility in an aggregate principal
amount not to exceed $85,000,000.00;

 

WHEREAS, it is a condition to the Lenders’ obligation to make and maintain such
extension of credit that Grantor execute and deliver this Deed of Trust to the
Trustee; and

 

WHEREAS, this Deed of Trust is given by the Grantor to the Trustee for the
benefit of the Beneficiary to secure the payment and performance of all of the
Obligations.

 



Exhibit M – Form of Mortgage



 



AGREEMENT:

 

Article 1.

 

Definitions

 

Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Loan Agreement. As used herein, the following terms shall
have the following meanings:

 

(a)                “Beneficiary” shall have the meaning assigned to such term in
the Preamble hereof.

 

(b)               “Buildings” shall mean any and all buildings, structures and
other improvements, and any appurtenances thereto, now or at any time hereafter
situated, placed or constructed upon the Land, Collateral, or any part thereof.

 

(c)                “Collateral” shall have the meaning ascribed to such term in
Section 2.1.

 

(d)               “Event of Default” shall have the meaning ascribed to such
term in the Loan Agreement.

 

(e)                “Fixtures” shall mean all machinery, apparatus, equipment,
fittings, fixtures, improvements and articles of personal property of every
kind, description and nature whatsoever now or hereafter attached or affixed to
the Land, Buildings or any other improvement used in connection with the use and
enjoyment of the Land, Buildings or any other improvement or the maintenance or
preservation thereof, which by the nature of their location thereon or
attachment thereto are real property or fixtures under the UCC or any other
applicable laws, including, without limitation, all HVAC equipment, boilers,
electronic data processing, telecommunications or computer equipment,
refrigeration, electronic monitoring, power, waste removal, elevators,
maintenance or other systems or equipment, utility systems, fire sprinkler and
security systems, drainage facilities, lighting facilities, all water, sanitary
and storm sewer, drainage, electricity, steam, gas, telephone and other utility
equipment and facilities, pipes, fittings and other items of every kind and
description now or hereafter attached to or located on the Land.

 

(f)                “Governmental Authority” shall have the meaning ascribed to
such term in the Loan Agreement.

 

(g)               “Grantor” shall have the meaning assigned to such term in the
Preamble hereof.

 

(h)               “Impositions” shall mean all real estate and personal property
taxes; water, gas, sewer, electricity and other utility rates and charges;
charges for any easement, license or agreement maintained for the benefit of the
Property; and all other taxes and charges of any kind and nature whatsoever
which at any time prior to or after the execution hereof may be assessed, levied
or imposed upon the Property or the use, occupancy or enjoyment thereof.

 



Exhibit M – Form of Mortgage



 

(i)                 “Land” shall mean the real property or interest therein
described in Exhibit A attached hereto, and all rights, titles and interest
appurtenant thereto, including any improvements.

 

(j)                 “Leases” shall mean, collectively, any and all interests of
the Grantor, as landlord, in all leases and subleases of space, tenancies,
franchise agreements, licenses, occupancy or concession agreements now existing
or hereafter entered into, whether or not of record, relating in any manner to
the Land or the Buildings and any and all amendments, modifications,
supplements, replacements, extensions and renewals of any thereof, whether now
in effect or hereafter coming into effect.

 

(k)               “Lender” shall have the meaning ascribed to such term in the
Loan Agreement.

 

(l)                 “Lien” shall have the meaning ascribed to such term in the
Loan Agreement.

 

(m)             “Loan Agreement” shall have the meaning assigned to such term in
the Recitals hereof.

 

(n)               “Loan Documents” shall have the meaning ascribed to such term
in the Loan Agreement.

 

(o)               “Material Adverse Effect” shall have the meaning ascribed to
such term in the Loan Agreement.

 

(p)               “Obligations” shall have the meaning ascribed to such term in
the Loan Agreement.

 

(q)               “Permitted Liens” shall have the meaning ascribed to such term
in the Loan Agreement.

 

(r)                 “Proceeds” shall mean, collectively, any and all cash
proceeds and noncash proceeds and shall include all (i) proceeds of the
conversion, voluntary or involuntary, of any of the Collateral or any portion
thereof into cash or liquidated claims, (ii) proceeds of any insurance,
indemnity, warranty, guaranty or claim payable to the Beneficiary or to the
Grantor from time to time with respect to any of the Collateral, (iii) payments
(in any form whatsoever) made or due and payable to the Grantor from time to
time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any portion of the Collateral by any Governmental Authority
(or any person acting on behalf of a Governmental Authority), (iv) products of
the Collateral and (v) other amounts from time to time paid or payable under or
in connection with any of the Collateral, including, without limitation, refunds
of real estate taxes and assessments, including interest thereon.

 

(s)                “Property” shall mean the Land, Buildings and Fixtures,
together with:

 

i.all rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances in anywise appertaining thereto, and all right,
title and interest, if any, of Grantor in and to any streets, ways, alleys,
strips or gores of land adjoining the Land or any part thereof; and    

Exhibit M – Form of Mortgage



 

   

ii.all betterments, additions, alterations, improvements, appurtenances,
substitutions, replacements and revisions thereof and thereto and all reversions
and remainders therein; and    

iii.all of Grantor’s right, title and interest in and to any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any Governmental Authority pertaining to the Land,
Buildings or Fixtures, including, but not limited to, those for any vacation of,
or change of grade in, any streets affecting the Land or the Buildings and those
for municipal utility district or other utility costs incurred in connection
with the Land; and    

iv.all rights to utility availability applicable to the Land granted by any
city, municipal utility district or other governmental or quasi-governmental
authority.

As used in this Deed of Trust, the term “Property” shall be expressly defined as
meaning all, or where the context permits or requires, any portion, of the
above, and all or, where the context permits or requires, any interest therein.

 

(t)                 “Records” shall mean, collectively, any and all right, title
and interest of the Grantor in and to any and all drawings, plans,
specifications, file materials, operating and maintenance records, catalogues,
tenant lists, correspondence, advertising materials, operating manuals,
warranties, guarantees, appraisals, studies and data relating to the Collateral
or the construction of any alteration relating to the Land or Buildings.

 

(u)               “Rents” shall mean, collectively, any and all rents,
additional rents, royalties, cash, guaranties, letters of credit, bonds,
sureties or securities deposited under any Lease to secure performance of the
tenant’s obligations thereunder, revenues, earnings, profits and income, advance
rental payments, payments incident to assignment, sublease or surrender of a
Lease, claims for forfeited deposits and claims for damages, now due or
hereafter to become due, with respect to any Lease, any indemnification against,
or reimbursement for, sums paid and costs and expenses incurred by the Grantor
under any Lease or otherwise, and any award in the event of the bankruptcy of
any tenant under or guarantor of a Lease.

 

(v)               “UCC” means the Uniform Commercial Code as adopted in the
State of Texas, as amended or otherwise modified from time to time.

 



Exhibit M – Form of Mortgage



 

Article 2.

 


Grant

 

2.1              Grant of Collateral. To secure the full and timely payment of
the Obligations, and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00) and other valuable consideration in hand paid by Beneficiary to
Grantor, the receipt and legal sufficiency of which are hereby acknowledged,
Grantor hereby GRANTS, BARGAINS, ASSIGNS, SELLS and CONVEYS unto the Trustee,
its successors and assigns, in trust, with power of sale and right of entry and
possession, for the use and benefit of the Beneficiary, and hereby grants on
behalf of and for the Beneficiary (for the benefit of the Lenders), a security
interest in and upon, all of the Grantor’s estate, right, title and interest in,
to and under all the following described property, whether now owned or held or
hereafter acquired from time to time (collectively, the “Collateral”):

 

(a)                Property;

 

(b)               Leases;

 

(c)                Rents;

 

(d)               Records; and

 

(e)                Proceeds

 

TO HAVE AND TO HOLD the Collateral, IN TRUST FOREVER, with power of sale,
together with all estate, right, title and interest of the Grantor and anyone
claiming by, through or under the Grantor in and to the Collateral and all
rights and appurtenances relating thereto, unto the Trustee, its successors and
assigns, for the benefit of the Beneficiary for the purpose of securing the
payment and performance in full of all the Obligations.

 

2.2              Secured Obligations1.1. This Deed of Trust secures, and the
Collateral is collateral security for, the payment and performance in full when
due of the Obligations.

 

2.3              Future Advances. This Deed of Trust shall secure all
Obligations, including, without limitation, future advances whenever hereafter
made with respect to or under the Loan Agreement or the other Loan Documents and
shall secure not only Obligations with respect to presently existing
indebtedness under the Loan Agreement or the other Loan Documents, but also any
and all other indebtedness which may hereafter be owing by the Grantor to the
Lenders under the Loan Agreement or the other Loan Documents, however incurred,
whether interest, discount or otherwise, and whether the same shall be deferred,
accrued or capitalized, including future advances and re-advances, pursuant to
the Loan Agreement or the other Loan Documents, whether such advances are
obligatory or to be made at the option of the Lenders, or otherwise, and any
extensions, refinancings, modifications or renewals of all such Obligations
whether or not Grantor executes any extension agreement or renewal instrument
and, in each case, to the same extent as if such future advances were made on
the date of the execution of this Deed of Trust.

 



Exhibit M – Form of Mortgage



 

2.4              No Release. Nothing set forth in this Deed of Trust shall
relieve the Grantor from the performance of any term, covenant, condition or
agreement on the Grantor’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any person under or in respect
of any of the Collateral or shall impose any obligation on the Trustee,
Beneficiary or any Lender to perform or observe any such term, covenant,
condition or agreement on the Grantor’s part to be so performed or observed or
shall impose any liability on the Trustee, Beneficiary or any Lender for any act
or omission on the part of the Grantor relating thereto or for any breach of any
representation or warranty on the part of the Grantor contained in this Deed of
Trust or any other Loan Document, or under or in respect of the Collateral or
made in connection herewith or therewith. The obligations of the Grantor
contained in this Section 2.4 shall survive the termination hereof and the
discharge of the Grantor’s other obligations under this Deed of Trust and the
other Loan Documents.

 

Article 3.

 

Affirmative Covenants

 

Grantor hereby unconditionally covenants and agrees as follows:

 

3.1              First Lien Status: Except for Permitted Liens, Grantor will
protect the first lien status of this Deed of Trust. Except for Permitted Liens,
Grantor will not place, or permit to be placed, or otherwise mortgage,
hypothecate or encumber the Collateral with, any other Lien, regardless of
whether same is allegedly or expressly inferior to the Lien created by this Deed
of Trust, and, if any such Lien is asserted against the Collateral, Grantor will
promptly, but in no event more than thirty (30) days after receiving notice of
same, give Beneficiary notice of such Lien, and at its own cost and expense pay
the underlying claim in full, take such other action so as to cause same to be
released, or bond around same.

 

3.2              Repair: Grantor will keep the Collateral in good condition and
will make all repairs, replacements, and improvements thereof and thereto which
are necessary or reasonably appropriate to keep the same in such order and
condition (but in no event in a better condition than the condition as of the
date hereof), except where the failure to do so would not reasonably be expected
to result in a Material Adverse Effect, and will prevent any act or occurrence
which might impair the value of the Collateral, except where the failure to do
so would not reasonably be expected to result in a Material Adverse Effect.

 

3.3              Authority: Grantor hereby represents and warrants that it has
full power and authority to make and enter into this Deed of Trust and all
necessary consents and approvals of any persons, entities, governmental or
regulatory authorities and securities exchanges have been obtained to effectuate
the validity of this Deed of Trust.

 

3.4              Only Deed of Trust: Grantor hereby represents and warrants that
no other Deed of Trust has been made and no other security interest, other than
the one created by this Deed of Trust, has attached to or been perfected on the
Collateral and that no financing statement covering the same has been filed in
any jurisdiction, except those for which the underlying debt has been paid-off
in full and which Grantor shall promptly hereafter obtain releases of lien with
respect to same.

 



Exhibit M – Form of Mortgage



 

3.5              Insurance: Grantor will keep all insurable Collateral insured
against the risks covered by policies of fire, casualty, and other extended
coverage insurance and such other risk as required in the Loan Agreement.

 

3.6              Taxes: Grantor will pay all material Taxes and assessments
against or affecting the Collateral as the same become due and delinquent.

 

3.7              Due on Sale: Except as otherwise permitted in the Loan
Agreement, if the Grantor sells, conveys, or alienates all of any portion of the
Collateral described herein, or shall be divested of title or any interest of
the Collateral in any manner or way, whether voluntary or involuntary, any
indebtedness or obligation under the Note secured hereby shall immediately
become due and payable. In any of the events or circumstances described in this
provision shall occur prior to the maturity date of the Note, the maturity date
of the Note shall be automatically accelerated, and shall be the date any such
event or circumstance occurs.

 

Article 4.

 

Negative Covenants

 

Grantor hereby covenants and agrees that, until all of the Obligations (other
than contingent indemnity Obligations) have been paid in full and fully
performed and discharged:

 

4.1              Use Violations: Grantor will not use, maintain, operate or
occupy, or knowingly allow the use, maintenance, operation or occupancy of, the
Collateral in any manner which (a) violates any requirement of law, (b) may be
dangerous unless safeguarded as required by all requirements of law or (c)
constitutes a public or private nuisance, in each case such as could reasonably
be expected to have a Material Adverse Effect.

 

4.2              Waste: Grantor will not commit or permit any waste of the
Collateral such as could reasonably be expected to have a Material Adverse
Effect.

 

4.3              Prohibition of Transfer or Encumbrance: Except as otherwise
permitted by the Loan Agreement, the Grantor shall not encumber, sell, transfer,
or otherwise dispose, whether by operation of law or otherwise, of all or any
part of the Collateral. Except for Permitted Liens, Grantor shall not in any way
create or permit to exist any Lien with respect to any of the Collateral.

 

4.4              No Subordinate Loan or Mortgage: Grantor will not, without the
prior written consent of Trustee, execute or deliver any pledge, security
agreement, mortgage or deed of trust covering all or any portion of the
Collateral.

 

Article 5.

 

Remedies and Foreclosure

 

5.1              Remedies: If an Event of Default shall occur and such default
remains uncured following the expiration of applicable notice and cure periods,
the Beneficiary may, at Beneficiary’s sole election and by or through the
Trustee or otherwise, exercise any or all of the following rights, remedies and
recourses:

 



Exhibit M – Form of Mortgage



 

(a)                Acceleration: Declare the Obligations to be immediately due
and payable, without notice of intent to accelerate, notice of acceleration or
any further notice, presentment, protest, demand or action of any nature
whatsoever (each of which hereby is expressly waived by Grantor), whereupon the
same become immediately due and payable.

 

(b)               Entry on Property: Enter upon the Property and take exclusive
possession of the Collateral and of all books and records relating thereto.
Beneficiary may invoke any and all legal remedies to dispossess Grantor,
including specifically one or more actions for forcible detainer, trespass to
try title and writ of restitution.

 

(c)                Operation of Collateral: Hold, lease, manage, operate or
otherwise use or permit the use of the Collateral, either by itself or by other
persons, entities, in such manner, for such time and upon such other terms as
Beneficiary may deem to be prudent and reasonable under the circumstances.

 

(d)               Foreclosure and Sale: Sell or offer for sale the Collateral in
such portions, order and parcels as Beneficiary may determine, with or without
having first taken possession of same, to the highest bidder for cash at public
auction. Such sale shall be made at the location designated by the
commissioner’s court of the county where the Land is situated pursuant to
V.T.C.A. Property Code Section 51.002 or if no such designation has been made,
at the courthouse door of the county where the Land is situated (or if the Land
is situated in more than one county, then the Collateral shall be sold at the
designated location or the courthouse door of any of such counties as designated
in the notices of sale provided for herein) on the first Tuesday of any month
between 10:00 A.M. and 4:00 P.M. after giving adequate legal notice of the time,
place and terms of sale, by posting or causing to be posted written or printed
notices thereof for at least twenty-one (21) consecutive days preceding the date
of said sale at the courthouse door of the foregoing county, and if the Land is
situated in more than one county, one notice shall be posted at the courthouse
door of each county in which the Land is situated, and by Beneficiary serving
written notice of such proposed sale on each debtor obligated to pay the
Obligations, at least twenty-one (21) days preceding the date of said sale by
certified mail at the most recent address for such parties in the records of
Beneficiary, or by accomplishing all or any of the aforesaid in such manner as
permitted or required by V.T.C.A. Property Code Section 51.002 (as now written
or as hereafter amended or succeeded) relating to the sale of real estate and/or
by Chapter 9 of the UCC relating to the sale of collateral after default by a
debtor, or by any other present or subsequent laws. At any such sale (i) Trustee
shall not be required to have physically present, or to have constructive
possession of, the Collateral (Grantor hereby covenants and agrees to deliver to
Trustee any portion of the Collateral not actually or constructively possessed
by Trustee immediately upon demand by Trustee) and the title to and right of
possession of any such property shall pass to the purchaser thereof as
completely as if the same had been actually present and delivered to purchaser
at such sale; (ii) each instrument of conveyance executed by Trustee shall
contain a general warranty of title, binding upon Grantor; (iii) each and every
recital contained in any instrument of conveyance made by Trustee shall
conclusively establish the truth and accuracy of the matters recited therein,
including, without limitation, nonpayment of the Obligations, advertisement and
conduct of such sale in the manner provided herein and otherwise by law and by
appointment of any successor Trustee hereunder; (iv) any and all prerequisites
to the validity of such sale shall be conclusively presumed to have been
performed; (v) the receipt of Trustee or of such other party making the sale
shall be a sufficient discharge to the purchaser for his purchase money and no
such purchaser, or his assigns or personal representatives, shall thereafter be
obligated to see to the application of such purchase money or be in any way
answerable for any loss, misapplication or nonapplication thereof; (vi) Grantor
shall be completely and irrevocably divested of all of its right, title,
interest, claim and demand whatsoever, either at law or in equity, in and to the
Collateral sold and such sale shall be a perpetual bar both at law and in equity
against Grantor, and against any and all other persons claiming or to claim the
Collateral sold or any part thereof; and (vii) Beneficiary may be a purchaser at
any such sale.

 



Exhibit M – Form of Mortgage



 

(e)                Deficiency. In the event the Collateral is sold at any
foreclosure sale hereunder, and the proceeds thereof are not sufficient to
satisfy all of the indebtedness secured hereby, then the holder of the
indebtedness secured hereby may bring an action seeking recovery of such
deficiency. In such event, Grantor may have the right, pursuant to relevant
state law, to request that a determination of the fair market value of the
Collateral as of the date of the foreclosure sale be made.

 

(f)                Trustee or Receiver: Upon, or at any time after, commencement
of foreclosure of the Lien provided for herein or any legal proceedings
hereunder, make application to a court of competent jurisdiction as a matter of
strict right and without notice to Grantor or regard to the adequacy of the
Collateral for the repayment of the Obligations, for appointment of a receiver
of the Collateral, and Grantor does hereby irrevocably consent to such
appointment. Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Collateral upon such terms as may be approved by the
court, and shall apply such Rents in accordance with the provisions of Section
2.04(d) of the Loan Agreement.

 

(g)               Other: Exercise any and all other rights, remedies and
recourses granted under the Loan Documents (including, without limitation, those
set forth in Articles 6 and 8 herein below) or now or hereafter existing in
equity, at law, by virtue of statute or otherwise.

 

5.2              Separate Sales and Installment Sales: The Property may be sold
in one or more parcels and in such manner and order as Trustee, in his sole
discretion, may elect, it being expressly understood and agreed that the right
of sale arising out of any Event of Default shall not be exhausted by any one or
more sales.

 

5.3              Remedies Cumulative. Concurrent and Nonexclusive: Beneficiary
shall have all rights, remedies and recourses granted in the Loan Documents or
herein and available at law or equity (including specifically those granted by
the UCC in effect and applicable to the Collateral or any portion thereof and
same (a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Grantor or others obligated to repay
amounts advanced pursuant to the Loan Agreement, or against the Collateral, or
against any one or more of them, at the sole discretion of Beneficiary, (c) may
be exercised as often as occasion therefor shall arise, it being agreed by
Grantor that the exercise or failure to exercise any of same shall in no event
be construed as a waiver or release thereof or of any other right, remedy or
recourse and (d) are intended to be, and shall be, nonexclusive).

 



Exhibit M – Form of Mortgage



 

5.4              No Conditions Precedent to Exercise of Remedies: Neither
Grantor nor any other person hereafter obligated for payment of all or any part
of the Obligations shall be relieved of such obligation by reason of (a) the
failure of Trustee to comply with any request of Grantor or of any other person
so obligated to foreclose the lien of this Deed of Trust or to enforce any
provisions of the other Loan Documents, (b) the release, regardless of
consideration, of the Collateral or the addition of any other property to the
Collateral, (c) any agreement or stipulation between any subsequent owner of the
Collateral and Beneficiary extending, renewing, rearranging or in any other way
modifying the terms of the Loan Documents without first having obtained the
consent of, given notice to or paid any consideration to Grantor or such other
person, and in such event Grantor and all such other persons shall continue to
be liable to make payment according to the terms of any such extension or
modification agreement unless expressly released and discharged in writing by
Beneficiary or (d) by any other act or occurrence save and except the complete
payment and fulfillment of the Obligations.

 

5.5              Release of and Resort to Collateral: Beneficiary may release,
regardless of consideration, any part of the Collateral without, as to the
remainder, in any way impairing, affecting, subordinating or releasing the Lien
created in or evidenced by this Deed of Trust or its priority status. For
payment of the Obligations, Beneficiary may resort to any other security
therefor held by Trustee in such order and manner as Beneficiary may elect.

 

5.6              WAIVER OF REDEMPTION. NOTICE AND MARSHALLING OF ASSETS: (a)
notwithstanding the provisions of Sections 51.003, 51.004 and 51.005 of the
Texas Property Code (as the same may be amended from time to time), TO THE
FULLEST EXTENT PERMITTED BY LAW, GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES AND RELEASES (A) ALL BENEFIT THAT MIGHT ACCRUE TO GRANTOR BY VIRTUE OF
ANY PRESENT OR FUTURE LAW EXEMPTING THE COLLATERAL FROM ATTACHMENT, LEVY OR SALE
ON EXECUTION OR PROVIDING FOR ANY STAY OF EXECUTION, EXEMPTION FROM CIVIL
PROCESS, REDEMPTION OR EXTENSION OF TIME FOR PAYMENT, (B) ALL NOTICES OF ANY
EVENT OF DEFAULT (EXCEPT AS OTHERWISE PROVIDED FOR IN THE LOAN AGREEMENT OR
HEREIN) OR OF TRUSTEE’S ELECTION TO EXERCISE OR HIS ACTUAL EXERCISE OF ANY
RIGHT, REMEDY OR RECOURSE PROVIDED FOR UNDER THE LOAN DOCUMENTS AND (C) ANY
RIGHT TO A MARSHALLING OF ASSETS OR A SALE IN INVERSE ORDER OF ALIENATION.
Grantor expressly recognizes that this Section 5.6 constitutes a waiver of the
above-cited provisions of the Texas Property Code, which would otherwise permit
Grantor and other persons against whom recovery of deficiencies is sought or any
guarantor independently (even absent the initiation of deficiency proceedings
against them) to present competent evidence of the fair market value of the
Collateral as of the date of the foreclosure sale and offset against any
deficiency the amount by which the foreclosure sale price is determined to be
less than such fair market value. Grantor further recognizes and agrees that
this waiver creates an irrebuttable presumption that the foreclosure sale price
is equal to the fair market value of the Collateral for purposes of calculating
deficiencies owed by Grantor, any guarantor and others against whom recovery of
a deficiency is sought.

 



Exhibit M – Form of Mortgage



 

(b)       Alternatively, in the event the waiver provided for in Section 5.6(a)
is determined by a court of competent jurisdiction to be unenforceable, the
following shall be the basis for the finder of fact’s determination of the fair
market value of the Collateral as of the date of the foreclosure sale in
proceedings governed by Sections 51.003, 51.004 and 51.005 of the Texas Property
Code (as amended from time to time): (a) the Collateral shall be valued in an
“as is” condition as of the date of the foreclosure sale, without any assumption
or expectation that the Collateral will be repaired or improved in any manner
before a resale of the Property after foreclosure; (b) the valuation shall be
based upon an assumption that the foreclosure purchaser desires a resale of the
Collateral for cash promptly (but no later than twelve (12) months) following
the foreclosure sale; (c) all reasonable closing costs customarily borne by the
seller in commercial real estate transactions should be deducted from the gross
fair market value of the Collateral, including, without limitation, brokerage
commissions, title insurance, a survey of the Collateral, tax prorations,
attorney’s fees, and marketing costs; (d) the gross fair market value of the
Collateral shall be further discounted to account for any estimated holding
costs associated with maintaining the Collateral pending sale, including,
without limitation, utilities expenses, property management fees, taxes and
assessments (to the extent not accounted for in (iii) above), and other
maintenance, operational and ownership expenses; and (e) any expert opinion
testimony given or considered in connection with a determination of the fair
market value of the Collateral must be given by persons having at least five (5)
years’ experience in appraising property similar to the Collateral and who have
conducted and prepared a complete written appraisal of the Collateral taking
into consideration the factors set forth above.

 

5.7              Discontinuance of Proceedings: In case Beneficiary shall have
proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter elect to discontinue or abandon same for any
reason, Beneficiary shall have the unqualified right so to do and, in such an
event, Grantor and Beneficiary shall be restored to their former positions with
respect to the Obligations, the Loan Documents, the Collateral and otherwise,
and the rights, remedies, recourses and powers of Beneficiary shall continue as
if same had never been invoked.

 

5.8              Application of Proceeds: The proceeds of any sale of and other
amounts generated by the holding, leasing, operation or other use of, the
Collateral shall be applied by Beneficiary or Trustee (or the receiver, if one
is appointed) to the extent that funds are so available therefrom in the manner
set forth in Section 2.04(d) of the Loan Agreement.

 

Article 6.

 

Security Agreement

 

Grantor hereby grants to Beneficiary a security interest in and to certain
property as follows:

 

6.1              Grant: The This Deed of Trust shall also constitute and serve
as a “Security Agreement” on personal property within the meaning of, and shall
constitute a first and prior security interest under Chapter 9 of the UCC, with
respect to the Fixtures, Leases and Rents, subject only to Permitted Liens. To
this end, Grantor has granted, bargained, conveyed, assigned, transferred and
set over, and by these presents does grant, bargain, convey, assign, transfer
and set over, unto Trustee, for the benefit of Beneficiary as a secured party, a
first and prior security interest (subject only to Permitted Liens) and all of
Grantor’s right, title and interest in, to and under the Fixtures, Leases and
Rents, in trust, to secure the full and timely payment and performance of the
Obligations.

 



Exhibit M – Form of Mortgage



 

6.2              Assignee. Beneficiary, as well as Trustee on Beneficiary’s
behalf, shall have all the rights, remedies and recourses with respect to the
Fixtures, Leases and Rents afforded a “Secured Party” by Chapter 9 of the UCC
and afforded an “Assignee” by Chapter 64 of the Texas Property Code, as now
written or as hereafter amended or succeeded, in addition to, and not in
limitation of, the other rights, remedies and recourses afforded Beneficiary or
Trustee by the Loan Documents.

 

6.3              No Possession: The security interest herein granted shall not
be deemed or construed to constitute Trustee or Beneficiary as a party in
possession of the Property, to obligate Trustee or Beneficiary to lease the
Property, or to take any action, incur any expenses or perform any obligation
whatsoever under any of the Leases or otherwise.

 

6.4              Financing Statement: As to the Fixtures, Leases and Rents, this
Deed of Trust shall be effective as a financing statement when filed for record
in the Deed of Trust Records of any county in which any portion of the Land is
located. The record owner of the Land is Grantor, whose mailing address for
purposes of such financing statement is set forth in the opening recital
hereinabove. Information concerning the security interest created by this
instrument may be obtained from Beneficiary at its address similarly set forth
in such opening recital. This Deed of Trust shall constitute a “fixture filing”
for the purpose of the Code.

 

Article 7.

 

Assignment of Future Rents

 

7.1              Assignment: To further secure the full and timely payment of
the Obligations, Grantor hereby grants to Beneficiary, as well as to Trustee on
Beneficiary’s behalf, a security interest in all the rights of the lessor and
the landlord, and all of Grantor’s other rights, titles and interests, in, to
and under any Leases made upon the Property, and all Rents that arise, accrue or
are derived from the Property, whether or not pursuant to any future leases or
rental agreements.

 

7.2              Payments to Beneficiary: Upon and during the continuance of an
Event of Default, a demand on any tenant by Beneficiary for the payment of rent
shall be sufficient to warrant said tenant to make future payments of rent to
Beneficiary without the necessity of any consent by Grantor.

 

7.3              INDEMNITY: BENEFICIARY SHALL NOT BE OBLIGATED TO PERFORM OR
DISCHARGE, NOR DOES IT HEREBY UNDERTAKE TO PERFORM OR DISCHARGE, ANY OBLIGATION,
DUTY OR LIABILITY UNDER ANY LEASES WHICH WERE NOT CONSENTED TO BY BENEFICIARY,
OR UNDER OR BY REASON OF THIS DEED OF TRUST, AND GRANTOR SHALL AND DOES HEREBY
AGREE TO INDEMNIFY BENEFICIARY FOR AND TO HOLD BENEFICIARY HARMLESS OF AND FROM
ANY AND ALL LIABILITY, LOSS OR DAMAGE WHICH IT MAY OR MIGHT INCUR UNDER ANY OF
THE LEASES WHICH WERE NOT CONSENTED TO BY BENEFICIARY OR UNDER OR BY REASON OF
THIS ARTICLE 6 AND OF AND FROM ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH
MAY BE ASSERTED AGAINST IT BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS
ON ITS PART TO PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS OR AGREEMENTS
CONTAINED IN ANY OF THE LEASES OR THIS DEED OF TRUST, EXCEPT FOR THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF BENEFICIARY. SHOULD BENEFICIARY INCUR ANY
SUCH LIABILITY, LOSS OR DAMAGE UNDER ANY OF THE LEASES WHICH WERE NOT CONSENTED
TO BY BENEFICIARY OR UNDER OR BY REASON OF THIS ARTICLE 6, OR IN THE DEFENSE OF
ANY SUCH CLAIMS OR DEMANDS, THE AMOUNT THEREOF, INCLUDING ALL COSTS, EXPENSES
AND REASONABLE ATTORNEYS’ FEES, SHALL BE SECURED HEREBY, AND GRANTOR SHALL
REIMBURSE BENEFICIARY THEREFOR (WITH INTEREST THEREON AT THE DEFAULT RATE)
IMMEDIATELY UPON DEMAND.

 



Exhibit M – Form of Mortgage



 

Article 8.

 

Condemnation

 

8.1              General: Promptly upon its obtaining knowledge of the
institution or the threatened institution of any proceeding for the condemnation
of the Property, Grantor shall notify Trustee and Beneficiary of such fact.
Grantor shall then file or defend its claim thereunder and prosecute same with
due diligence to its final disposition and shall cause any awards or settlements
to be paid over to Beneficiary for disposition pursuant to the terms of this
Deed of Trust. Beneficiary shall have the right to participate in any such
condemnation proceedings at Beneficiary’s sole cost and expense. If the Property
is taken or diminished in value, or if a consent settlement is entered, by or
under threat of such proceeding, the award or settlement payable to Grantor by
virtue of its interest in the Property shall be subject to the prepayment
provisions set forth in the Loan Agreement.

 

Article 9.

 

Concerning the Trustee

 

9.1              No Required Action: Trustee shall not be required to take any
action toward the execution and enforcement of the trust hereby created or to
institute, appear in or defend any action, suit or other proceeding in
connection therewith where in his opinion such action will be likely to involve
him in expense or liability, unless requested so to do by a written instrument
signed by Beneficiary.

 

9.2              Certain Rights: With the approval of Beneficiary, Trustee shall
have the right to take any and all lawful action as Beneficiary may instruct
Trustee to take to protect or enforce Beneficiary’s rights hereunder.

 

9.3              Retention of Moneys: All moneys received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by law), and Trustee shall be under
no liability for interest on any moneys received by him hereunder.

 



Exhibit M – Form of Mortgage



 

9.4              Successor Trustees: Beneficiary shall have full power to
appoint a substitute trustee and, if preferred, several substitute trustees in
succession who shall succeed to all the estate, rights, powers and duties of the
aforenamed Trustee. Such appointment may be executed by any authorized agent of
Beneficiary.

 

9.5              Perfection of Appointment: Should any deed, conveyance or
instrument of any nature be required from Grantor by any successor Trustee to
more fully and certainly vest in and confirm to such new Trustee such estates,
rights, powers and duties, then, upon request by such Trustee, any and all such
deeds, conveyances and instruments shall be made, executed, acknowledged and
delivered and shall be caused to be recorded and/or filed by Grantor.

 

9.6              Succession Instruments: Any new Trustee appointed pursuant to
any of the provisions hereof shall, without any further act, deed or conveyance,
become vested with all the estates, properties, rights, powers and trusts of its
or his predecessor in the rights hereunder with like effect as if originally
named as Trustee herein.

 

Article 10.


Miscellaneous

 

10.1          Beneficiary’s Right to Perform the Obligations: If Grantor shall
fail, refuse or neglect to make any payment or perform any act required by this
Deed of Trust beyond any applicable notice and cure period, then at any time
thereafter, and without notice to or demand upon Grantor and without waiving or
releasing any other right, remedy or recourse Beneficiary may have because of
same, Beneficiary may (but shall not be obligated to) make such payment or
perform such act for the account of and at the expense of Grantor, and shall
have the right to enter upon the Land and into the Buildings for such purpose
and to take all such action thereon and with respect to the Collateral, as it
may deem necessary or appropriate. All sums paid by Beneficiary pursuant to this
Section, shall constitute additions to the Obligations and shall be secured by
the Liens created by this Deed of Trust.

 

10.2          Further Assurances: Grantor, upon the request of Trustee, will
execute, acknowledge, deliver and record and/or file such further instruments,
in a form reasonably acceptable to Grantor, and do such further acts as may be
necessary, desirable or proper to carry out more effectively the purpose of this
Deed of Trust.

 

10.3          Recording and Filing: Grantor authorizes Beneficiary to record,
file, re-record and refile this Deed of Trust and all amendments, modifications
and supplements hereto and substitutions in such manner and in such places as
Trustee or Beneficiary shall reasonably request.

 

10.4          Notices: All notices or other communications required or permitted
to be given pursuant to this Deed of Trust shall be in writing and shall be
considered as properly given if mailed by first class United States mail,
postage prepaid, registered or certified with return receipt requested, or by
delivering same in person to the intended addressee or by prepaid telegram.
Notice so mailed shall be effective upon its deposit. Notice given in any other
manner shall be effective only if and when received by the addressee. For
purposes of notice, the addresses of the parties shall be as set forth in the
Preamble of this Deed of Trust; provided, however, that either party shall have
the right to change its address for notice hereunder to any other location
within the continental United States by the giving of thirty (30) days’ notice
to the other party in the manner set forth hereinabove.

 



Exhibit M – Form of Mortgage



 

10.5          Compliance with Usury Laws: Reference is hereby made to the
provisions of the Loan Agreement regarding compliance with usury laws. Such
provisions are hereby incorporated herein by this reference.

 

10.6          No Waiver: Any failure by Trustee or Beneficiary to insist, or any
election by Trustee or Beneficiary not to insist, upon strict performance by
Grantor of any of the terms, provisions or conditions of the Loan Documents
shall not be deemed to be a waiver of same or of any other terms, provision or
condition thereof and Trustee or Beneficiary shall have the right at any time or
times thereafter to insist upon strict performance by Grantor of any and all of
such terms, provisions and conditions.

 

10.7          Covenants Running with the Land: All obligations contained in this
Deed of Trust are intended by the parties to be, and shall be construed as,
covenants running with the Property until this Deed of Trust is released by
Beneficiary.

 

10.8          Successors and Assigns: All of the terms of this Deed of Trust
shall apply to, be binding upon and inure to the benefit of the parties hereto,
their successors, assigns, heirs and legal representatives, and all other
persons claiming by, through or under them.

 

10.9          Severability: If any provision of this Deed of Trust or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, then neither the remainder of this Deed
of Trust in which such provision is contained nor the application of such
provision to other persons or circumstances shall be affected thereby, but
rather shall be enforced to the greatest extent permitted by law.

 

10.10      Modification: This Deed of Trust and the other Loan Documents contain
the entire agreements between the parties relating to the subject matter hereof
and thereof. This Deed of Trust may not be amended, revised, waived, discharged,
released or terminated orally but only by a written instrument or instruments
executed by the party against which enforcement of the amendment, revision,
waiver, discharge, release or termination is asserted. Any alleged amendment,
revision, waiver, discharge, release or termination which is not so documented
shall not be effective as to any party.

 

10.11      Release: If all the Obligations has been paid, then the Lien created
by this Deed of Trust shall be released by Beneficiary upon request of Grantor,
at Grantor’ cost and expense, by instrument reasonably satisfactory to
Beneficiary.

 

10.12      Applicable Law: This Deed of Trust shall be governed by and construed
according to the internal laws of the State of Texas from time to time in
effect, without giving effect to its choice of law principles.

 



Exhibit M – Form of Mortgage



 

10.13      Headings: The Article and Section entitlements hereof are inserted
for convenience of reference only and shall in no way alter, modify or define,
or be used in construing, the text of such Articles or Sections.

 

10.14      Gender and Plurals: In this Deed of Trust, whenever the context so
requires, the masculine gender includes the feminine or neuter, and the singular
number includes the plural, and conversely.

 

10.15      Right of Sale. Grantor specifically understands and agrees that, in
the event of Default, any sale or disposition by Trustee or Beneficiary of any
or all of the Rents, Fixtures, Property, or other Collateral pursuant to the
terms of this Deed of Trust may be effected by Trustee or Beneficiary at times
and in manners which could result in the proceeds of such sale being
significantly and materially less than might have been received if such sale had
occurred at different times or in different manners and that such a sale under
this Deed of Trust will likely result in proceeds substantially less than fair
market value. Grantor expressly releases Trustee, and its agents and
representatives, from and against any and all obligations and liabilities
arising out of or relating to the timing or manner of any such sale.

 

10.16      Entire Agreement. THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS
EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY
AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND
MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

 

 

 



Exhibit M – Form of Mortgage



 

EXECUTED on this ____ day of March, 2017, but effective for all purposes as of
the date first written above:

 

GRANTOR:

 

Sterling Construction Company, Inc.,

a Delaware corporation

 



By:              Name:              Title:       

 

 



STATE OF TEXAS §     §     COUNTY OF MONTGOMERY   §    



 

On this              day of              , 20     , before the undersigned
authority, personally appeared              , the                (title) of
             who proved to me on the basis of satisfactory evidence to be the
person Deed of Trust, Security Agreement, Assignment of Rents and Financing
Statement and acknowledged to me that he executed the same in his authorized
capacity, and that by his signature on the instrument, the entity upon behalf of
which he acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of Texas that the
foregoing paragraph is true and correct.

 

 

WITNESS my hand and official seal.

 

 

 

      Notary Public, State of Texas            



 

 

 




Exhibit M – Form of Mortgage



 



Exhibit A

 

Land

 

 

 

 

 

 

 

 

 

 

 

 

 



 





Exhibit M – Form of Mortgage



 



EXHIBIT N

 

FORM OF GUARANTY

 

[Attached]

 



 Exhibit N – Form of Guaranty 

EXECUTION VERSION

 

 



 

 

 

GUARANTY

 

Dated as of April 3, 2017

 

From

 

EACH OF THE GUARANTORS PARTY HERETO

 

in favor of

 

THE AGENT AND THE LENDERS REFERRED TO IN
THE LOAN AGREEMENT REFERRED TO HEREIN

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

T A B L E O F C O N T E N T S

 



Section Page Section 1.   Guaranty 1 Section 2.   Guaranty Absolute 2 Section
3.   Waivers and Acknowledgments 3 Section 4.   Subrogation 4 Section 5.  
Payments Free and Clear of Taxes, Etc. 4 Section 6.   Representations and
Warranties 4 Section 7.   Covenants. 5 Section 8.   Amendments, Etc. 5 Section
9.   Notices, Etc. 5 Section 10.   No Waiver; Remedies 5 Section 11.   Right of
Set-off 5 Section 12.   Indemnification. 6 Section 13.   Subordination 6 Section
14.   Continuing Guaranty; Assignments under the Loan Agreement 7 Section 15.  
Execution in Counterparts 7 Section 16.   Governing Law. 7



 

 

 



 2 

 

 

GUARANTY

 

GUARANTY dated as of April 3, 2017 (the “Guaranty”) made by the undersigned (the
“Guarantors”), and, solely with respect to Section 13 hereof, Sterling
Construction Company, Inc., a Delaware corporation (“Borrower”), in favor of the
Agent and the Lenders (as defined in the Loan Agreement referred to below).

 

PRELIMINARY STATEMENT

 

Borrower and the Guarantors party thereto have entered into a Loan and Security
Agreement dated as of April __, 2017 (as may hereafter be amended, amended and
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”; the capitalized terms defined therein and not otherwise defined
herein being used herein as therein defined) with certain Lenders party thereto,
and Wilmington Trust, National Association, a national banking association, as
Agent for such Lenders. The Guarantors will derive substantial direct and
indirect benefits from the transactions contemplated by the Loan Agreement. It
is a condition precedent to the making of Loans by the Lenders under the Loan
Agreement that the Guarantors shall have executed and delivered this Guaranty.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans under the Loan Agreement, the Guarantors hereby agree as
follows:

 

Section 1.  Guaranty

 

(a)                 The Guarantors hereby absolutely, unconditionally and
irrevocably guarantee the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise (such Obligations being
the “Guaranteed Obligations”), and agree to pay any and all expenses (including,
without limitation, fees and expenses of counsel) in accordance with and to the
extent provided in Section 11.03 of the Loan Agreement incurred by the Agent or
any Lender in enforcing any rights under this Guaranty or any other Loan
Document. Without limiting the generality of the foregoing, the Guarantors'
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Loan Party to any Lender under or in
respect of the Loan Documents but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party. The Guarantors understand and agree
that the guarantee contained herein shall be construed as a continuing guarantee
of payment and performance and not merely of collectability.

 

(b)                 Notwithstanding any other provision hereof, the right of
recovery against the Guarantors under Section 1 hereof shall not exceed $1.00
less than the lowest amount which would render the Guarantors' obligations under
Section 1 hereof void or voidable under applicable law, including, without
limitation, the Uniform Fraudulent Conveyance Act, Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to the
guaranty set forth herein and the obligations of the Guarantors hereunder. To
effectuate the foregoing, the Agent and the Guarantors hereby irrevocably agree
that the Guaranteed Obligations of each Guarantor in respect of the guarantee
set forth in Section 1 hereof at any time shall be limited to the maximum amount
as will result in the Guaranteed Obligations of such Guarantor with respect
thereto not constituting a fraudulent transfer or conveyance after giving full
effect to the liability under such guarantee set forth in Section 1 hereof and
its related contribution rights but before taking into account any liabilities
under any other guarantee by such Guarantor. For purposes of the foregoing, all
guarantees of such Guarantor other than the guarantee under Section 1 hereof
will be deemed to be enforceable and payable after the guaranty under Section 1
hereof. The Guarantors hereby unconditionally and irrevocably agree that in the
event any payment shall be required to be made to Agent or any Lender under this
Guaranty or any other guaranty, it will contribute, to the maximum extent
permitted by law, such amounts to any other Guarantor so as to maximize the
aggregate amount paid to the Agent and the Lenders under or in respect of the
Loan Documents.

 



 

 

 

(c)                 Keepwell. If any Guarantor is a Qualified ECP Guarantor,
such Guarantor, hereby, together with each other Guarantor that is a Qualified
ECP Guarantor, jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Loan Party
that is party to a Swap Agreement with respect to the Swap Agreements as may be
needed by such Loan Party from time to time to honor all of its obligations
under this Guaranty and the other Loan Documents in respect of the Swap
Agreements (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Section 1 or otherwise hereunder
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section 1 shall remain in full force and
effect until the Obligations have been indefeasibly paid in full in cash (other
than inchoate indemnity obligations). Each Qualified ECP Guarantor intends this
Section 1 to constitute, and this Section 1 shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of Section
1(a)(18)(A)(v)(II) of the Commodity Exchange Act. For purposes of this Section
1(c), “Specified Loan Party” means any Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to this Section 1(c)).

 

Section 2.  Guaranty Absolute

 

The Guarantors guarantee that the Guaranteed Obligations will be paid strictly
in accordance with the terms of the Loan Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Lender with respect thereto. The Obligations
of the Guarantors under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other Obligations of any other Loan Party under or
in respect of the Loan Documents, and a separate action or actions may be
brought and prosecuted against the Guarantors to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions. The liability of the Guarantors under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and the Guarantors
hereby irrevocably waive, to the extent permitted by applicable law, any
defenses the Guarantors may now have or hereafter acquire (other than the
defense of payment in full of the Guaranteed Obligations) in any way relating
to, any or all of the following:

 

(a)                 any lack of validity or enforceability of any Loan Document
or any agreement or instrument relating thereto;

 

(b)                 any change in the time, manner or place of payment of, or in
any other term of, all or any of the Guaranteed Obligations or any other
Obligations of any other Loan Party under or in respect of the Loan Documents,
or any other amendment or waiver of or any consent to departure from any Loan
Document, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Loan Party
or any of its Subsidiaries or otherwise;

 

(c)                 any taking, exchange, release, lapse in perfection, or
non-perfection of any Collateral or any other collateral, or any taking, release
or amendment or waiver of, or consent to departure from, any other guaranty, for
all or any of the Guaranteed Obligations;

 

(d)                 any manner of application of Collateral or any other
collateral, or proceeds thereof, to all or any of the Guaranteed Obligations, or
any manner of sale or other disposition of any Collateral or any other
collateral for all or any of the Guaranteed Obligations or any other Obligations
of any Loan Party under the Loan Documents or any other assets of any Loan Party
or any of its Subsidiaries;

 

(e)                 any change, restructuring or termination of the corporate
structure or existence of any Loan Party or any of its Subsidiaries and any
corresponding restructuring of the Guaranteed Obligations;

 

(f)                  any failure of any Lender to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender (the Guarantors waiving any duty on the part of
the Lenders to disclose such information);

 



 2 

 

 

(g)                 the failure of any other Person to execute or deliver this
Guaranty or any other guaranty or agreement or the release or reduction of
liability of the Guarantors or any other guarantors or surety with respect to
the Guaranteed Obligations;

 

(h)                 any failure or omission to assert or enforce or agreement or
election not to assert or enforce, delay in enforcement, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under any Loan Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations;

 

(i)                  any settlement, compromise, release, or discharge of, or
acceptance or refusal of any offer of payment or performance with respect to, or
any substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations; or

 

(j)                  any other circumstance (including, without limitation, any
statute of limitations) or any existence of or reliance on any representation by
the Agent or any Lender that might otherwise constitute a defense available to,
or a discharge of, any Loan Party or any other guarantors or surety (other than,
subject to the next sentence, payment in full of the Guaranteed Obligations).

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of the Borrower or any other
Loan Party or otherwise, all as though such payment had not been made.

 

Section 3.  Waivers and Acknowledgments

 

(a)                 The Guarantors hereby unconditionally and irrevocably waive,
to the extent permitted by applicable law, promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

 

(b)                 The Guarantors hereby unconditionally and irrevocably waive,
to the extent permitted by applicable law, any right to revoke this Guaranty and
acknowledge that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

 

(c)                 The Guarantors hereby unconditionally and irrevocably waive,
to the extent permitted by applicable law, (i) any defense arising by reason of
any claim or defense based upon an election of remedies by any Lender that in
any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of the Guarantors or other rights of the Guarantors to proceed against any of
the other Loan Parties, any other Guarantors or any other Person or any
Collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of the Guarantors hereunder.

 

(d)                 The Guarantors acknowledges that the Agent may, in
accordance with the Loan Documents, without notice to or demand upon the
Guarantors and without affecting the liability of the Guarantors under this
Guaranty, foreclose under any Mortgage by nonjudicial sale, and the Guarantors
hereby waive any defense to the recovery by the Agent and the Lenders against
the Guarantors of any deficiency after such nonjudicial sale and any defense or
benefits that may be afforded by applicable law.

 

(e)                 The Guarantors hereby unconditionally and irrevocably waive,
to the extent permitted by applicable law, any duty on the part of any Lender to
disclose to the Guarantors any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party or any of its Subsidiaries now or hereafter
known by such Lender.

 



 3 

 

 

(f)                  The Guarantors acknowledge that they will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in Section 2
and this Section 3 are knowingly made in contemplation of such benefits.

 

Section 4.  Subrogation

 

The Guarantors hereby unconditionally and irrevocably agree not to exercise any
rights that they may now have or hereafter acquire against the Borrower or any
other Loan Party that arise from the existence, payment, performance or
enforcement of the Guarantors’ Obligations under or in respect of this Guaranty
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Agent or any Lender against
the Borrower or any other Loan Party or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from the
Borrower, any other Loan Party or any other insider guarantors, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash (other than inchoate indemnity
obligations). If any amount shall be paid to the Guarantors in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
payable under this Guaranty (in each case, other than inchoate indemnity
obligations) and (b) the Termination Date, such amount shall be received and
held in trust for the benefit of the Agent and the Lenders, shall be segregated
from other property and funds of the Guarantors and shall forthwith be paid or
delivered to the Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Loan Documents, or to be held
as Collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising. If (i) the Guarantors shall make payment to the
Agent or any Lender of all or any part of the Guaranteed Obligations, (ii) all
of the Guaranteed Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash (other than inchoate indemnity obligations)
and (iii) the Termination Date shall have occurred, the Agent and the Lenders
will, at the Guarantors’ request and expense, execute and deliver to the
Guarantors appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to the Guarantors of
an interest in the Guaranteed Obligations resulting from such payment made by
the Guarantors pursuant to this Guaranty.

 

Section 5.   Payments Free and Clear of Taxes, Etc. Any and all payments by or
on account of any obligation of the Guarantors hereunder or under any other Loan
Document shall be made without set-off or counterclaim, free and clear of and
without deduction or withholding for any Indemnified Taxes or Other Taxes on the
same terms and to the same extent that payments by the Borrowers are required to
be made free and clear of Indemnified Taxes and Other Taxes pursuant to Section
2.05 of the Loan Agreement.

 

Section 6.  Representations and Warranties

 

Each Guarantor hereby makes each representation and warranty made in the Loan
Documents by the Borrower with respect to the Guarantors and each Guarantor
hereby further represents and warrants as follows:

 

(a)                 There are no conditions precedent to the effectiveness of
this Guaranty that have not been satisfied or waived.

 

(b)                 The Guarantors have, independently and without reliance upon
the Agent or any Lender and based on such documents and information as they have
deemed appropriate, made their own credit analysis and decision to enter into
this Guaranty and each other Loan Document to which they are or will be a party,
and the Guarantors have established adequate means of obtaining from each other
Loan Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.

 



 4 

 

 

Section 7.  Covenants.

 

(a)                 Affirmative Covenants. The Guarantors covenant and agree
that, so long as any part of the Guaranteed Obligations shall remain unpaid
(other than inchoate indemnity obligations), the Guarantors will perform and
observe, and cause each of their Subsidiaries to perform and observe, all of the
terms, covenants and agreements set forth in the Loan Documents on its or their
part to be performed or observed or that the Borrower have agreed to cause their
Subsidiaries to perform or observe.

 

(b)                 Negative Covenants. The Guarantors covenant and agree that,
so long as any part of the Guaranteed Obligations shall remain unpaid (other
than inchoate indemnity obligations), the Guarantors will not enter into or
conduct any business, or engage in any activity other than as permitted by
Section 7.12 of the Loan Agreement.

 

Section 8.  Amendments, Etc.

 

No amendment or waiver of any provision of this Guaranty and no consent to any
departure by the Guarantors therefrom shall in any event be effective unless in
accordance with Section 11.01 of the Loan Agreement; provided, however, that no
amendment, waiver or consent shall, unless in writing and signed by all of the
Lenders (or signed by the Agent with the consent of all of the Lenders), change
this Section 8.

 

Section 9.  Notices, Etc.

 

All notices and other communications provided for hereunder shall be in writing
and shall be delivered by certified mail, postage prepaid, return receipt
requested, by a nationally recognized overnight courier, by facsimile, by
electronic mail or other means of electronic communication or personally
delivered to the respective parties at the address specified in Section 11.06 of
the Loan Agreement. All such notices and other communications shall be
effective, (i) in the case of delivery by messenger or overnight delivery
service, when left at the appropriate address; (ii) in the case of facsimile
transmission, upon the sender’s receipt of electronic confirmation of receipt;
(iii) in the case of electronic mail, upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); (iv) in the case of notices or communications posted to an
Internet website, upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (iii) of notification that
such notice or communication is available and identifying the website address
therefor; and (v) in all other cases, upon actual receipt however evidenced.

 

Section 10.  No Waiver; Remedies

 

Neither Agent nor any Lender shall by any act (except by a written instrument
pursuant to Section 8), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure on the part of the Agent or any Lender to
exercise, and no delay by the Agent or any Lender in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. A waiver by the Agent or any Lender of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which such Agent or Lender would otherwise have on
any future occasion. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Section 11.  Right of Set-off

 

Upon (a) the occurrence and during the continuance of an Event of Default under
Section 9.01(a) of the Loan Agreement or (b) an exercise of remedies under
Section 10.01 of the Loan Agreement, the Agent and each Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by the Agent or such Lender to or for the credit or the account of the
Guarantors against any and all of the Obligations of the Guarantors now or
hereafter existing under the Loan Documents, irrespective of whether the Agent
or such Lender shall have made any demand under this Guaranty or any other Loan
Document and although such Obligations may be unmatured or contingent. The Agent
and each Lender agrees promptly to notify the Guarantors after any such set-off
and application; provided, however, that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of the Agent
and each Lender under this Section 11 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that the Agent
and such Lender may have.

 



 5 

EXECUTION VERSION

 

Section 12.  Indemnification; Expenses.

 

(a)                 The terms and conditions of Section 11.03 and Section 11.04
of the Loan Agreement are hereby incorporated by reference herein as if fully
set forth herein, and each Guarantor agrees that the terms of Section 11.03 and
Section 11.04 of the Loan Agreement shall apply to such Guarantor, mutatis
mutandis.

 

(b)                 Without prejudice to the survival of any of the other
agreements of the Guarantors under this Guaranty or any of the other Loan
Documents, the agreements and obligations of the Guarantors contained in Section
1(a) (with respect to enforcement expenses), the last sentence of Section 2,
Section 5 and this Section 12 shall survive the payment in full of the
Guaranteed Obligations and all of the other amounts payable under this Guaranty
and the resignation and removal of the Agent from the Loan Documents.

 

Section 13.  Subordination

 

Borrower and the Guarantors hereby subordinate any and all debts, liabilities
and other obligations owed to the Borrower or to the Guarantors by each other
Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 13:

 

(a)                 Prohibited Payments, Etc. The Borrower or the Guarantors may
receive regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations so long as (i) no Event of Default under the Loan
Agreement has occurred and is continuing and (ii) the Borrower shall not have
received written notice from Agent of its intent to block any such payment (it
being understood and agreed that no such notice shall be required in the case of
an Event of Default under Sections 9.01(a) or 9.01(e) or 9.01(f) of the Loan
Agreement (any such Event of Default, a “Specified Event of Default”)); provided
that upon the waiver, remedy or cure of each such Event of Default, so long as
no other Event of Default under the Loan Agreement shall have occurred and be
then continuing, such payments shall be permitted, including any payment to
bring any missed payments during the period of such Event of Default, current;
provided, further, that the foregoing shall not prohibit the Borrower or the
Guarantors from receiving Restricted Payments which are permitted to be made
notwithstanding the existence of an Event of Default. After the sending of the
notice referred to in the preceding clause (a)(ii) however (or, to the extent
applicable, after the occurrence and during the continuance of a Specified Event
of Default), neither the Borrower nor the Guarantors shall demand, accept or
take any action to collect any payment on account of the Subordinated
Obligations.

 

(b)                 Prior Payment of Guaranteed Obligations. In any proceeding
under any bankruptcy, insolvency or other similar law now or hereafter in effect
relating to any other Loan Party, the Borrower and the Guarantors agree that the
Lenders shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of a proceeding under any bankruptcy, insolvency or other similar law now or
hereafter in effect, whether or not constituting an allowed claim in such
proceeding (“Post Petition Interest”)) before the Borrower and the Guarantors
receive payment of any Subordinated Obligations.

 

(c)                 Turn-Over. Upon (a) the occurrence and during the
continuance of an Event of Default under Section 9.01(a) of the Loan Agreement
or (b) an exercise of remedies under Section 10.01 of the Loan Agreement, the
Borrower and the Guarantors shall, if the Agent or any Lender so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Lenders and deliver such payments to the Agent or any Lender
on account of the Guaranteed Obligations (including all Post Petition Interest),
together with any necessary endorsements or other instruments of transfer, but
without reducing or affecting in any manner the liability of the Borrower and
the Guarantors under the other provisions of this Guaranty.

 



 6 

 

 

(d)                 Agent Authorization. Upon (a) the occurrence and during the
continuance of an Event of Default under Section 9.01(a) of the Loan Agreement
or (b) an exercise of remedies under Section 10.01 of the Loan Agreement, the
Agent (at the direction of the Lenders) is authorized and empowered (but without
any obligation to so do), in its discretion, (i) in the name of the Borrower and
the Guarantors, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and (ii)
to require the Borrower and the Guarantors (A) to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and (B) to pay any amounts
received on such obligations to the Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).

 

Section 14.  Continuing Guaranty; Assignments under the Loan Agreement

 

This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this Guaranty (in each case,
other than inchoate indemnity obligations) and (ii) the Termination Date, (b) be
binding upon the Guarantors, their successors and permitted assigns and
(c) inure to the benefit of and be enforceable by the Agent and the Lenders and
their successors, permitted transferees and permitted assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Lender
may assign or otherwise transfer all or any portion of its rights and
obligations under the Loan Agreement (including, without limitation, the Loans
owing to it and the Note or Notes held by it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, in each case as and to the
extent provided in Section 11.14 of the Loan Agreement. The Guarantors shall not
have the right to assign their rights hereunder or any interest herein without
the prior written consent of the Lenders.

 

Section 15.  Additional Guarantors

 

The initial Guarantors hereunder shall be such of the Subsidiaries of the
Borrower as are signatories hereto on the date hereof. From time to time
subsequent to the date hereof, Subsidiaries of the Borrower may become parties
hereto as additional Guarantors in accordance with Section 6.10 of the Loan and
Security Agreement (each an “Additional Guarantor”), by executing a counterpart
signature page of this Guaranty. Upon delivery of any such executed counterpart
to Agent, notice of which is hereby waived by the Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be as fully a party hereto
as if such Additional Guarantor were an original signatory hereof. Each
Guarantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Guarantor
hereunder. This Guaranty shall be fully effective as to any Guarantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Guarantor hereunder.

 

Section 16.  Execution in Counterparts

 

This Guaranty and each amendment, waiver and consent with respect hereto may be
executed in any number of counterparts and by different parties thereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Guaranty by telecopier or other electronic means of written communication shall
be effective as delivery of an original executed counterpart of this Guaranty.

 

Section 17.  Governing Law.

 

Section 11.13 of the Loan and Security Agreement (Governing Law; Choice of Law
and Venue; Jury Trial Waiver; Waivers) is hereby incorporated by reference,
mutatis mutandis.

 

[Remainder of Page Intentionally Left Blank]

 



 7 

 

  

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty to be duly executed
and delivered by their respective officers thereunto duly authorized as of the
date first above written.

 

  RALPH L. WADSWORTH CONSTRUCTION COMPANY, LLC,   a Utah limited liability
company         By: Sterling Construction Company, Inc.,     its manager        
By: _______________________________________   Name:    Ronald A. Ballschmiede  
Title:      Chief Financial Officer               J. BANICKI CONSTRUCTION, INC.,
  an Arizona corporation         By: _______________________________________  
Name:    Ronald A. Ballschmiede   Title:     Chief Financial Officer            
  ROAD AND HIGHWAY BUILDERS OF CALIFORNIA, INC.,   a California corporation    
    By: _______________________________________   Name:    Ronald A.
Ballschmiede   Title:      Chief Financial Officer               RALPH L.
WADSWORTH CONSTRUCTION CO. LP,   a California limited partnership         By:
Ralph L. Wadsworth Construction Company, LLC,     its general partner         
By: Sterling Construction Company, Inc.,     its manager         By:
_______________________________________   Name:    Ronald A. Ballschmiede  
Title:     Chief Financial Officer





 



 
 

 

 

  TEALSTONE RESIDENTIAL CONCRETE, INC.,   a Texas corporation           By:
_______________________________________   Name:    Ronald A. Ballschmiede  
Title:      Vice President - Finance           TEALSTONE COMMERCIAL, INC.,   a
Texas corporation           By: _______________________________________  
Name:    Ronald A. Ballschmiede   Title:      Vice President - Finance

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 
 

 



  TEXAS STERLING CONSTRUCTION CO.,   a Delaware corporation           By:
_______________________________________   Name:    Brady A. Janes  
Title:      Chief Financial Officer           TEXAS STERLING-BANICKI, JV LLC,  
a Texas limited liability company           By:
_______________________________________   Name:    Brady A. Janes  
Title:      Chief Financial Officer



 

 

 

 

 

 

 

 

 



 
 

 



THE FOREGOING IS
ACKNOWLEDGED AND AGREED:

 



  STERLING CONSTRUCTION COMPANY, INC.,   a Delaware corporation,   as Borrower  
        By: _______________________________________   Name:    Ronald A.
Ballschmiede   Title:      Chief Financial Officer



 

 

 

 

 

 

 



 
 

 

THE FOREGOING IS
ACKNOWLEDGED AND AGREED:

 



  WILMINGTON TRUST, NATIONAL ASSOCIATION,   as Agent           By:
_______________________________________   Name:       Title:      

 

 

 

 

 

 



 
 

 





EXHIBIT O

 

FORM OF ASSIGNMENT OF CLAIMS UNDER GOVERNMENT CONTRACT

 

FOR VALUE RECEIVED, the undersigned [ ], a [ ] (the “Assignor”), with an address
of [ ] hereby assigns, transfers and sets over (under the Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 and 41 U.S.C. §6305)) unto Wilmington
Trust, National Association, in its capacity as administrative agent and
collateral agent, and its successors and assigns (the “Assignee”), whose address
is Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890,
all monies due and to become due from [ ], together with all rights to receive
the same, under a certain Contract No. [ ] dated [ ], entered into between the
Assignor and [ ] (the “Payer”) for [ ], and under any and all further amendments
thereof and supplements thereto (collectively, the “Contract”).

 

The Assignor hereby authorizes and directs the Payer to make all payments due
under the Contract directly to the Assignee by checks or other orders, payable
to the order of the Assignee, and constitutes and appoints the Assignee its true
and lawful attorney, irrevocably with full power of substitution for it and in
its name or in the name of the Assignor or otherwise, to ask, require, demand
and receive and give acquittance for any and all said monies due or to become
due, and to endorse the name of the Assignor to any checks, drafts or other
orders for the payment of money payable to the Assignor in payment thereof.

 

The Assignor warrants that it is the lawful owner of all rights under the
Contract; that it has good right to assign same; that its said rights are free
from all liens and encumbrances and that it will warrant and defend the same
against the claims and demands of all persons. The Assignor agrees (1) that, if
any future payments under said the Contract shall be made to the Assignor, it
will receive and hold the same in trust for the Assignee and will forthwith upon
receipt deliver the same to the Assignee in the identical form of payment
received by the Assignor; and (2) that it will execute and deliver all such
further instruments and do all such further acts and things as the Assignee may
reasonably request or as shall be necessary or desirable to further and more
perfectly assure to the Assignee its rights under the Contract.

 

This Assignment is made pursuant to the Assignment of Claims Act of 1940, as
amended.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

 



Exhibit O - Form of Assignment of Claims Under Government Contract



 



IN WITNESS WHEREOF, Assignor has executed this assignment in several originals
this ____ day of ___________, 20__.

 

 

SEAL

 



    [ASSIGNOR]           By:        Name:        Title:              



 

 

 

 

 

 

 

 

 



Exhibit O - Form of Assignment of Claims Under Government Contract



 



State of [__________]

 

COUNTY OF [__________]

 

On ________________, ______, before me ________________________, a Notary Public
in and for said count and state, personally appeared _________________________
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

Witness my hand and official seal.

 

          (Seal)                  





 

 

 

 

 

 

 



Exhibit O - Form of Assignment of Claims Under Government Contract



 



notice of assignment of claims under government contract

 

To: [        ]

 

This has reference to Contract No. [     ] dated [     ], entered into between
[     ] (the “Assignor”), with an address at [     ] and [ ] for [     ] (the
“Contract”).

 

PLEASE TAKE NOTICE that moneys due or to become due under the Contract described
above have been assigned to the undersigned assignee, Wilmington Trust, National
Association, in its capacity as administrative agent and collateral agent and
its successors and assigns (the “Assignee”) under the provisions of the
Assignment of Claims Act of 1940, as amended, (31 U.S.C. 3727, 41 U.S.C. 6305).

 

Payments due or to become due under this Contract should be made to the Assignee
at the addresses and instructions set forth below depending on the nature of the
payment made:

 

Payment by mail: Payment made by ACH or wire:

 

 

 

 

 

 

 

 

 

Please return to the undersigned the three enclosed copies of this notice with
appropriate notations showing the date and hour of receipt, and signed by the
person acknowledging receipt on behalf of the addressee.

 

[Remainder of page intentionally left blank.]

 

 

 

 



Exhibit O - Form of Assignment of Claims Under Government Contract



 

 



    Very truly yours,           WILMINGTON TRUST, NATIONAL ASSOCIATION          
By:        Name:        Title:             Rodney Square North, 1100 North
Market Street,
Wilmington, Delaware 19890       Acknowledgement           Receipt is
acknowledged of the above notice and of a copy of the instrument of assignment.
They were received ____(a.m.) (p.m.) on ______, 20___.             [Signature]  
 

 

[      ]

[      ]

 

 

 

 

 



Exhibit O - Form of Assignment of Claims Under Government Contract



 

